 



Exhibit 10.1

 

AMENDMENT NO. 3 TO

LOAN AND SECURITY AGREEMENT

 

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT, dated as of May 3, 2019 (the
“Amendment”), is among:

 

(i)       HILL-ROM COMPANY, INC., an Indiana corporation (“Hill-Rom”) and as
initial Servicer (in such capacity, the “Servicer”);

 

(ii)       HILL-ROM FINANCE COMPANY LLC, a Delaware limited liability company,
as borrower (the “Borrower”); and

 

(iii)       MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)
(“MUFG”), as Group Agent, as Committed Lender and as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Servicer, the Borrower, the Group Agent, the Committed Lender and
the Administrative Agent have heretofore entered into that certain Loan and
Security Agreement, dated as of May 5, 2017 (as amended, restated, supplemented,
assigned or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, concurrently herewith, the Servicer, the Borrower, the Group Agent, the
Committed Lender and the Administrative Agent are entering into that certain
Second Amended and Restated Fee Letter, dated as of the date hereof (the “Fee
Letter”); and

 

WHEREAS, the parties hereto wish to modify the Agreement upon the terms hereof.

 

NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:

 

A G R E E M E N T:

 

1.       Definitions. Unless otherwise defined or provided herein, capitalized
terms used herein (including in the recitals) have the meanings attributed
thereto in (or by reference in) the Agreement.

 

2.       Amendments to the Agreement. The Agreement is hereby amended to
incorporate the changes shown on the marked pages of the Agreement attached
hereto as Exhibit A.

 

3.       Conditions to Effectiveness. This Amendment shall be effective as of
the date hereof upon satisfaction of the following conditions precedent:

 

(a)       Execution of the Amendment. The Administrative Agent shall have
received a counterpart of this Amendment duly executed by each of the other
parties hereto.

 

   

 



 

(b)       Execution of the Fee Letter. The Administrative Agent shall have
received a counterpart of the Fee Letter duly executed by each of the other
parties thereto.

 

(c)       Upfront Fee. The Administrative Agent shall have received the
“Upfront Fee” (under and as defined in the Fee Letter) in accordance with the
terms of the Fee Letter.

 

(d)       No Defaults. No Event of Default or Unmatured Event of Default shall
have occurred and be continuing either immediately before or immediately after
giving effect to this Amendment and the Fee Letter.

 

(e)       Performance Test. No Performance Test is currently being breached.

 

(f)       Representations and Warranties True. The representations and
warranties contained in the Agreement and in this Amendment shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of the date hereof both immediately before and
immediately after giving effect to this Amendment and the Fee Letter, unless
such representations and warranties by their terms refer to an earlier date, in
which case they are true and correct in all material respects (except that any
such representation and warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of such
earlier date.

 

4.       Certain Representations and Warranties. Each of Hill-Rom, the Servicer
and the Borrower represents and warrants to the Group Agent, the Committed
Lender and the Administrative Agent as follows:

 

(a)       Representations and Warranties. The representations and warranties
made by such party in the Agreement and in any other Transaction Document to
which it is a party are true and correct in all material respects (except that
any representation and warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) both as of the date
hereof and immediately after giving effect to this Amendment and the Fee Letter,
unless such representations and warranties by their terms refer to an earlier
date, in which case they are true and correct in all material respects (except
that any such representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of such earlier date.

 

(b)       Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by such party of this Amendment and the Fee Letter are within its
corporate powers, have been duly authorized by all necessary action, and do not:
(1) contravene its organizational documents; (2) conflict with, result in any
breach or (without notice or lapse of time or both) a default under any
indenture, loan agreement, asset purchase agreement, mortgage, deed of trust, or
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, if such conflict, breach or default could reasonably be
expected to have a Material Adverse Effect, or (3) violate any Applicable Law
applicable to it or any of its properties if such violation of Applicable Law
could reasonably be expected to have a Material Adverse Effect.

 

  2 

 



 

(c)       Validity, etc. This Amendment and the Fee Letter constitute the legal,
valid and binding obligation of such party enforceable against such party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance, or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law and implied
covenants of good faith and fair dealing.

 

(d)       No Defaults. No Event of Default or Unmatured Event of Default has
occurred and is continuing either immediately before or immediately after giving
effect to this Amendment and the Fee Letter.

 

(e)       Performance Test. No Performance Test is currently being breached.

 

5.       Reference to, and Effect on the Agreement and the Transaction
Documents.

 

(a)       The Agreement (except as specifically amended herein) shall remain in
full force and effect and the Agreement and each of the other Transaction
Documents are hereby ratified and confirmed in all respects by each of the
parties hereto.

 

(b)       On and after the execution and delivery of this Amendment, each
reference in the Agreement to “this Agreement”, “hereof”, “hereunder” or words
of like import referring to the Agreement, and each reference in any other
Transaction Document to “the Loan and Security Agreement”, “thereunder”,
“thereof” or words of like import referring to the Agreement, shall mean and be
a reference to the Agreement, as amended by this Amendment.

 

(c)       The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, the Group Agent or the Committed Lender
under, nor constitute a waiver of any provision of, the Agreement or any other
Transaction Document.

 

(d)       To the extent that the consent of any party hereto, in any capacity,
is required under the Transaction Documents or any other agreement entered into
in connection with the Transaction Documents with respect to any of the
amendments set forth herein, such party hereby grants such consent.

 

6.       Further Assurances. Each of the Servicer and the Borrower hereby agrees
to do, at the Borrower’s expense, all such things and execute all such documents
and instruments as the Administrative Agent or any Lender may reasonably
consider necessary or desirable to give full effect to the transaction
contemplated by this Amendment and the documents, instruments and agreements
executed in connection herewith.

 

7.       Transaction Document. This Amendment shall be a Transaction Document
under (and as defined in) the Agreement.

 

  3 

 



 

8.       Costs and Expenses. The Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and the Fee
Letter, including the reasonable Attorney Costs for the Administrative Agent and
the other Credit Parties with respect thereto.

 

9.       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto, and their respective successors and
assigns.

 

10.       Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

11.       GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

 

12.       CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE
BORROWER, THE SERVICER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED,
AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 12 SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

  4 

 



 

(b) EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN THE AGREEMENT. NOTHING IN THIS SECTION
12 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

13.       Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
or be given any substantive effect.

 

15.       Reaffirmation of Performance Guaranty. After giving effect to this
Amendment and the Fee Letter, all of the provisions of the Performance Guaranty
shall remain in full force and effect and the Performance Guarantor hereby
ratifies and affirms the Performance Guaranty and acknowledges that the
Performance Guaranty has continued and shall continue in full force and effect
in accordance with its terms.

 

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

  5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

  HILL-ROM COMPANY, INC.,   individually and as the Servicer               By:
/s/ Barbara W. Bodem   Name: Barbara W. Bodem   Title: Senior Vice President and
Chief Financial Officer                     HILL-ROM FINANCE COMPANY LLC,   as
the Borrower               By: /s/ Barbara W. Bodem   Name: Barbara W. Bodem  
Title: President and Chief Financial Officer



 

 S-1Amendment No. 3 to LSA

 

(Hill-Rom)

 

 

  MUFG BANK, LTD.,   as Administrative Agent               By: /s/ Eric Williams
  Name: Eric Williams   Title: Managing Director                     MUFG BANK,
LTD.,   as Group Agent for the MUFG Group               By: /s/ Eric Williams  
Name: Eric Williams   Title: Managing Director                     MUFG BANK,
LTD.,   as Committed Lender               By: /s/ Eric Williams   Name: Eric
Williams   Title: Managing Director

 

 S-2Amendment No. 3 to LSA

 

(Hill-Rom)

 

 

  Acknowledged and Agreed:         HILL-ROM HOLDINGS, INC.,   as the Performance
Guarantor           By: /s/ Barbara W. Bodem         Name: Barbara W. Bodem  
Title: Senior Vice President and Chief Financial Officer

  

 S-3Amendment No. 3 to LSA

 

(Hill-Rom)

 

 

EXHIBIT A

 

[Amendments to the Loan and Security Agreement]



 

 

Exh A-1

 



   

 

 



EXHIBIT A to Amendment No. 3, dated as of May 3, 2019

 

Conformed to Amendment No. 1, dated as of May 4, 2018

Conformed to Amendment No. 2, dated as of May 30, 2018

EXECUTION COPY

 



LOAN AND SECURITY AGREEMENT

 

Dated as of May 5, 2017

 

by and among

 

HILL-ROM FINANCE COMPANY LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and as Group Agents,

 

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

as Administrative Agent,

 

and

 

HILL-ROM COMPANY, INC.,

as initial Servicer

 

  

 



 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS 1 SECTION 1.01. Certain Defined Terms 1 SECTION 1.02.
Other Interpretative Matters 3335 ARTICLE II TERMS OF THE LOANS 3436 SECTION
2.01. Loan Facility 3436 SECTION 2.02. Making Loans; Repayment of Loans 3536
SECTION 2.03. Interest and Fees 3738 SECTION 2.04. Records of Loans 3739 SECTION
2.05. Selection of Tranche Periods 3739 SECTION 2.06. Defaulting Lenders 3839
ARTICLE III [RESERVED] 3840 ARTICLE IV SETTLEMENT PROCEDURES AND PAYMENT
PROVISIONS 3840 SECTION 4.01. Settlement Procedures 3840 SECTION 4.02. Payments
and Computations, Etc 4143 ARTICLE V INCREASED COSTS; FUNDING LOSSES; TAXES;
ILLEGALITY AND SECURITY INTEREST 4243 SECTION 5.01. Increased Costs 4243 SECTION
5.02. Funding Losses 4345 SECTION 5.03. Taxes 4345 SECTION 5.04. Inability to
Determine Adjusted LIBOR; Change in Legality 4749 SECTION 5.05. Security
Interest 4850 SECTION 5.06. Successor Adjusted LIBOR 50 ARTICLE VI CONDITIONS TO
EFFECTIVENESS AND CREDIT EXTENSIONS 4951 SECTION 6.01. Conditions Precedent to
Effectiveness and the Initial Credit Extension 4951 SECTION 6.02. Conditions
Precedent to All Credit Extensions 4951 SECTION 6.03. Conditions Precedent to
All Releases 5052 ARTICLE VII REPRESENTATIONS AND WARRANTIES 5153 SECTION 7.01.
Representations and Warranties of the Borrower 5153 SECTION 7.02.
Representations and Warranties of the Servicer 5759 ARTICLE VIII COVENANTS 6163

 

 i 

 



 

TABLE OF CONTENTS

(continued)

Page

SECTION 8.01. Affirmative Covenants of the Borrower 6163 SECTION 8.02. Reporting
Requirements of the Borrower 6366 SECTION 8.03. Negative Covenants of the
Borrower 6668 SECTION 8.04. Affirmative Covenants of the Servicer 6871 SECTION
8.05. Reporting Requirements of the Servicer 7174 SECTION 8.06. Negative
Covenants of the Servicer 7477 SECTION 8.07. Full Recourse 7679 SECTION 8.08.
Separate Existence of the Borrower 7779 ARTICLE IX ADMINISTRATION AND COLLECTION
OF RECEIVABLES 8184 SECTION 9.01. Appointment of the Servicer 8184 SECTION 9.02.
Duties of the Servicer 8285 SECTION 9.03. Lock-Box Account Arrangements 8386
SECTION 9.04. Enforcement Rights 8386 SECTION 9.05. Responsibilities of the
Borrower 8587 SECTION 9.06. Further Actions 8588 SECTION 9.07. Servicing Fee
8588 ARTICLE X EVENTS OF DEFAULT 8688 SECTION 10.01. Events of Default 8688
ARTICLE XI THE ADMINISTRATIVE AGENT 8992 SECTION 11.01. Authorization and Action
8992 SECTION 11.02. Administrative Agent’s Reliance, Etc 8992 SECTION 11.03.
Administrative Agent and Affiliates 9093 SECTION 11.04. Indemnification of
Administrative Agent 9093 SECTION 11.05. Delegation of Duties 9093 SECTION
11.06. Action or Inaction by Administrative Agent 9093 SECTION 11.07. Notice of
Events of Default; Action by Administrative Agent 9194 SECTION 11.08.
Non-Reliance on Administrative Agent and Other Parties 9194 SECTION 11.09.
Successor Administrative Agent 9294 ARTICLE XII THE GROUP AGENTS 9295 SECTION
12.01. Authorization and Action 9295

 

 ii 

 

 



TABLE OF CONTENTS

(continued)

Page

SECTION 12.02. Group Agent’s Reliance, Etc 9295 SECTION 12.03. Group Agent and
Affiliates 9396 SECTION 12.04. Indemnification of Group Agents 9396 SECTION
12.05. Delegation of Duties 9396 SECTION 12.06. Notice of Events of Default 9496
SECTION 12.07. Non-Reliance on Group Agent and Other Parties 9497 SECTION 12.08.
Successor Group Agent 9497 SECTION 12.09. Reliance on Group Agent 9497 ARTICLE
XIII INDEMNIFICATION 9597 SECTION 13.01. Indemnities by the Borrower 9597
SECTION 13.02. Indemnification by the Servicer 97100 ARTICLE XIV MISCELLANEOUS
99102 SECTION 14.01. Amendments, Etc 99102 SECTION 14.02. Notices, Etc 100103
SECTION 14.03. Assignability; Addition of Lenders 100103 SECTION 14.04. Costs
and Expenses 103106 SECTION 14.05. No Proceedings; Limitation on Payments 104107
SECTION 14.06. Confidentiality 104107 SECTION 14.07. GOVERNING LAW 106109
SECTION 14.08. Execution in Counterparts 106109 SECTION 14.09. Integration;
Binding Effect; Survival of Termination 106109 SECTION 14.10. CONSENT TO
JURISDICTION 107110 SECTION 14.11. WAIVER OF JURY TRIAL 107110 SECTION 14.12.
Ratable Payments 107110 SECTION 14.13. Limitation of Liability 108111 SECTION
14.14. Intent of the Parties 108111 SECTION 14.15. USA Patriot Act 108111
SECTION 14.16. Right of Setoff 109112 SECTION 14.17. Severability 109112 SECTION
14.18. Mutual Negotiations 109112 SECTION 14.19. Captions and Cross References
109112

 



 iii 

 

 

TABLE OF CONTENTS

(continued)

Page

SECTION 14.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 109112

 

 iv 

 



 



EXHIBITS           EXHIBIT A – Form of Loan Request EXHIBIT B – Form of
Reduction Notice EXHIBIT C – Form of Assignment and Acceptance Agreement EXHIBIT
D – Form of Assumption Agreement EXHIBIT E – [Reserved] EXHIBIT F – [Reserved]
EXHIBIT G – Form of Information Package EXHIBIT H – Form of Compliance
Certificate EXHIBIT I – Closing Memorandum EXHIBIT J – Special Concentration
Obligor Percentages       SCHEDULES           SCHEDULE I – Commitments SCHEDULE
II – Lock-Box Accounts and Lock-Box Banks SCHEDULE III – Notice Addresses
SCHEDULE IV – Subject Account SCHEDULE 7.01(m) – UCC Details SCHEDULE 8.04(f) –
Location of Records

  

 v 

 



 

This LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
May 5, 2017 by and among the following parties:

 

(i)       HILL-ROM FINANCE COMPANY LLC, a Delaware limited liability company, as
Borrower (together with its successors and assigns, the “Borrower”);

 

(ii)       the Persons from time to time party hereto as Lenders and as Group
Agents;

 

(iii)       MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)
(“MUFG”), as Administrative Agent; and

 

(iv)       HILL-ROM COMPANY, INC., an Indiana Corporation (“Hill-Rom”) and as
initial Servicer (in such capacity, together with its successors and assigns in
such capacity, the “Servicer”).

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
(“ICE LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London, England time) for deposits in U.S. Dollars with a duration
comparable to such Tranche Period on the second Business Day preceding the first
day of such Tranche Period (or if a rate cannot be determined under the
foregoing, an interest rate per annum equal to the average (rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) of the interest rates per
annum at which deposits in U.S. Dollars with a duration comparable to such
Tranche Period in a principal amount substantially equal to the Portion of
Capital to be funded at Adjusted LIBOR during such Tranche Period are offered to
the principal London office of the applicable Group Agent (or its related
Committed Lender) by three London banks, selected by the applicable Group Agent
in good faith, at approximately 11:00 a.m. (London, England time) on the second
Business Day preceding the first day of such Tranche Period), by (ii) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage. The calculation of
Adjusted LIBOR may also be expressed by the following formula:

 

 v 

 



 

ICE LIBOR or appropriate successor

Adjusted LIBOR =

 

1.00 - Euro-Rate Reserve Percentage

 

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Group
Agent shall give prompt notice to the Borrower of Adjusted LIBOR as determined
or adjusted in accordance herewith (which determination shall be conclusive
absent manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as
determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement.

 

“Administrative Agent” means MUFG, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Section 11.09 or Section 14.03(g).

 

“Advanced Respiratory Division” means the Advanced Respiratory Division of
Hill-Rom.

 

“Adverse Claim” means any claim of ownership or any Lien; it being understood
that any such claim or Lien in favor of, or assigned to, the Administrative
Agent (for the benefit of the Secured Parties) under the Transaction Documents
shall not constitute an Adverse Claim.

 

“Advisors” has the meaning set forth in Section 14.06(c).

 

“Affected Person” means each Credit Party, each Program Support Provider, each
Liquidity Agent and each of their respective Affiliates.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Receivable” means any Pool Receivable any Obligor of which (a) is an
Affiliate of any Hill-Rom Party; (b) is a Person 10% or more of the Voting Stock
of which is controlled, directly or indirectly, by any Hill Rom Party or any
Affiliate of any Hill Rom Party; or (c) is a Person which, together with any
Affiliates of such Person, controls, directly or indirectly, 10% of the Voting
Stock of any Hill Rom Party.

 

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

 2 

 



 

“Allyn Family Group” means the descendants of William N. Allyn and members of
such descendants’ families and trusts for the benefit of such Persons.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Hill-Rom Party or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act of 2010, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.

 

“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Law of the United States,
Canada or any member state of the European Union now or hereafter enacted to
monitor, deter or otherwise prevent: (i) terrorism or (ii) the funding or
support of terrorism or (iii) money laundering.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit C hereto.

 

“Assumption Agreement” has the meaning set forth in Section 14.03(i).

 

“Attorney Costs” means and includes all fees, reasonable and documented
out-of-pocket costs, expenses and disbursements of one primary counsel, and one
additional local counsel in each applicable jurisdiction, for the Administrative
Agent and the other Secured Parties, and, if an actual or potential conflict of
interest arises, one additional counsel for each similarly situated group of
Secured Parties for which such conflict exists.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 3 

 



 

 “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of:

 

(a)       the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

 

(b)       0.50% per annum above the latest Federal Funds Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Rule, which certification shall
be substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association.

 

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including interest, fees and other obligations that accrue after the
commencement of any Event of Bankruptcy with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).

 

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Unpaid Balance of all Pool Receivables at such time, minus (ii) the sum
of (A) the Aggregate Capital at such time, plus (B) the Aggregate Interest at
such time, plus (C) the aggregate accrued and unpaid Fees at such time, plus (D)
the aggregate outstanding principal balance of all Subordinated Notes at such
time, plus (E) the aggregate accrued and unpaid interest on all Subordinated
Notes at such time, plus (F) without duplication, the aggregate accrued and
unpaid other Borrower Obligations at such time.

 

 4 

 



 

“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Pool Balance at such time, minus (b) the Required Reserves at such time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time.

 

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or the Adjusted LIBOR and a reduction of Capital is
made for any reason on any day other than a Settlement Date or solely with
respect to a LIBOR Loan, the Monthly Settlement Date that corresponds to the end
of the related Tranche Period or (ii) to the extent that the Borrower shall for
any reason, fail to borrow on the date specified by the Borrower in connection
with any request for funding pursuant to Article II of this Agreement, the
amount, if any, by which (A) the additional Interest (calculated without taking
into account any Breakage Fee or any shortened duration of such Interest Period
pursuant to the definition thereof) which would have accrued during such
Interest Period (or, in the case of clause (i) above, until the maturity of the
underlying Note or end of the related Tranche Period, as applicable) on the
reductions of Capital relating to such Interest Period had such reductions not
been made (or, in the case of clause (ii) above, the amounts so failed to be
borrowed or accepted in connection with any such request for funding by the
Borrower), exceeds (B) the amount of interest which would accrue on such
principal amount for such period at the interest rate that such Lender would bid
were it to bid, at the commencement of such period, for deposits in the relevant
currency or a comparable amount and period from other banks in the eurocurrency
market. A certificate as to the amount of any Breakage Fee (including the
computation of such amount) shall be submitted by the affected Lender (or
applicable Group Agent on its behalf) to the Borrower and shall be conclusive
and binding for all purposes, absent manifest error.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in New York City, New York and (b)
if this definition of “Business Day” is utilized in connection with Adjusted
LIBOR, dealings are carried out in the London interbank market.

 

“Capital” means, with respect to any Lender, the aggregate amounts paid to, or
on behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 4.01; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

 

“Change in Control” means the occurrence of any of the following:

 

 5 

 



 

(a)       with respect to the Parent, an event or series events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding the Parent and its subsidiaries, any employee
benefit plan of the Parent or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than any member or members of the Hillenbrand Family Group or
the Allyn Family Group becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

(b)       with respect to the Parent, an event or series events by which during
any period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Parent cease (other than by
reason of death or disability) to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body;

 

(c)       Hill-Rom ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the Borrower free and clear of
all Adverse Claims;

 

(d)       Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock of Hill-Rom, any Originator, Servicer or Borrower;

 

(e)       any Subordinated Note shall at any time cease to be owned by an
Originator, free and clear of all Adverse Claims; provided, however, that any
Adverse Claim of the Subordinated Note Financier in any Subordinated Note that
occurs pursuant to any Subordinated Note Financing Document shall not be a
“Change in Control” pursuant to this clause (e), so long as the Subordinated
Note Financier is then party to the No Petition Agreement; or

 

(f)       a “change of control” (or similar event) shall occur under the Credit
Agreement.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all reports, notes, requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to the agreements reached by the
Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

 

 6 

 



 

“Closing Date” means May 5, 2017.

 

“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.

 

“Collateral” has the meaning set forth in Section 5.05(a).

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed or payable in respect of such Pool
Receivable (including purchase price, finance charges, interest and all other
charges), or applied to amounts owed or payable in respect of such Pool
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of any related
Obligor or any other Person directly or indirectly liable for the payment of
such Pool Receivable and available to be applied thereon), (b) all Deemed
Collections, (c) all proceeds of all Related Security with respect to such Pool
Receivable and (d) all other proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend or pay hereunder on account of all Loans, on a combined basis, as set
forth on Schedule I or in the Assumption Agreement or other agreement pursuant
to which it became a Lender, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 14.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans hereunder in accordance with this Agreement.

 

“Committed Lenders” means MUFG and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.

 



 7 

 



 

“Concentration Limit” means at any time for any Obligor, the product of (i) such
Obligor’s Specified Concentration Percentage and (ii) the aggregate Unpaid
Balance of all Eligible Receivables at such time of determination.

 

“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contract” means, with respect to any Receivable, the contract or contracts
(including any purchase order or invoice), between an Originator and an Obligor,
pursuant to which such Receivable arises or which evidences such Receivable and,
for purposes of this Agreement only, which has been sold or contributed to
Borrower pursuant to the Purchase and Sale Agreement. A “related” Contract with
respect to a Pool Receivable means a Contract under which such Pool Receivable
arises or which is relevant to the collection or enforcement of such Receivable.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“CP Rate” means, for any Conduit Lender and for any Interest Period for any
Portion of Capital, the per annum rate equivalent to the weighted average cost
(as determined by the applicable Group Agent and which shall include commissions
and fees of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Lender, other borrowings by
such Conduit Lender (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Notes) of or related to the
issuance of Notes that are allocated, in whole or in part, by the applicable
Conduit Lender to fund or maintain such Portion of Capital (and which may be
also allocated in part to the funding of other assets of such Conduit Lender)
(determined in the case of Notes issued on a discount by converting the discount
to an interest equivalent rate per annum); provided, that notwithstanding
anything in this Agreement or the other Transaction Documents to the contrary,
the Borrower agrees that any amounts payable to Conduit Lenders in respect of
Interest for any Interest Period with respect to any Portion of Capital funded
by such Conduit Lenders at the CP Rate shall include an amount equal to the
portion of the face amount of the outstanding Notes issued to fund or maintain
such Portion of Capital that corresponds to the portion of the proceeds of such
Notes that was used to pay the interest component of maturing Notes issued to
fund or maintain such Portion of Capital, to the extent that such Conduit
Lenders had not received payments of interest in respect of such interest
component prior to the maturity date of such maturing Notes (for purposes of the
foregoing, the “interest component” of Notes equals the excess of the face
amount thereof over the net proceeds received by Conduit Lender from the
issuance of Notes, except that if such Notes are issued on an interest-bearing
basis its “interest component” will equal the amount of interest accruing on
such Notes through maturity).

 

 8 

 



 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of September 21, 2016, among Hill-Rom Holdings, Inc., an Indiana
corporation, as borrower, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, Sumitomo Mitsui Banking Corporation, Wells Fargo Bank, N.A.,
Fifth Third Bank and The Bank of Nova Scotia, as co-syndication agents, Goldman
Sachs Bank USA, TD Bank, N.A., DNB Bank ASA, New York Branch and Capital One,
National Association, as co-documentation agents, and each lender from time to
time party thereto, as amended, restated, waived, refinanced, or otherwise
modified and in effect from time to time.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date as set forth in a certificate delivered to the
Administrative Agent on the Closing Date pursuant to Section 6.01, or any
replacement certificate provided to the Administrative Agent following the
Closing Date in accordance with this Agreement, as modified in compliance with
this Agreement.

 

“Credit Extension” means the making of any Loan.

 

“Credit Party” means each Lender, the Administrative Agent and each Group Agent.

 

“Cut-Off Date” means the last day of each Settlement Period.

 

“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Unpaid Balance of the Pool Receivables on the Cut-Off Date of the mostly
recently ended Settlement Period by (ii) the aggregate initial Unpaid Balance of
Pool Receivables which were originated during the mostly recently ended
Settlement Period.

 

“Days Sales Outstanding Test” has the meaning set forth in Section 10.01.

 

“Debt” means, at any time, indebtedness of any Person at any time, without
duplication, (a) all obligations for money borrowed or raised, all obligations
(other than accounts payable and other similar items arising in the ordinary
course of business) for the deferred payment of the purchase price of property,
and all capital lease obligations or other obligations which, in each case, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liability side of the balance sheet of such Person and all
guarantees (whether contingent or otherwise) of such Person guaranteeing the
Debt of any other Person, whether directly or indirectly (other than
endorsements for collection or deposit in the ordinary course of business).

 

“Deemed Collections” has the meaning set forth in Section 4.01(d)(ii).

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, (d) has become the subject of an Event of
Bankruptcy, or (e) has become the subject of a Bail-In Action.

 

 9 

 



 

“Default Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the sum of (i) the aggregate Unpaid
Balance of all Defaulted Receivables as of the Cut-Off Date of such Settlement
Period, plus (ii) (without duplication) any Losses (net of recoveries) incurred
in such Settlement Period and (b) the denominator of which is the aggregate
Unpaid Balance of all Receivables on the Cut-Off Date of such Settlement Period.

 

“Default Ratio Test” has the meaning set forth in Section 10.01.

 

“Defaulted Receivable” means a Pool Receivable: (a) as to which any payment, or
part thereof, remains unpaid for more than 90 days from the original due date
for such payment with respect to such Pool Receivable, (b) as to which any
Obligor thereof is subject to an Event of Bankruptcy that has occurred and is
continuing or (c) which, consistent with the Credit and Collection Policy, would
be or should have been written off as uncollectible.

 

“Diluted Receivable” means a Pool Receivable the entire or partial Unpaid
Balance of which is reduced or cancelled due to Dilution.

 

“Dilution” means the amount by which the Unpaid Balance of a Diluted Receivable
is reduced or cancelled due to returns, defect, refunds, allowances, cash
discounts, rebates, disputes, rejections, set off, netting, deficit, failure to
perform on the part of the related Originator or Servicer, adjustment or any
other similar reason other than with respect to the credit-worthiness of any
related Obligor.

 

“Dilution Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage) (a) the numerator of which is equal to the aggregate
initial Unpaid Balance of all Receivables originated by each Originator during
the most recently ended Settlement Period and (b) the denominator of which is
the Non-Defaulted Receivables Balance as of the Cut-Off Date of the most
recently ended Settlement Period.

 

“Dilution Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate amount
of all Dilutions in respect of Pool Receivables which occurred during such
Settlement Period and (b) the denominator of which is the aggregate initial
Unpaid Balance of all Receivables which were originated by the Originators
during such Settlement Period.

 

“Dilution Ratio Test” has the meaning set forth in Section 10.01.

 

 10 

 



 

“Dilution Reserve Floor Percentage” means, on any day, a percentage determined
as follows:

 

ADR x DHR

 

where:

 

ADR = theaverage of the Dilution Ratios for the preceding twelve Settlement
Periods; and

 

DHR = theDilution Horizon Ratio on such day.

 

“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:

 

(DS-ADR) x (DS/ADR)

 

where:

 

DS = thehighest averaged Dilution Ratio for any three (3) consecutive Settlement
Periods observed over the preceding 12 Settlement Periods; and

 

ADR = the average of the Dilution Ratios for the preceding twelve Settlement
Periods.

 

“Disqualified Institution” means those persons, identified by the Borrower in
writing to the Administrative Agent from time to time (provided, no such written
notice shall apply retroactively to disqualify any Person) as competitors of the
Hill-Rom Parties and their Subsidiaries or any of their respective Affiliates to
the extent such Affiliates are clearly identifiable solely by similarity of
name, in each case, other than bona fide debt funds, provided that such persons
shall not become Disqualified Institutions until three (3) Business Days after
such notice is given to the Administrative Agent; provided, however, that none
of the Lenders, the Group Agents or the Administrative Agent that are party to
this Agreement as of the Closing Date or which became a party to this Agreement
after the Closing Date with the consent of the Borrower shall be Disqualified
Institutions.

 

“Dynamic Dilution Reserve Percentage” means, on any day, a percentage determined
as follows:

 

{(SF x ADR) + DVR} x DHR

 

where:

 

SF = 2.0;

 

ADR = theaverage of the Dilution Ratios for the preceding twelve Settlement
Periods;

 

DVR =the Dilution Volatility Ratio on such day; and

 

DHR =the Dilution Horizon Ratio on such day.

 

“Dynamic Loss Reserve Percentage” means, on any day, a percentage determined as
follows:

 

 11 

 



 



SF x LR x LHR

 

where:

 

SF = 2.0;

 

LR = the highest average Loss Ratio for any three (3) consecutive Settlement
Periods observed over the preceding 12 Settlement Periods; and

 

LHR = Loss Horizon Ratio on such day.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and (iii)
any other financial or other institution that is not a Disqualified Institution.

 

“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money on or before a date certain and that has been duly authorized by
each party thereto and which (i) does not require any Obligor thereunder to
consent to any transfer, sale or assignment thereof or of the related Receivable
or any proceeds of any of the foregoing, (ii) is not subject to a
confidentiality provision, covenant of non-disclosure or similar restrictions
that would restrict the ability of the Administrative Agent or any Credit Party
to fully exercise or enforce its rights under the Transaction Documents
(including any rights thereunder assigned or originated to them hereunder) with
respect to the related Receivable, (iii) is not “chattel paper” as defined in
the UCC of any jurisdiction governing the perfection or assignment of the
related Receivable, (iv) the payment terms of which have not been modified,
extended or rewritten in any manner (except for extensions and modifications
expressly permitted hereunder) and (v) remains in full force and effect.

 

“Eligible Foreign Country” means, at any time, any country or territory that
that satisfies each of the following: (i) is not a Sanctioned Country, (ii) is
not the United States of America, (iii) is either an OECD Country or a Highly
Rated Country and (iv) the Servicer is able to service, administer, collect and
enforce the Receivables owing by Obligors of such country or territory to the
same extent as Receivables owing from Obligors located in the United States of
America.

 

 12 

 



 

“Eligible Foreign Obligor” means an Obligor that is organized in and that has a
head office (domicile), registered office and chief executive office that is
located in an Eligible Foreign Country.

 

“Eligible Receivable” means, as of any date of determination, a Receivable:

 

(a)       (i) which represents all or part of the sales price of goods or
services, sold by an Originator and billed to the related Obligor in the
ordinary course of such Originator’s business and sold or contributed to
Borrower pursuant to the Purchase and Sale Agreement, (ii) for which all
obligations of the Originator in connection with which have been fully
performed, (iii) no portion of which is in respect of any amount as to which any
related Obligor is permitted to withhold payment until the occurrence of a
specified event or condition (including “guaranteed” or “conditional” sales or
any performance by an Originator), (iv) which is not owed to any Originator or
Borrower, in whole or in part, as a bailee or consignee for another Person, (v)
which is not issued under cash-in-advance or cash-on-account terms or (vi) which
(A) has payment terms of not more than 90 days from the original billing date or
(B) is an Extended Pay Receivable; provided that, for the avoidance of doubt, no
portion of any Receivable billed to any Obligor for which the related goods or
services have not been delivered or performed by an Originator shall constitute
an “Eligible Receivable” (including for purposes of calculating the Net Pool
Balance);

 

(b)       for which the related Originator has recognized all of the related
revenue on its financial books and records in accordance with GAAP;

 

(c)       which (i) constitutes an “account” or a “payment intangible”, (ii) is
not evidenced by “instruments” or “chattel paper” and (iii) does not constitute,
or arise from the sale of, “as-extracted collateral”, in each case, as defined
in the UCC;

 

(d)       each Obligor of which is a commercial Obligor;

 

(e)       no Obligor of which (i) is a Sanctioned Person, (ii) is a natural
Person acting in its individual capacity or (iii) is subject to an Event of
Bankruptcy that has occurred and is continuing;

 

(f)       each Obligor of which either (i) is a U.S. Obligor or (ii) is an
Eligible Foreign Obligor;

 

(g)       no Obligor of which has an aggregate Unpaid Balance of Defaulted
Receivables included in the Receivables Pool that is more than 35% of the
aggregate Unpaid Balance of all Pool Receivables owed by such Obligor;

 

(h)       which (i) is not a Defaulted Receivable and (ii) has not been
cancelled;

 

(i)       with regard to which the warranties of Borrower in Section 7.01(k) are
true and correct;

 

(j)       the sale, contribution, pledge or servicing of which pursuant to the
Purchase and Sale Agreement and this Agreement does not (i) violate, contravene
or conflict with any Applicable Law, the related Contract or any other
applicable contracts or other restrictions or (ii) require the consent or
approval of, or a license or consent from, any related Obligor, any Governmental
Authority or any other Person;

 

 13 

 



 

(k)       which is denominated and payable only in U.S. Dollars in the United
States to (i) if such Receivable is a Medicare/Medicaid Receivable, the Subject
Account or (ii) otherwise, a Lock-Box Account at a Lock-Box Bank that is subject
to an enforceable Lock-Box Agreement;

 

(l)       which arises under an Eligible Contract that, together with such
Receivable, (i) is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor, to pay such Receivable enforceable
against such Obligor in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws relating to and limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or in law), (ii) is not subject to any dispute, offset,
netting, litigation, counterclaim or defense whatsoever (including defenses
arising out of violations of usury laws) (other than potential discharge in a
bankruptcy of the related Obligor), (iii) is not subject to any Adverse Claim
and (iv) the payments thereon are free and clear of any withholding Taxes;

 

(m)       which together with the Contract and Related Security related thereto,
does not (i) require the consent of any related Obligor in order for the related
Originator or its assigns to sell, assign, transfer, pledge or hypothecate such
Receivable or any Related Security with respect thereto or (ii) contravene any
Applicable Law applicable thereto (including Applicable Laws relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
in any respect which could have a material adverse effect on the value,
validity, collectability or enforceability of the related Receivable or would or
could reasonably be expected to have a Material Adverse Effect and with respect
to which the origination thereof did not violate any such Applicable Law in any
material respect;

 

(n)       which together with the Related Security with respect thereto (i) was
originated by the applicable Originator in the ordinary course of its business
and (ii) satisfies all applicable requirements of the Credit and Collection
Policy;

 

(o)       which together with the Contract and Related Security related thereto,
has not been modified, waived or restructured since its creation, except as
permitted pursuant to Section 9.02;

 

(p)       with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof or of the Related Security with respect thereto under
the Purchase and Sale Agreement have been duly obtained, effected or given and
are in full force and effect;

 

 14 

 



 

(q)       as to which the Administrative Agent has not notified the Borrower
prior to the time of a Credit Extension that the Administrative Agent has
determined, in its judgment, that such Receivable (or class of Receivables) or
Obligor of such Receivable is not acceptable for funding hereunder;

 

(r)       the purchase of which is a “current transaction” within Section
3(a)(3) of the Securities Act;

 

(s)       which represents part or all of the price of the sale of
“merchandise,” “insurance” or “services” within the meaning of Section 3(c)(5)
of the Investment Company Act and which is an “eligible asset” as defined in
Rule 3a-7 under the Investment Company Act;

 

(t)       the purchase of which by Borrower under the Purchase and Sale
Agreement does not and the transactions contemplated hereby do not, constitute a
Security;

 

(u)       which (i) does not arise from a sale of accounts made as part of a
sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;

 

(v)       which is not supported by any actual or inchoate mechanics, suppliers,
materialmen, laborers, employees or repairmen liens or other rights to file or
assert any of the foregoing;

 

(w)       which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods;

 

(x)       which is neither (i) a Supplier Receivable nor (ii) an Affiliate
Receivable;

 

(y)       which, unless otherwise consented to in writing by the Administrative
Agent after the Closing Date (the effective date, if any, of such consent, the
“Subject Medicare/Medicaid Date”), is not a Medicare/Medicaid Receivable; and

 

(z)       which arises in connection with the sale of hospital beds, furniture,
other health care equipment or medical technology systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any final rule or regulation issued thereunder and in
effect.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c) or (m) of the Code
or Section 4001 of ERISA.

 

 15 

 



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

 

(a)       (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
examinership, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, examiner, assignee, sequestrator (or
other similar official) for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any Applicable
Law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts and other than with respect to the Borrower,
such proceeding shall remain unstayed or undismissed for a period of sixty (60)
days; or (ii) an order for relief in respect of such Person shall be entered in
an involuntary case under federal bankruptcy laws or other similar Applicable
Laws now or hereafter in effect; or

 

(b)       such Person (i) shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or (ii) shall
consent to the appointment of or taking possession by a receiver, liquidator,
examiner, assignee, trustee, custodian, sequestrator (or other similar official)
for, such Person or for any substantial part of its property, or (iii) shall
make any general assignment for the benefit of creditors, or shall fail to, or
admit in writing its inability to, pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors (or any board or
Person holding similar rights to control the activities of such Person) shall
vote to implement any of the foregoing.

 

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived or otherwise addressed pursuant to
an amendment, in each case, in accordance with Section 14.01.

 

“Excess Extended Pay Concentration Amount” means, at any time, the amount (if
any) by which (a) the aggregate Unpaid Balance of all Eligible Receivables that
are Extended Pay Receivables at such time, exceeds (b) 9.0% of the aggregate
Unpaid Balance of all Eligible Receivables at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

“Excess Foreign Receivables Concentration Amount” means, at any time, the amount
(if any) by which (a) the aggregate Unpaid Balance of all Eligible Receivables,
the Obligors of which are Eligible Foreign Obligors at such time, exceeds (b)
10.0% of the aggregate Unpaid Balance of all Eligible Receivables at such time.

 

 16 

 



 

“Excluded Receivable” means any Receivable (without giving effect to the
exclusion of “Excluded Receivable” from the definition thereof), that satisfies
each of the following criteria: (i) such Receivable was generated by the
Advanced Respiratory Division in connection with the sale of goods to
individuals, (ii) such Receivable is payable in thirteen installments by either
an individual or by Medicare or Medicaid and (iii) such Receivable is payable
either to the Subject Account or any other account that does not constitute a
Lock-Box Account.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Affected Person’s
failure to comply with Section 5.03(f) and (g), and (d) any Taxes imposed
pursuant to FATCA.

 

“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.

 

“Exiting Group” has the meaning set forth in Section 2.02(g).

 

“Extended Pay Receivable” means any Receivable, with payment terms of more than
90 days but less than 120 days from its original billing date.

 

“Facility Limit” means $110,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or official practices implemented to
give effect to any such intergovernmental agreements.

 

 17 

 



 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 

“Final Maturity Date” means the date that (i) is ninety (90) days following the
Scheduled Termination Date or (ii) such earlier date on which the Loans become
due and payable pursuant to Section 10.01.

 

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full, in each case,
other than unasserted contingent indemnity obligations.

 

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

 

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, court, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
or any court, tribunal, grand jury or arbitrator, or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic (including any
supra-national bodies such as the European Union or the European Central Bank).

 

 18 

 



 

“Governmental Authority Excess Concentration Amount” means, at any time, the
amount (if any) by which (a) the aggregate Unpaid Balance of all Eligible
Receivable, any Obligor of which is a Governmental Authority, exceeds (b) 9.0%
of the aggregate Unpaid Balance of all Eligible Receivables at such time.

 

“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent and (ii)
for any other Lender that does not have a Related Conduit Lender, such Lender,
together with such Lender’s related Group Agent and each other Lender for which
such Group Agent acts as a Group Agent hereunder.

 

“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.

 

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.

 

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

 

“Highly Rated Country” means, at any time, any Subject Country that satisfies at
least two of the following ratings thresholds: (i) it has a transfer and
convertibility assessment of at least A by S&P, (ii) it has a foreign currency
deposit ceiling of at least A2 by Moody’s and (iii) it has a country ceiling of
at least A by Fitch.

 

“Hill-Rom” has the meaning set forth in the preamble to this Agreement.

 

“Hill-Rom Parties” means Hill-Rom, the Servicer, the Borrower, the Parent, each
Originator and the Performance Guarantor.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director of the Borrower has not
been, and during the continuation of his or her service as Independent Director
of the Borrower is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Borrower or Hill-Rom or any of their respective
Affiliates (other than his or her service as an Independent Director of the
Borrower); (ii) a customer or supplier of the Borrower or Hill-Rom or any of
their respective Affiliates (other than his or her service as an Independent
Director of the Borrower); or (iii) any member of the immediate family of a
person described in (i) or (ii); and (B) has (i) prior experience as an
Independent Director for a corporation or limited liability company whose
organizational or charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

 

 19 

 



 

“Information Package” means a report, in substantially the form of Exhibit G.

 

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b).

 

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the end of
such Settlement Period and (ii) thereafter, each Settlement Period and (b) on
and after the Termination Date, such period (including a period of one day) as
shall be selected from time to time by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) or, in the absence of
any such selection, each Settlement Period.

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

 

(a)       if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender on such day through the issuance of Notes, the applicable CP
Rate; or

 

(b)       subject to Section 5.04,Sections 5.04 and 5.06, if such Loan (or such
portion of Capital thereof) is being funded by any Lender on such day other than
through the issuance of Notes (including if a Conduit Lender is then funding
such Loan (or such portion of Capital thereof) under a Program Support
Agreement, or if a Committed Lender is then funding such Loan (or such portion
of Capital thereof)), then the applicable Adjusted LIBOR, as determined pursuant
to Section 2.05;

 

provided, however, that, at the election of the Majority Group Agents, the
“Interest Rate” for each Loan and any day while an Event of Default has occurred
and is continuing shall be an interest rate per annum equal the sum of 2.00% per
annum plus the greater of (i) the interest rate per annum determined for such
Loan and such day pursuant to clause (a) or (b) above, as applicable, and (ii)
the Base Rate in effect on such day; provided, further, that no provision of
this Agreement shall require the payment or permit the collection of Interest in
excess of the maximum permitted by Applicable Law; and provided, further, that
Interest for any Loan shall not be considered paid by any distribution to the
extent that at any time all or a portion of such distribution is rescinded or
must otherwise be returned for any reason.

 

 20 

 



 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“Lenders” means the Conduit Lenders and the Committed Lenders.

 

“LIBOR Discontinuance Date” means any of the following:

 

(a)       the date set in a public statement or publication of information by or
on behalf of the administrator of Adjusted LIBOR announcing that it has ceased
or will cease to provide Adjusted LIBOR permanently or indefinitely; provided,
that, at that time, there is no successor administrator that will continue to
provide Adjusted LIBOR;

 

(b)       the date set in a public statement or publication of information by
the regulatory supervisor for the administrator of Adjusted LIBOR, a central
bank with jurisdiction over Adjusted LIBOR or the applicable currency thereof,
an insolvency official with jurisdiction over the administrator for Adjusted
LIBOR, a resolution authority with jurisdiction over the administrator for
Adjusted LIBOR or a court or an entity with similar insolvency or resolution
authority over the administrator for Adjusted LIBOR, which states that the
administrator of Adjusted LIBOR has ceased or will cease to provide Adjusted
LIBOR permanently or indefinitely, provided that, at that time, there is no
successor administrator that will continue to provide Adjusted LIBOR;

 

(c)       the fifth (5th) consecutive Business Day on which Adjusted LIBOR is
not published by the administrator of Adjusted LIBOR and such failure is not a
result of a temporary moratorium, embargo or disruption declared by the
administrator of Adjusted LIBOR or any regulator or relevant regulatory
supervisor; or

 

(d)       the date which is five (5) Business Days after the date of a published
statement by the administrator of Adjusted LIBOR, or the regulatory supervisor
for the administrator of Adjusted LIBOR that has the effect that Adjusted LIBOR
is no longer representative or may no longer be used as a benchmark reference
rate in new transactions.

 

“LIBOR Loan” means any Loan accruing Interest at Adjusted LIBOR.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement,
preferential arrangement or similar agreement or arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

 21 

 



 

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Lender (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Lender’s Notes or other senior indebtedness.

 

“Liquidity Provider” means any lender, credit enhancer or liquidity provider
that is at any time party to a Liquidity Agreement or any successor or assign of
such lender, credit enhancer or liquidity provider or any similar entity with
respect to any permitted assignee of a Conduit Lender.

 

“Loan” means any loan made by a Lender pursuant to Section 2.02.

 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

 

“Lock-Box Accounts” means each of the accounts (and any related lock-box or post
office box) specified in Schedule II (or such as have been notified to and
approved by the Administrative Agent in accordance with Section 8.01(h))
maintained at a Lock-Box Bank in the name of the Borrower.

 

“Lock-Box Agreement” means a valid and enforceable agreement in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Servicer, the Administrative Agent and any Lock-Box Bank,
whereupon the Borrower, as sole owner of the related Lock-Box Account(s) and the
customer of the related Lock-Box Bank in respect of such Lock-Box Account(s),
shall transfer to the Administrative Agent exclusive dominion and control over
and otherwise perfect a first-priority security interest in, such Lock-Box
Account(s) and the cash, instruments or other property on deposit or held
therein.

 

“Lock-Box Bank” means any bank at which the Borrower maintains one or more
Lock-Box Accounts.

 

“Loss Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate initial
Unpaid Balance of all Receivables originated by each Originator during the five
most recently ended Settlement Periods and (b) the denominator of which is the
Non-Defaulted Receivables Balance as of the Cut-Off Date of the most recently
ended Settlement Period.

 

“Loss Ratio” means, as of any date of determination, a fraction (expressed as a
percentage), (a) the numerator of which is the sum of (i) the aggregate Unpaid
Balance of all Receivables as to which any payment, or part thereof, remains
unpaid for more than 150 but less than 180 days from the original due date for
such payment as of the Cut-Off Date of the most recently ended Settlement
Period, plus (without duplication) (ii) any Losses (net of recoveries) incurred
in such Settlement Period, and (b) the denominator of which is the aggregate
initial Unpaid Balance of all Receivables originated by the Originators during
the six (6) Settlement Periods most recently ended prior to the current
Settlement Period.

 

 22 

 



 

“Loss Ratio Test” has the meaning set forth in Section 10.01.

 

“Loss Reserve Floor Percentage” means 20.0%.

 

“Losses” means the Unpaid Balance of any Pool Receivables that either (i) have
been, or should have been, written-off as uncollectible by Servicer in
accordance with the Credit and Collection Policies or (ii) are owed by an
Obligor of which is subject to an Event of Bankruptcy that has occurred and is
continuing.

 

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the aggregate outstanding Capital held by all the Lenders in
all Groups); provided, however, that in no event shall the Majority Group Agents
include fewer than two (2) Group Agents at any time when there are two (2) or
more Groups.

 

“Material Action” is defined in the Borrower’s limited liability company
agreement.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

 

(a)       (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document
or (ii) if a particular Person is not specified, the ability of any Hill-Rom
Party to perform its obligations under this Agreement or any other Transaction
Document;

 

(b)       (i) the validity or enforceability against any Hill-Rom Party of any
Transaction Document or (ii) the value, validity, enforceability or
collectibility of the Pool Receivables, the Related Security with respect
thereto or, in each case, any material portion thereof, including if such event
or circumstance would materially increase the days to pay or Dilution with
respect to the Pool Receivables or any material portion thereof;

 

(c)       the status, existence, perfection, priority, enforceability or other
rights and remedies of any Credit Party under the Transaction Documents or
associated with its respective interest in the Collateral; or

 

(d)       (i) if a particular Person is specified, the business, assets,
liabilities, property, operations or financial condition of such Person or (ii)
if a particular Person is not specified, the business, assets, liabilities,
property, operations or financial condition of any Hill-Rom Party.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.

 

 23 

 



 

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Secs. 1395 et
seq.) and any statutes succeeding thereto.

 

“Medicare/Medicaid Receivable” means any Receivable that arises under Medicare,
TRICARE, or a Medicaid program.

 

“Monthly Settlement Date” means the 15th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day); provided, however,
that the initial Monthly Settlement Date shall be May 31, 2017.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“MUFG” has the meaning set forth in the preamble to this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Hill-Rom Party or any of their respective ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

 

“Net Pool Balance” means, at any time, an amount equal to the aggregate Unpaid
Balance of all Pool Receivables that are Eligible Receivables determined at such
time, minus (without duplication) the sum of (a) with respect to each Obligor,
the amount by which the aggregate Unpaid Balance of such Eligible Receivables
owed or payable by such Obligor or an Affiliate of such Obligor, exceeds the
applicable Concentration Limit at such time, (b) the Governmental Authority
Excess Concentration Amount at such time, (c) the Excess Foreign Receivables
Concentration Amount at such time and (d) the Excess Extended Pay Concentration
Amount at such time.

 

“No Petition Agreement” means that certain no proceedings letter agreement,
dated as of the May 4, 2018, among Hill-Rom, the Administrative Agent and the
Subordinated Note Financier, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

“Non-Defaulted Receivables Balance” means the aggregate Unpaid Balance of all
Pool Receivables as to which no payment, or part thereof, remains unpaid for
more than ninety (90) days from the original due date for such payment
(determined without regard to any extension of the date due pursuant to Section
9.02).

 

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.

 

“Obligor” means any Person obligated to make payments with respect to a
Receivable, including (i) any related advertiser or any advertising agency,
agent or licensee of such advertiser or (ii) any guarantor thereof or
co-obligor.

 

“OECD Country” means any country that has signed the Convention on the
Organisation for Economic Co-operation and Development.

 

 24 

 



 

“OFAC” has the meaning set forth in the definition of Sanctioned Person.

 

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators in accordance with the terms of the Purchase
and Sale Agreement.

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, filing, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise in respect of, this Agreement, the other Transaction Documents and the
other documents or agreements to be delivered hereunder or thereunder, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Parent” means Hill-Rom Holdings, Inc., an Indiana corporation.

 

“Participant” has the meaning set forth in Section 14.03(e).

 

“Participant Register” has the meaning set forth in Section 14.03(f).

 

“PATRIOT Act” has the meaning set forth in Section 14.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code, and that is maintained
by or contributed to by any Hill-Rom Party or any of their respective ERISA
Affiliates, or to which any such entity is obligated to contribute.

 

“Percentage” means, at any time of determination, with respect to any Committed
Lender, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans being funded by the Lenders in such
Committed Lender’s Group at such time and (b) the denominator of which is (i)
prior to the termination of all Commitments hereunder, the aggregate Commitments
of all Committed Lenders at such time or (ii) if all Commitments hereunder have
been terminated, the aggregate outstanding Capital of all Loans at such time.

 

“Performance Guarantor” means the Parent.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

 25 

 



 

“Performance Tests” means each of (i) the Default Ratio Test, (ii) the Dilution
Ratio Test, (iii) the Loss Ratio Test and (iv) the Days Sales Outstanding Test.

 

“Permitted Liens” means (a) Liens created pursuant to the Transaction Documents,
(b) inchoate Liens for Taxes, assessments or other governmental charges or
levies not yet due or that are being contested in good faith and by appropriate
proceedings in compliance with the Transaction Documents and for which adequate
reserves have been established in accordance with GAAP, but only so long as
foreclosure with respect to such Lien has not commenced and the use and value of
the property to which the Liens attach are not impaired during the pendency of
such proceedings, (c) Liens with respect to any mechanics, suppliers,
materialmen, laborers, employees, repairmen and other like Liens arising in the
ordinary course of business securing obligations that are not due and payable
and (d) Liens in favor of Lock-Box Banks which arise under Article 4 of the UCC
on amounts on deposit in Lock-Box Accounts.

 

“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.

 

“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, supplemented or otherwise modified from time to time.

 

 26 

 



 

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

 

“Purchase and Sale Termination Date” has the meaning set forth in the Purchase
and Sale Agreement.

 

“Purchase Report” has the meaning set forth in the Purchase and Sale Agreement.

 

“Rating Agency” means each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).

 

“Receivable” means any account receivable or other right to payment from a
Person, whether constituting an account, chattel paper, payment intangible,
instrument or a general intangible, in each case, arising from the sale of
goods, provided or to be provided, or provision of services, rendered or to be
rendered, by any Originator pursuant to a Contract, including the right to
payment of any interest, finance charges, fees and other payment obligations of
such Person with respect thereto; provided, however, that “Receivable” does not
include any Excluded Receivable.

 

“Receivables Pool” means at any time all then outstanding Receivables sold,
purported to be sold or contributed to Borrower pursuant to the Purchase and
Sale Agreement.

 

“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports and other information (including computer
programs, tapes, disks, other information storage media, data processing
software and related property and rights) prepared or maintained by any Hill-Rom
Party with respect to, or that evidence or relate to, the Pool Receivables, the
Obligors of such Pool Receivables, any Related Security or the origination,
collection or servicing of any of the foregoing.

 

“Register” has the meaning set forth in Section 14.03(c).

 

“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.

 

“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

 

“Related Security” means, with respect to any Receivable:

 

(a)       all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;

 

 27 

 



 

(b)       all instruments and chattel paper that may evidence such Receivable;

 

(c)       all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;

 

(d)       all of the Borrower’s and each Originator’s rights, interests and
claims under all insurance contracts and insurance payments with respect to, or
otherwise allocable to, such Receivable or any property that generated such
Receivable;

 

(e)       all of the Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance
and other agreements (including the related Contract) or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;

 

(f)       all books and records of the Borrower and each Originator to the
extent related to any of the foregoing, including all Records related to the
foregoing; and

 

(g)       all of the Borrower’s rights, interests and claims under the Purchase
and Sale Agreement and the other Transaction Documents.

 

“Release” has the meaning set forth in Section 4.01(a).

 

“Replacement Rate” has the meaning set forth in Section 5.06.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan, other
than an event for which the 30-day notice period is waived.

 

“Representatives” has the meaning set forth in Section 14.06(c).

 

“Required Capital Amount” means $5,000,000.

 

“Required Reserve Percentage” means, on any day, the higher of:

 

(a)       the sum of (i) the Loss Reserve Floor Percentage on such day, plus
(ii) the Dilution Reserve Floor Percentage on such day; and

 

(b)       the sum of (i) the Dynamic Loss Reserve Percentage on such day, plus
(ii) the Dynamic Dilution Reserve Percentage on such day.

 

“Required Reserves” means, on any day, an amount determined as follows:

 

(RRP x NPB) + YR + SFR

 

where:

 

RRP = theRequired Reserve Percentage on such day;

 

 28 

 



 

NPB = theNet Pool Balance on such day;

 

YR = theYield Reserve on such day; and

 

SFR = theServicing Fee Reserve on such day.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
Closing Date, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.

 

“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.

 

“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce or the US Department of the Treasury, (b) by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of Applicable Law.

 

“Scheduled Termination Date” means May 3, 2019,1, 2020, as such date may be
extended from time to time pursuant to Section 2.02(g).

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
governmental agencies.

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Security” is defined in Section 2(a)(1) of the Securities Act.

 

 29 

 



 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

 

“Servicing Fee” means the fee referred to in Section 9.07(a) of this Agreement.

 

“Servicing Fee Rate” means the rate referred to in Section 9.07(a) of this
Agreement.

 

“Servicing Fee Reserve” means on any day an amount determined as follows:

 

OBR x SFR x (DSO/360) + AUSF

 

where:

 

OBR = theUnpaid Balance of Pool Receivables on such day;

 

SFR = 1.00%;

 

DSO = thehighest Days’ Sales Outstanding as of the Cut-Off Date for any
Settlement Period observed over the preceding 12 Settlement Periods; and

 

AUSF = theamount of any accrued but unpaid Servicing Fees.

 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) so long as no Event of Default has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Default has occurred and is continuing, each day selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Group Agents) (it being understood that the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.

 

“Settlement Period” means:

 

(a)       the period from the Closing Date to the end of the calendar month in
which the Closing Date occurs; and

 

(b)       thereafter, each subsequent calendar month;

 

provided, that the last Settlement Period shall end on the Final Payout Date.

 

“Solvent” means, with respect to any Person and as of any particular date, (i)
the fair value of the assets of such Person, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
such Person; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are currently conducted and are proposed to be
conducted.

 

 30 

 



 

“Special Concentration Obligor” means, at any time, each of the Obligors set
forth on Exhibit J; provided, however, the Administrative Agent may at any time,
upon not less than three (3) Business Days’ notice to the Servicer and each
Group Agent revoke the designation of any Obligor as a “Special Concentration
Obligor” without any further action and at all times thereafter such Obligor
shall no longer constitute a Special Concentration Obligor for any purpose.

 

“Special Concentration Obligor Percentage” means, at any time, with respect to
any Special Concentration Obligor, the percentage appearing opposite the name of
such Special Concentration Obligor on Exhibit J.

 

“Specified Concentration Percentage” means, (i) with respect to any Special
Concentration Obligor, its Special Concentration Obligor Percentage and (ii)
with respect to any Obligor other than a Special Concentration Obligor, the
greater of (a) the percentage, if any, determined by the Administrative Agent in
its sole discretion with respect to such Obligor by written notice to the
Borrower and the Servicer; it being understood and agreed that the
Administrative Agent, in its sole discretion, may increase or reduce any such
percentage described in this clause (a) with respect to any Obligor at any time
in its sole discretion by written notice thereof to the Borrower and the
Servicer, and (b) the percentage appearing opposite such Obligor’s applicable
rating on the table below:

 

S&P Short-Term Rating/

Long-Term Rating

Moody’s Short-Term Rating/ Long-Term Rating Specified Concentration Percentage

 

A-1/A+ or higher

P-1/A1 or higher 20.0%

 

A-2/BBB+ or higher

P-2/Baa1 or higher 18.0%

 

A-3/BBB- or higher

P-3/Baa3 or higher 10.0%

 

Below A-3/BBB-

or Not Rated/Withdrawn

Below P-3/Baa3

or Not Rated/Withdrawn

2.75%

 

For purposes of clause (b) above, each Obligor’s “Specified Concentration
Percentage” shall be computed as follows:

 

(i) if such Obligor has a short-term unsecured debt rating (A) from both Moody’s
and S&P, such Obligor’s “Specified Concentration Percentage” shall be determined
based on the lower of such short-term unsecured debt ratings or (B) from only
one of Moody’s or S&P, such Obligor’s “Specified Concentration Percentage” shall
be determined based upon the short-term unsecured debt rating that is
maintained;

 

(ii) if such Obligor (A) does not have a short-term unsecured debt rating from
either Moody’s or S&P and (B) has a long-term unsecured debt rating (I) from
both Moody’s and S&P, such Obligor’s “Specified Concentration Percentage” shall
be determined based on the lower of such long-term unsecured debt ratings or
(II) from only one of Moody’s or S&P, such Obligor’s “Specified Concentration
Percentage” shall be determined based upon the long-term unsecured debt rating
that is maintained; and

 

 31 

 



 

(iii) if such Obligor has neither a short-term unsecured debt rating nor a
long-term unsecured debt rating from either Moody’s or S&P, such Obligor’s
“Specified Concentration Percentage” shall be the lowest percentage set forth on
the table above.

 

“Subject Account” means the account specified in Schedule IV and maintained at
the Subject Account Bank in the name of Hill-Rom.

 

“Subject Account Bank” means PNC Bank, National Association.

 

“Subject Country” means United Arab Emirates, Bermuda, China, Hong Kong, Kuwait,
Malaysia, Panama, Qatar, Saudi Arabia, Singapore, and Taiwan.

 

“Subject Medicare/Medicaid Date” has the meaning set forth in the definition of
“Eligible Receivable”.

 

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

 

“Subordinated Note Financier” means MUFG Bank, Ltd. or any Affiliate thereof
that is a party to any Subordinated Note Financing Document.

 

“Subordinated Note Financing” means any transaction or series of transactions
that may be entered into by one or more Originators and the Subordinated Note
Financier pursuant to which one or more Originators may (a) sell, transfer,
assign or convey one or more Subordinated Notes to the Subordinated Note
Financier and/or (b) grant a security interest in one or more Subordinated Notes
to the Subordinated Note Financier.

 

“Subordinated Note Financing Document” means each purchase agreement, sale
agreement, credit agreement, loan agreement, repurchase agreement, security
agreement and/or other financing agreement entered into from time to time
between the Subordinated Note Financier and one or more Originators in
connection with a Subordinated Note Financing, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

“Subsidiary” means a corporation or other entity of which Hill-Rom owns, or its
other direct or indirect Subsidiaries own, directly or indirectly, such number
of outstanding shares or other ownership or control interest as have more than
50% of the ordinary voting power for the election of directors or managers, as
the case may be.

 

“Supplier Receivable” means any Pool Receivable owed by any Obligor that is a
material supplier (or an Affiliate thereof) to any Originator or any of its
Affiliates.

 

 32 

 



 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority and all interest, penalties,
additions to tax and any similar liabilities with respect thereto.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

 

“Third Amendment Effective Date” means May 3, 2019.

 

“Tranche Period” means, with respect to any LIBOR Loan and subject to the
provisos below, a period of one, two or three months selected by the Borrower
pursuant to Section 2.05. Each Tranche Period shall commence on a Monthly
Settlement Date and end on (but not including) the Monthly Settlement Date
occurring one, two or three calendar months thereafter, as selected by the
Borrower pursuant to Section 2.05; provided, however, that if the date any LIBOR
Loan made pursuant to Section 2.01 is not a Monthly Settlement Date, the initial
Tranche Period for such LIBOR Loan shall commence on the date such LIBOR Loan is
made pursuant to Section 2.01 and end on (a) solely with respect to the initial
LIBOR Loan under the Agreement, May 31, 2017 and (b) with respect to each other
LIBOR Loan, the next Monthly Settlement Date; provided, further, that with
respect to (a) each LIBOR Loan outstanding on April 16, 2018, the following
Tranche Period for such LIBOR Loans shall commence on such date and end on May
4, 2018 and (b) each LIBOR Loan outstanding on May 4, 2018, the following
Tranche Period for such LIBOR Loans shall commence on such date and end on the
next Monthly Settlement Date; provided, further, however, that if any Tranche
Period would end after the Termination Date, such Tranche Period (including a
period of one day) shall end on the Termination Date.

 

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lock-Box Agreements, the Fee Letter, each Subordinated Note, the Performance
Guaranty, the No Petition Agreement and all other certificates, instruments, UCC
financing statements, and agreements executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“TRICARE” means the Civilian Health and Medical Program of the Uniformed
Services formerly known as CHAMPUS, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation and established pursuant
to 10 U.S.C. §§ 1071-1106, and all regulations promulgated thereunder including
without limitation (a) all federal statutes (whether set forth in 10 U.S.C. §§
1071-1106 or elsewhere) affecting CHAMPUS or TRICARE and (b) all rules,
regulations (including 32 CFR 199), manuals, orders and administrative,
reimbursement and other guidelines of all Governmental Entities (including,
without limitation, the Department of Health and Human Services, the Department
of Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs) and the Office of Military Medical Support, or any Person or
entity succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing (whether or not having the force
of law) in each case, as amended, supplemented or otherwise modified from time
to time.

 

 33 

 



 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would become an Event of Default.

 

“Unpaid Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

 

“U.S. Dollars” means dollars in lawful money of the United States of America.

 

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

 

“Voting Stock” of any Person means the common stock of such Person and any other
security of, or ownership interest in, such Person having ordinary voting power
to elect a majority of the board of directors (or other Persons serving similar
function) of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower, the Performance Guarantor, and the
Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Reserve” means on any day an amount determined as follows:

 

NPB x [SF x (AL/360) x DSO] + AUY

 

where:

 

SF = 1.5;

 

NPB = the Net Pool Balance on such day;

 

AL = the three month Adjusted LIBOR on such day;

 

 34 

 



 

DSO = the highest Days’ Sales Outstanding as of the Cut-Off Date for any
Settlement Period observed over the preceding 12 Settlement Periods; and

 

AUY = the amount of any accrued and unpaid Interest on such day.

 

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day;
(l) if any calculation to be made hereunder refers to a Settlement Period (or
any portion thereof) that would have occurred prior to the Closing Date, such
reference shall be deemed to be a reference to a calendar month; and (m) the
term “or” is not exclusive.

 

ARTICLE II

TERMS OF THE LOANS

 

SECTION 2.01. Loan Facility. Upon a request by the Borrower pursuant to Section
2.02, and on the terms and subject to the conditions hereinafter set forth, the
Conduit Lenders, ratably, in accordance with the aggregate of the Commitments of
the Related Committed Lenders with respect to each such Conduit Lender,
severally and not jointly, may, in their sole discretion, make Loans to the
Borrower on a revolving basis, and if and to the extent any Conduit Lender does
not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:

 

 35 

 



 

(i)       the Aggregate Capital would exceed the Facility Limit at such time;

 

(ii)       the sum of (A) the Capital of such Lender, plus (B) the aggregate
outstanding Capital of each other Lender in its Group, would exceed the Group
Commitment of such Lender’s Group;

 

(iii)       if such Lender is a Committed Lender, the aggregate outstanding
Capital of such Committed Lender would exceed its Commitment; or

 

(iv)       the Aggregate Capital would exceed the Borrowing Base at such time.

 

SECTION 2.02. Making Loans; Repayment of Loans. (a) Each Loan hereunder shall be
made on at least three (3) Business Days prior written request from the Borrower
to the Administrative Agent and each Group Agent in the form of a Loan Request
attached hereto as Exhibit A. Each such request for a Loan shall be made no
later than 11:00 a.m. (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $2,500,000 and shall be an
integral multiple of $100,000), (ii) the allocation of such amount among the
Groups (which shall be ratable based on the Group Commitments), (iii) the
account to which the proceeds of such Loan shall be distributed and (iv) the
date such requested Loan is to be made (which shall be a Business Day).

 

(b)       On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article VI and pursuant to the other conditions set forth in this Article II,
make available to the Borrower in same day funds an aggregate amount equal to
the amount of such Loans requested, at the account set forth in the related Loan
Request.

 

(c)       Each Committed Lender’s obligation shall be several, such that the
failure of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of its
obligation, if any, hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender shall be responsible
for the failure of any other Committed Lender to make funds available to the
Borrower in connection with any Loan hereunder).

 

(d)       The Borrower shall repay in full the outstanding Capital of each
Lender on the Final Maturity Date. Prior thereto, the Borrower shall, on each
Settlement Date, make a prepayment of the outstanding Capital of the Lenders to
the extent required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon two (2) Business Days’ prior written notice
thereof to the Administrative Agent and each Group Agent in the form of a
Reduction Notice attached hereto as Exhibit B; provided, however, that (i) each
such prepayment shall be in a minimum aggregate amount of $1,000,000 and shall
be an integral multiple of $100,000; provided, however that notwithstanding the
foregoing, a prepayment may be in any amount necessary to reduce any Borrowing
Base Deficit existing at such time to zero, and (ii) any accrued Interest and
Fees and any associated Breakage Fees in respect of such prepaid Capital shall
be paid on the immediately following Settlement Date (to the extent such
prepayment date is not a Settlement Date).

 



 36 

 



 

(e)       The Borrower may, at any time upon at least five (5) days’ (or such
later date as consented to in writing by the Administrative Agent in its sole
discretion) prior written notice to the Administrative Agent and each Group
Agent, terminate the Facility Limit in whole or ratably reduce the Facility
Limit in part. Each partial reduction in the Facility Limit shall be in a
minimum aggregate amount of $5,000,000 or integral multiples of $1,000,000 in
excess thereof, and no such partial reduction shall reduce the Facility Limit to
an amount less than $50,000,000. In connection with any partial reduction in the
Facility Limit, the Commitment of each Committed Lender shall be ratably
reduced.

 

(f)       In connection with any reduction of the Commitments, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
pay (A) Capital of Lenders in each Group in excess of the Group Commitment of
such Group and (B) all other outstanding Borrower Obligations with respect to
such reduction (determined based on the ratio of the reduction of the
Commitments being effected to the amount of the Commitments prior to such
reduction or, if the Administrative Agent reasonably determines that any portion
of the outstanding Borrower Obligations is allocable solely to that portion of
the Commitments being reduced or has arisen solely as a result of such
reduction, all of such portion) including, without duplication, any associated
Breakage Fees. Upon receipt of any such amounts, the Administrative Agent shall
apply such amounts first to the reduction of the outstanding Capital, and second
to the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders.

 

(g)       Provided that no Event of Default or Unmatured Event of Default has
occurred and is continuing, the Borrower may from time to time advise the
Administrative Agent and each Group Agent in writing of its desire to extend the
Scheduled Termination Date for an additional 364 day period, provided that such
request is made not more than one hundred twenty (120) days prior to, and not
less than sixty (60) days prior to, the then current Scheduled Termination Date.
The Administrative Agent and each Committed Lender (or its Group Agent on its
behalf) shall notify the Borrower and the Administrative Agent in writing
whether or not such Person is agreeable to such extension (it being understood
that the Administrative Agent and the Committed Lenders may accept or decline
such a request in their sole discretion and on such terms as they may elect) not
more than thirty (30) days after receipt of a request for extension; provided,
however, that if the Administrative Agent or any Committed Lender fails to so
notify the Borrower and the Administrative Agent, the Administrative Agent or
such Committed Lender, as the case may be, shall be deemed to have declined such
extension. In the event that the Administrative Agent and one or more Committed
Lenders have so notified the Borrower and the Administrative Agent in writing
that they are agreeable to such extension, the Borrower, the Servicer, the
Administrative Agent, the applicable Group Agents and the applicable Committed
Lenders shall enter into such documents as the Administrative Agent, the
applicable Group Agents and the applicable Committed Lenders may deem necessary
or appropriate to effect such extension, and all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the
applicable Group Agents and the applicable Committed Lenders in connection
therewith (including Attorney Costs) shall be paid by the Borrower. In the event
any Committed Lender declines such request to extend the Scheduled Termination
Date or is deemed to have declined such extension, such Committed Lender’s Group
shall be an “Exiting Group” for all purposes of this Agreement.

 



 37 

 



 

SECTION 2.03. Interest and Fees.

 

(a)       On each Settlement Date, the Borrower shall, in accordance with the
terms and priorities for payment set forth in Section 4.01, pay to each Group
Agent, each Lender and the Administrative Agent, as applicable, certain fees
(collectively, the “Fees”) in the amounts set forth in the fee letter agreements
from time to time entered into, among the Borrower, the members of the
applicable Group (or their Group Agent on their behalf) and/or the
Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”). Unused Fees (as defined in the Fee
Letter) shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender as provided in Section 2.06.

 

(b)       Each Loan of each Lender and the Capital thereof shall accrue interest
on each day when such Capital remains outstanding at the then applicable
Interest Rate for such Loan. The Borrower shall pay all Interest (including, for
the avoidance of doubt, all Interest accrued on LIBOR Loans during an Interest
Period regardless of whether the applicable Tranche Period has ended), Fees and
Breakage Fees accrued during each Interest Period on each Settlement Date in
accordance with the terms and priorities for payment set forth in Section 4.01.

 

SECTION 2.04. Records of Loans. Each Group Agent shall record in its records,
the date and amount of each Loan made by the Lenders in its Group hereunder, the
interest rate with respect thereto, the Interest accrued thereon and each
repayment and payment thereof. Subject to Section 14.03(c), such records shall
be conclusive and binding absent manifest error. The failure to so record any
such information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the other Transaction Documents to repay the Capital of each Lender,
together with all Interest accruing thereon and all other Borrower Obligations.

 

SECTION 2.05. Selection of Tranche Periods.

 

(a)       So long as no Event of Default has occurred and is continuing, the
Borrower may from time to time elect to change or continue the Tranche Period
borne by each LIBOR Loan or, subject to the minimum amount requirement for each
outstanding Loan set forth in Section 2.02, a portion thereof by notice to the
Administrative Agent not later than 11:00 a.m. (New York City time), three (3)
Business Days prior to the expiration of any Tranche Period; provided, that
there shall not be more than six (6) LIBOR Loans outstanding hereunder at any
one time; provided, further that for the avoidance of doubt, any change to a
Tranche Period applicable to a LIBOR Loan shall not be effective until the
Monthly Settlement Date occurring after the date of such request. Any such
notices requesting the change or continuation of a Tranche Period borne by a
LIBOR Loan to the Administrative Agent may be given by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent).

 



 38 

 

 



(b)       If, by the time required in Section 2.05(a), the Borrower fails to
select a Tranche Period for any LIBOR Loan, the Borrower shall be deemed to have
selected a Tranche Period for a term equivalent to the term of the most recent
Tranche Period.

 

SECTION 2.06. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)       Unused Fees (as defined in the Fee Letter) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender.

 

(b)       The Commitment and Capital of such Defaulting Lender shall not be
included in determining whether the Majority Group Agents have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby
(if such Lender is directly affected thereby).

 

(c)       In the event that the Administrative Agent, the Borrower and the
Servicer each agrees in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans ratably in accordance with the Commitment of such Lender;
provided, that no adjustments shall be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender, and provided, further, that except to the extent otherwise
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender that is not a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

ARTICLE III

[RESERVED]

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01. Settlement Procedures.

 

(a)       The Servicer shall set aside and hold in trust for the benefit of the
Secured Parties (or, if so requested by the Administrative Agent, segregate in a
separate account designated by the Administrative Agent, which shall be an
account maintained and controlled by the Administrative Agent unless the
Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box Account; provided, however, that so long as
each of the conditions precedent set forth in Section 6.03 are satisfied on such
date, the Servicer may release to the Borrower from such Collections the amount
(if any) necessary to pay the purchase price for Receivables purchased by the
Borrower on such date in accordance with the terms of the Purchase and Sale
Agreement (each such release, a “Release”). On each Settlement Date, the
Servicer (or, following its assumption of control of the Lock-Box Accounts, the
Administrative Agent) shall, distribute such Collections in the following order
of priority; provided, however, that each of the parties hereto hereby
acknowledge and agree that no accrued and unpaid Interest, Fees or Servicing
Fees owing as of the initial Settlement Date shall be payable on such Settlement
Date and instead such amounts shall be payable on the following Settlement Date:

 

 39 

 



 

(i)       first, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Interest Period (plus, if applicable, the
amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);

 

(ii)       second, to each Lender and other Credit Party (ratably, based on the
amount then due and owing), all accrued and unpaid Interest, Fees and Breakage
Fees due to such Lender and other Credit Party for the immediately preceding
Interest Period (including any additional amounts or indemnified amounts payable
under Sections 5.03 and 13.01 in respect of such payments), plus, if applicable,
the amount of any such Interest, Fees and Breakage Fees (including any
additional amounts or indemnified amounts payable under Sections 5.03 and 13.01
in respect of such payments) payable for any prior Interest Period to the extent
such amount has not been distributed to such Lender or Credit Party;

 

(iii)       third, as set forth in clause (x), (y) or (z) below, as applicable:

 

(x)       prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0);

 

(y)       on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; or

 

(z)       prior to the occurrence of the Termination Date, at the election of
the Borrower and in accordance with Section 2.02(d), to the payment of all or
any portion of the outstanding Capital of the Lenders at such time (ratably,
based on the aggregate outstanding Capital of each Lender at such time);

 



 40 

 

 



(iv)       fourth, to the Credit Parties that are then members of an Exiting
Group (ratably, based on the amount due and owing at such time), for the payment
of all other Borrower Obligations then due and owing by the Borrower to such
Credit Parties;

 

(v)       fifth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 

(vi)       sixth, the balance, if any, to be paid to the Borrower for its own
account.

 

(b)       All payments or distributions to be made by the Servicer, the Borrower
and any other Person to the Lenders (or their respective related Affected
Persons and the Borrower Indemnified Parties), shall be paid or distributed to
the related Group Agent at its Group Agent’s Account. Each Group Agent, upon its
receipt in the applicable Group Agent’s Account of any such payments or
distributions, shall distribute such amounts to the applicable Lenders, Affected
Persons and the Borrower Indemnified Parties within its Group ratably; provided
that if such Group Agent shall have received insufficient funds to pay all of
the above amounts in full on any such date, such Group Agent shall pay such
amounts to the applicable Lenders, Affected Persons and the Borrower Indemnified
Parties within its Group in accordance with the priority of payments set forth
above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person in such Group) among all
such Persons in such Group entitled to payment thereof.

 

(c)       If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.

 

(d)       For the purposes of this Section 4.01:

 

(i)       if on any day the Unpaid Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Borrower, any Originator,
the Servicer or any Affiliate of the Servicer, or any setoff, counterclaim or
dispute between the Borrower or any Affiliate of the Borrower, an Originator or
any Affiliate of an Originator, or the Servicer or any Affiliate of the
Servicer, and an Obligor, the Borrower shall be deemed to have received on such
day a Collection of such Pool Receivable in the amount of such reduction or
adjustment and shall pay, within two (2) Business Days, any and all such amounts
in respect thereof to a Lock-Box Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 4.01(a); provided that so long as after giving
effect to such event or condition each of (i) no Borrowing Base Deficit exists,
(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, (iii) the Termination Date has not occurred and (iv) the Purchase
and Sale Termination Date has not occurred, then such payment of Deemed
Collection (as defined below) shall not be required to be paid by the Borrower.

 

 41 

 



 

(ii)       if on any day any of the representations or warranties in Section
7.01 is not true in all material respects with respect to any Pool Receivable,
the Borrower shall be deemed to have received on such day a Collection of such
Pool Receivable in full and shall pay, within two Business Days, the amount of
such deemed Collection to a Lock-Box Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 4.01(a) (Collections deemed to have been
received pursuant to this Section 4.01(d) are hereinafter sometimes referred to
as “Deemed Collections”); provided that so long as after giving effect to such
event or condition each of (i) no Borrowing Base Deficit exists, (ii) no Event
of Default or Unmatured Event of Default has occurred and is continuing, (iii)
the Termination Date has not occurred and (iv) the Purchase and Sale Termination
Date has not occurred, then such payment of Deemed Collection shall not be
required to be paid by the Borrower.

 

(iii)       except as provided in clauses (i) or (ii) above or otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

 

(iv)       if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any insolvency proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 

SECTION 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable Group Agent’s Account.

 

(b)       At the request of the Majority Group Agents, each of the Borrower and
the Servicer shall, to the extent permitted by Applicable Law, pay interest on
any amount not paid or deposited by it when due hereunder, at an interest rate
per annum equal to 2.00% per annum above the Base Rate, payable on demand.

  

 42 

 



 

(c)       All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 5.01. Increased Costs.

 

(a)       Increased Costs Generally. If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any increase in the Euro-Reserve
Percentage to the extent reflected in the definition of Adjusted LIBOR);

 

(ii)       subject any Affected Person to any Taxes (except to the extent such
Taxes are (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes or (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)       impose on any Affected Person or any other condition, cost or
expense (other than Taxes) (A) affecting the Collateral, this Agreement, any
other Transaction Document, any Program Support Agreement, any Loan or any
participation therein or (B) affecting its obligations or rights to make Loans;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or (C)
maintaining its obligation to fund or maintain any Loan, or to reduce the amount
of any sum received or receivable by such Affected Person hereunder, then, upon
request of such Affected Person (or its Group Agent), the Borrower shall pay to
such Affected Person such additional amount or amounts as will compensate such
Affected Person for such additional costs incurred or reduction suffered.

 

(b)       Capital and Liquidity Requirements. If any Affected Person determines
that any Change in Law affecting such Affected Person or any lending office of
such Affected Person or such Affected Person’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of (x)
increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document or any
related Program Support Agreement, (C) the Loans made by such Affected Person,
or (D) any Capital, to a level below that which such Affected Person or such
Affected Person’s holding company could have achieved but for such Change in Law
(taking into consideration such Affected Person’s policies and the policies of
such Affected Person’s holding company with respect to capital adequacy and
liquidity), then from time to time, upon request of such Affected Person (or its
Group Agent), the Borrower will pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person or such Affected
Person’s holding company for any such increase, reduction or charge.

 

 43 

 



 

(c)       Certificates for Reimbursement. A certificate of an Affected Person
(or its Group Agent on its behalf) setting forth the amount or amounts necessary
to compensate such Affected Person or its holding company, as the case may be,
as specified in clause (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall, subject to the
priorities of payment set forth in Section 4.01, pay such Affected Person the
amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.

 

(d)       Delay in Requests. Failure or delay on the part of any Affected Person
to demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation.

 

SECTION 5.02. Funding Losses.

 

(a)       The Borrower will pay each Lender all Breakage Fees.

 

(b)       A certificate of a Lender (or its Group Agent on its behalf) setting
forth the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate. Any Breakage Fees that are not paid on such first
Settlement Date shall continue to be owing under this Agreement until paid in
full.

 

SECTION 5.03. Taxes.

 

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

 44 

 



 

(b)       Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.

 

(c)       Indemnification by the Borrower. The Borrower shall indemnify each
Affected Person, within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this clause) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by an Affected Person (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of an Affected Person,
shall be conclusive absent manifest error.

 

(d)       Indemnification by the Lenders. Each Lender (other than the Conduit
Lenders) shall severally indemnify the Administrative Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender, its Related Conduit Lender or any of their respective Affiliates that
are Affected Persons (but only to the extent that the Borrower and its
Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender, its Related Conduit Lender or any of their respective
Affiliates that are Affected Persons to comply with Section 14.03(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, its Related Conduit Lender or any of their
respective Affiliates that are Affected Persons, in each case, that are payable
or paid by the Administrative Agent in connection with any Transaction Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender (or its Group Agent) by the Administrative
Agent shall be conclusive absent manifest error. Each Lender (other than the
Conduit Lenders) hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender, its Related Conduit Lender
or any of their respective Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender, its Related Conduit Lender or any of their respective Affiliates that
are Affected Persons from any other source against any amount due to the
Administrative Agent under this clause (d).

 

(e)       Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

 45 

 



 

(f)       Status of Affected Persons. (i) Any Affected Person that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent and at the time or times prescribed by Applicable
Law, such properly completed and executed documentation reasonably requested by
the Borrower or the Administrative Agent or prescribed by Applicable Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Person, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.

 

(ii)       Without limiting the generality of the foregoing:

 

(A)       an Affected Person that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent from time to time upon the reasonable request of
the Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Affected Person is exempt from U.S.
federal backup withholding tax; and

 

(B)       any Affected Person that is not a U.S. Person shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) from
time to time upon the reasonable request of the Borrower or the Administrative
Agent, whichever of the following is applicable:

 

(1)       in the case of such an Affected Person claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Transaction Document, executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

 46 

 



 

(2)       executed originals of Internal Revenue Service Form W-8ECI;

 

(3)       in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable; or

 

(4)       to the extent such Affected Person is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if such
Affected Person is a partnership and one or more direct or indirect partners of
such Affected Person are claiming the portfolio interest exemption, such
Affected Person may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner.

 

(C)       any Affected Person that is not a U.S. Person shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Affected Person becomes an Affected Person under
any Transaction Document (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction to be made.

 

(g)       Documentation Required by FATCA. If a payment made to an Affected
Person under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Affected Person were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted after the date of this Agreement pursuant to any
intergovernmental agreement entered into in connection with the implementation
of FATCA.

 

 47 

 



 

(h)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)       Survival. Each party’s obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party or any other
Affected Person, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Borrower Obligations and the Servicer’s
obligations hereunder.

 

(j)       Updates. Each Affected Person agrees that if any form or certification
it previously delivered pursuant to this Section 5.03 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

SECTION 5.04. Inability to Determine Adjusted LIBOR; Change in Legality.

 

(a)       If any Group Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Interest Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR for such
Interest Period or day, as applicable, or (iii) the Adjusted LIBOR determined
pursuant hereto does not accurately reflect the cost to the applicable Affected
Person (as conclusively determined by such Group Agent) of maintaining any
Portion of Capital during such Interest Period or day, as applicable, such Group
Agent shall promptly give telephonic notice of such determination, confirmed in
writing, to the Borrower on such day. Upon delivery of such notice: (i) no
Portion of Capital shall be funded thereafter at the Adjusted LIBOR unless and
until such Group Agent shall have given notice to the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist and (ii) with respect to any outstanding Portion of Capital then funded at
the Adjusted LIBOR, such Interest Rate shall automatically be converted to the
Base Rate.

 

 48 

 



 

(b)       If on any day any Group Agent shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to the Adjusted LIBOR, such Group Agent shall
notify the Borrower and the Administrative Agent thereof. Upon receipt of such
notice, until the applicable Group Agent notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Capital shall be funded at or by reference to
the Adjusted LIBOR and (ii) the Interest for any outstanding portions of Capital
then funded at the Adjusted LIBOR shall automatically and immediately be
converted to the Base Rate.

 

SECTION 5.05. Security Interest.

 

(a)       As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, including the punctual payment when
due of the Aggregate Capital and all Interest in respect of the Loans and all
other Borrower Obligations, the Borrower hereby grants to the Administrative
Agent for its benefit and the ratable benefit of the Secured Parties, a
continuing security interest in, all of the Borrower’s right, title and interest
in, to and under all of the following, whether now or hereafter owned, existing
or arising (collectively, the “Collateral”): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Box Accounts and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing such Lock-Box Accounts and amounts on deposit therein,
(v) all rights (but none of the obligations) of the Borrower under the Purchase
and Sale Agreement, and (vi) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as set forth above.

 

 49 

 



 

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.

 

SECTION 5.06. Successor Adjusted LIBOR. If (x) at any time (i) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) or the Majority Group Agents notify the Administrative Agent
that adequate and reasonable means do not exist for ascertaining Adjusted LIBOR
(including, without limitation, because Adjusted LIBOR is not available or
published on a current basis) as contemplated in Section 5.04 and such
circumstances are unlikely to be temporary (such date, a “LIBOR Termination
Date”) or (ii) a rate other than Adjusted LIBOR has become a widely recognized
benchmark rate for newly originated loans in U.S. Dollars in the United States
of America syndicated loan market or (y) a LIBOR Discontinuance Date has
occurred, then in each case, the Administrative Agent shall notify the Borrower,
and the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest (the “Replacement Rate”) to Adjusted LIBOR that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States of America at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable, including adjustments, or method for calculating or
determining such adjustment (which may be a positive or negative value or zero)
that shall have been selected, endorsed or recommended by the Federal Reserve
Board and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Federal Reserve Board and/or the Federal Reserve
Bank of New York or any successor thereto, to be added to the Replacement Rate
to account for the effects of the transition from Adjusted LIBOR to such
Replacement Rate. Notwithstanding anything to the contrary in Section 14.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of the
Replacement Rate is provided to the Lenders, a written notice from the Majority
Group Agents stating that such Majority Group Agents object to such amendment.
Until an amendment reflecting the Replacement Rate has been implemented, any
Portion of Capital for which the Interest Rate is determined by reference to
Adjusted LIBOR will continue to accrue Interest with reference to Adjusted
LIBOR; provided, that if the Administrative Agent determines in its commercially
reasonable discretion with notice to the Borrower that a LIBOR Termination Date
has occurred and is continuing, then following the LIBOR Termination Date all
Portions of Capital that would otherwise accrue Interest with reference to
Adjusted LIBOR shall instead automatically accrue Interest with reference to the
Base Rate until such time as an amendment reflecting the Replacement Rate has
been implemented. Notwithstanding anything else herein, any definition of
Replacement Rate shall provide that in no event shall such Replacement Rate be
less than zero for the purposes of this Agreement. To the extent the Replacement
Rate is approved by the Administrative Agent in connection with this clause, the
Replacement Rate shall be applied in a manner consistent with market practice;
provided, that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, the Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Group Agents
or the Lenders).

 



 50 

 

 

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum attached as
Exhibit I hereto, in each case, in form and substance reasonably acceptable to
the Administrative Agent and (b) all fees and expenses payable by the Borrower
on the Closing Date to the Credit Parties have been paid in full in accordance
with the terms of the Transaction Documents.

 

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)       the Borrower shall have delivered to the Administrative Agent and each
Group Agent a Loan Request for such Loan, in accordance with Section 2.02(a);

 

(b)       the Servicer shall have delivered to the Administrative Agent and each
Group Agent all Information Packages and Purchase Reports required to be
delivered hereunder and under the Purchase and Sale Agreement;

 

(c)       the restrictions with respect to such Credit Extension specified in
Section 2.01(i) through (iv) shall not be violated;

 

(d)       on the date of such Credit Extension the following statements shall be
true and correct (and upon the occurrence of such Credit Extension, the Borrower
and the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

 

(i)       the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)       no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

 

(iii)       no Borrowing Base Deficit exists or would exist after giving effect
to such Credit Extension;

 

 51 

 



 

(iv)       the Aggregate Capital does not exceed the Facility Limit;

 

(v)       no Performance Test is then being breached; and

 

(vi)       the Termination Date has not occurred.

 

SECTION 6.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

 

(a)       after giving effect to such Release, the Servicer shall be holding in
trust for the benefit of the Secured Parties an amount of Collections sufficient
to pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release;

 

(b)       the Borrower shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Borrower in accordance with the
terms of the Purchase and Sale Agreement; and

 

(c)       on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

 

(i)       the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)       no Event of Default has occurred and is continuing, and no Event of
Default would result from such Release;

 

(iii)       no Borrowing Base Deficit exists or would exist after giving effect
to such Release;

 

(iv)       no Performance Test is then being breached; and

 

(v)       the Termination Date has not occurred.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party, as of the Closing Date, on each
Settlement Date, on the date of each Release and on each day on which a Credit
Extension shall have occurred, as follows:

 

 52 

 



 

(a)       Organization and Good Standing. It has been duly and solely organized
in, and is validly existing as a limited liability company in good standing
under the laws of the State of Delaware, with limited liability company power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and will
be conducted as contemplated herein, and had at all relevant times, and now has,
all necessary power, authority, and legal right to acquire and own the Pool
Receivables.

 

(b)       Due Qualification. It is in good standing in the State of Delaware,
and has obtained all necessary licenses, approvals and qualifications, if any,
in connection with its execution and delivery of the Transaction Documents to
which it is a party, the purchase of the Receivables pursuant to the Purchase
and Sale Agreement and the performance by it of its obligations contemplated in
the Transaction Documents.

 

(c)       Power and Authority; Due Authorization. It (i) has all necessary
limited liability company power, authority and legal right to (A) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (B) carry out the terms of and perform its obligations under the
Transaction Documents to which it is a party, (C) acquire the Pool Receivables
and Related Security pursuant to the Purchase and Sale Agreement and own, sell,
pledge, hold, maintain, collect and service the Pool Receivables and Related
Security and (D) grant a security interest in the Collateral on the terms and
conditions herein provided and (ii) has duly authorized by all necessary action
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the grant of a security
interest in the Collateral on the terms and conditions herein provided.

 

(d)       Valid Security; Binding Obligations. This Agreement constitutes a
granting of a valid security interest in the Collateral to the Administrative
Agent (on behalf of the Secured Parties), enforceable against creditors of, and
purchasers from, the Borrower; and this Agreement constitutes, and each other
Transaction Document to be signed by the Borrower when duly executed and
delivered by it will constitute, a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law and implied covenants of good faith and fair
dealing.

 

(e)       No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof by it will not, (i) conflict with, result in any breach
or (without notice or lapse of time or both) a default under, (A) its
certificate of formation or limited liability company agreement, or (B) any
indenture, loan agreement, asset purchase agreement, mortgage, deed of trust, or
other agreement or instrument to which the Borrower is a party or by which it or
any of its properties is bound, (ii) result in the creation or imposition of any
Adverse Claim upon any of the Borrower’s properties pursuant to the terms of any
such indenture, loan agreement, asset purchase agreement, mortgage, deed of
trust, or other agreement or instrument to which it is a party or by which it or
any of its properties is bound, other than any Adverse Claim created in
connection with this Agreement and the other Transaction Documents, or (iii)
violate any Applicable Law applicable to it or any of its properties.

 

 53 

 



 

(f)       No Proceedings. There are no actions, suits, proceedings or
investigations pending, or to its knowledge threatened, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document, (ii) seeking to prevent the grant of a security interest
in any portion of the Collateral or the consummation of the purposes of this
Agreement or of any of the other Transaction Documents, or (iii) seeking any
determination or ruling that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(g)       Bulk Sales Act. No transaction contemplated hereby requires compliance
by it with any bulk sales act or similar law.

 

(h)       Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party, except for (i) the filing of the
UCC financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly filed and shall be in full force
and effect, (ii) those that have been made or obtained and are in full force and
effect, or (iii) those that are not currently required.

 

(i)       Litigation. No injunction, decree or other decision has been issued or
made by any Governmental Authority against the Borrower or its properties, and
no threat by any Person has been made to attempt to obtain any such decision
against it or its properties.

 

(j)       Use of Proceeds. The use of all funds obtained by the Borrower under
this Agreement will not conflict with or contravene any of Regulations T, U and
X promulgated by the Federal Reserve Board.

 

(k)       Quality of Title. The Borrower has acquired, for fair consideration
and reasonably equivalent value, all of the right, title and interest of the
applicable Originator in each Pool Receivable and the Related Security. Each
Pool Receivable and the Related Security is owned by Borrower free and clear of
any Adverse Claim other than Permitted Liens; the Administrative Agent shall
have acquired and shall at all times thereafter continuously maintain a valid
and perfected first priority perfected security interest in each Pool Receivable
and Collections and proceeds of any of the foregoing, free and clear of any
Adverse Claim other than Permitted Liens; and no financing statement or other
instrument similar in effect covering any Pool Receivable and any interest
therein is on file in any recording office except such as may be filed (i) in
favor of the Borrower in accordance with any Transaction Document (and assigned
to the Administrative Agent), or (ii) in favor of the Administrative Agent in
accordance with this Agreement or any Transaction Document.

 

(l)       Accurate Reports. No Information Package, Purchase Report or any other
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by or on behalf of any Hill-Rom Party or any of
their respective Affiliates to Administrative Agent, any Group Agent, any
Liquidity Provider or any other Secured Party in connection with the Collateral,
this Agreement or the other Transaction Documents: (i) was or will be untrue or
inaccurate in any material respect as of the date it was or will be dated or as
of the date so furnished; or (ii) contained or will contain when furnished any
material misstatement of fact or omitted or will omit to state a material fact
or any fact necessary to make the statements contained therein not misleading;
provided, however, that with respect to projected financial information and
information of a general economic or industry specific nature, the Borrower
represents only that such information has been prepared in good faith based on
assumptions believed by the Borrower to be reasonable at the time such
information was delivered.

 

 54 

 



 

(m)       UCC Details. The Borrower’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization,
its organizational identification number, if any, as designated by the
jurisdiction of its organization, its federal employer identification number, if
any, and the location of its chief executive office and principal place of
business are specified in Schedule 7.01(m) and the offices where the Borrower
keeps all its Records are located at the addresses specified in Schedule 7.01(m)
(or at such other locations, notified to the Administrative Agent in accordance
with Section 8.01(f)), in jurisdictions where all actions required under Section
9.06 have been taken and completed. Except as described in Schedule 7.01(m), the
Borrower has no, and has never had any, trade names, fictitious names, assumed
names or “doing business as” names and the Borrower has never changed the
location of its chief executive office or its true legal name, identity or
corporate structure. The Borrower is organized only in a single jurisdiction.

 

(n)       Lock-Box Accounts. The names and addresses of all of the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks, are specified in Schedule II (or have been notified to and
approved by the Administrative Agent in accordance with Section 8.03(d)).

 

(o)       Eligible Receivables. Each Receivable included in the Net Pool Balance
as an Eligible Receivable on the date of any Credit Extension or on the date of
any Information Package constitutes an Eligible Receivable on such date.

 

(p)       No Disclosure Required. Under Applicable Law, the Borrower is not
required to file a copy of this Agreement or any other Transaction Document with
the SEC or any other Governmental Authority, except for the filing of the UCC
financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly filed and shall be in full force
and effect and any filings with the SEC to be made by Parent.

 

(q)       Security. The Loans being provided for hereunder do not constitute a
Security.

 

(r)       Adverse Change. Since December 31, 2016,2018, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.

 

(s)       Credit and Collection Policies. It has engaged Servicer to service the
Pool Receivables in accordance with the Credit and Collection Policies and all
Applicable Law, and such policies have not changed since the Closing Date,
except in accordance with this Agreement.

 

(t)       Compliance with Law. It has complied in all material respects with all
Applicable Laws to which it may be subject.

 

(u)       Financial Information. All financial statements of the Borrower
delivered to Administrative Agent in accordance with Section 8.02(a) were
prepared in accordance with GAAP in effect on such date such statements were
prepared and fairly present in all material respects the financial position of
the Borrower and its results of operations as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments), as
applicable.

 

 55 

 



 

(v)       Investment Company Act. The Borrower is not (i) required to register
as an “Investment Company” or (ii) “controlled” by an “Investment Company”,
under (and as to each such term, as defined in) the Investment Company Act.

 

(w)       Covered Fund. The Borrower is not a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules
and regulations thereunder (the “Volcker Rule”). In determining that the
Borrower is not a “covered fund” under the Volcker Rule, Borrower is entitled to
rely on the exemption from the definition of “investment company” set forth in
Section 3(c)(5)(A) or (B) of the Investment Company Act.

 

(x)       No Other Obligations. The Borrower does not have outstanding any
Security of any kind, except (i) membership interests issued to Hill-Rom in
connection with its organization and (ii) the Subordinated Notes, if any, and
has not incurred, assumed, guaranteed or otherwise become directly or indirectly
liable for, or in respect of, any Debt and no Person has any commitment or other
arrangement to extend credit to the Borrower, in each case, other than as will
occur in accordance with the Transaction Documents.

 

(y)       Representations and Warranties in Other Transactions Documents. The
Borrower hereby makes for the benefit of the Administrative Agent and each
Credit Party all of the representations and warranties it makes in the other
Transaction Documents to which it is a party as if such representations and
warranties (together with the related and ancillary provisions) were set forth
in full herein.

 

(z)       Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Borrower pursuant to the Transaction Documents and any related
accounts of amounts owing hereunder in respect of the Loans will have been (i)
in payment of a debt incurred by the Borrower in the ordinary course of business
or financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

 

(aa) Tax Status. The Borrower (i) has timely filed all material tax returns
required to be filed by it and (ii) has paid, or caused to be paid, all material
taxes, assessments and other governmental charges, other than taxes, assessments
and other governmental charges being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP.

 

(bb) Disregarded Entity. The Borrower is, and shall at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 that is disregarded as separate from a United States
person within the meaning of Section 7701(a)(30) of the Code.

 

(cc) Policies and Procedures. Policies and procedures have been implemented and
maintained by or on behalf of the Borrower that are designed to achieve
compliance by the Borrower and its directors, officers, employees and agents
with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, giving
due regard to the nature of such Person’s business and activities, and the
Borrower and, to the knowledge of the Borrower, its officers, employees,
directors and agents acting in any capacity in connection with or directly
benefitting from the facility established hereby, are in compliance with
Anti-Corruption Laws and Anti-Terrorism Laws in all material respects and with
applicable Sanctions.

 

 56 

 



 

(dd) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of the
Borrower or, to the knowledge of the Borrower, any of its directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the facility established hereby is a Sanctioned Person,
(ii) the Borrower is not organized or resident in a Sanctioned Country, and
(iii) the Borrower has not violated, been found in violation of or is under
investigation by any Governmental Authority for possible violation of any
Anti-Corruption Laws or Anti-Terrorism Laws in any material respect or of any
Sanctions.

 

(ee) Proceeds. No Credit Extension or Release or use of proceeds thereof by the
Borrower in any manner will violate Anti-Corruption Laws, Anti-Terrorism Laws or
applicable Sanctions.

 

(ff) Solvency. The Borrower is Solvent.

 

(gg) Opinions. The facts regarding each Hill Rom Party, the Receivables, the
Related Security, the transactions contemplated by the Transaction Documents and
the related matters set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

 

(hh) Perfection Representations.

 

(i)       This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Borrower’s right, title and interest in,
to and under the Collateral which, (A) security interest has been perfected and
is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims in such Collateral other than Permitted
Liens.

 

(ii)       The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.

 

(iii)       The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim of any Person.

 

(iv)       All appropriate UCC financing statements, UCC financing statement
amendments, and UCC continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale and contribution of the Receivables
and Related Security from each Originator to the Borrower pursuant to the
Purchase and Sale Agreement and the grant by the Borrower of a security interest
in the Collateral to the Administrative Agent pursuant to this Agreement, in
each case.

 

 57 

 



 

(v)       Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements or other lien filing filed against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement (i) in favor of the Administrative Agent or (ii) that has been
terminated. The Borrower is not aware of any judgment lien, ERISA lien or tax
lien filings against the Borrower.

 

(ii)       The Lock-Boxes, Lock-Box Accounts and Subject Account.

 

(i)       Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a
“deposit account” within the meaning of the applicable UCC.

 

(ii)       Ownership. Each Lock-Box Account is in the name of the Borrower, and
the Borrower owns and has good and marketable title to each Lock-Box Account
free and clear of any Adverse Claim other than Permitted Liens. The Subject
Account is in the name of Hill-Rom, and Hill-Rom owns and has good and
marketable title to the Subject Account free and clear of any Adverse Claim
other than Permitted Liens.

 

(iii)       Perfection. The Borrower has delivered to the Administrative Agent a
fully executed Lock-Box Agreement relating to each Lock-Box Account. The
Administrative Agent has “control” (as defined in Section 9-104 of the UCC) over
each Lock-Box Account.

 

(iv)       Instructions. None of the Lock-Box Accounts is in the name of any
Person other than the Borrower. Neither the Borrower nor the Servicer has
consented to the applicable Lock-Box Bank complying with instructions of any
Person other than the Administrative Agent.

 

(jj) No Event of Default. No event has occurred and is continuing and no
condition exists, or would result from any Loan or Release or from the
application of proceeds therefrom, that constitutes or may reasonably be
expected to constitute an Event of Default or Unmatured Event of Default.

 

(kk) Beneficial Ownership Rule. As of the Third Amendment Effective Date, the
Borrower is an entity (other than a bank) whose common stock or analogous equity
interests are listed on the New York Stock Exchange or the American Stock
Exchange or have been designated as a NASDAQ National Market Security listed on
the NASDAQ stock exchange (as used in this clause, a “listed entity”) or that is
organized under the laws of the United States or of any state and at least 51
percent of whose common stock or analogous equity interest is owned by a listed
entity and is excluded on that basis from the definition of Legal Entity
Customer as defined in the Beneficial Ownership Rule.

 

SECTION 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party, as of the Closing Date, on each
Settlement Date, on the date of each Release and on each day on which a Credit
Extension shall have occurred, as follows:

 

 58 

 



 

(a)       Organization and Good Standing. It has been duly organized and is
validly existing as a corporation (or other business entity in the case of any
successor of the Servicer) in good standing under the Applicable Laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted, except to the extent that such failure could not
reasonably be expected to have a Material Adverse Effect.

 

(b)       Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business (including the servicing of the Pool
Receivables) requires such qualifications, licenses or approvals, except where
the failure to be in good standing or to hold any such qualifications, licenses
and approvals could not reasonably be expected to have a Material Adverse
Effect.

 

(c)       Power and Authority; Due Authorization. It (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of and perform its obligations under the Transaction Documents applicable to it,
and (C) service the Pool Receivables and Related Security in accordance with the
provisions hereof and (ii) has duly authorized by all necessary corporate action
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the servicing of the Pool
Receivables in accordance with the provisions hereof.

 

(d)       Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by it when duly executed and delivered by it
will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance, or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law and implied
covenants of good faith and fair dealing.

 

(e)       No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof by it will not, (i) conflict with, result in any breach
or (without notice or lapse of time or both) a default under, (A) its articles
or certificate of incorporation, by laws, certificate of formation or limited
liability company agreement, as applicable, or (B) any indenture, loan
agreement, asset purchase agreement, mortgage, deed of trust, or other agreement
or instrument to which it is a party or by which it or any of its properties is
bound if such conflict, breach or default could reasonably be expected to have a
Material Adverse Effect, (ii) result in the creation or imposition of any
Adverse Claim upon any of its properties pursuant to the terms of any such
indenture, loan agreement, asset purchase agreement, mortgage, deed of trust, or
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, other than any Adverse Claim created in connection with
this Agreement and the other Transaction Documents or otherwise permitted by
this Agreement or other Transaction Documents, or (iii) violate any Applicable
Law applicable to it or any of its properties if such violation of Applicable
Law could reasonably be expected to have a Material Adverse Effect.

 

 59 

 



 

(f)       No Proceedings. There are no actions, suits, proceedings or
investigations pending, or to its knowledge threatened, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document, (ii) seeking to prevent the servicing of the Receivables
or the consummation of the purposes of this Agreement or of any of the other
Transaction Documents, or (iii) seeking any determination or ruling that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(g)       Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party, except for (i) the filing of the
UCC financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly filed and shall be in full force
and effect, (ii) those that have been made or obtained and are in full force and
effect, (iii) those that are not currently required, or (iv) as could not
reasonably be expected to have a Material Adverse Effect.

 

(h)       Financial Condition. The Servicer has furnished to the Administrative
Agent the consolidated balance sheet and statements of income, stockholders
equity and cash flows of the Parent as of and for the fiscal year ended December
31, 2016,2018, reported on by PricewaterhouseCoopers LLP, independent public
accountants. All financial statements of the Parent and its consolidated
Subsidiaries referenced above or delivered to the Administrative Agent pursuant
to Section 8.05(a) were prepared in accordance with GAAP in effect on the date
such statements were prepared and fairly present in all material respects the
consolidated financial condition, business, and operations of the Parent and its
consolidated Subsidiaries as of the date and for the period presented or
provided (other than in the case of annual financial statements, subject to the
absence of footnotes and year-end audit adjustments). Since December 31,
2016,2018, there has been no change in the business, property, operation or
condition of the Parent and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

 

(i)       Litigation. No injunction, decree or other decision has been issued or
made by any Governmental Authority against it or its properties that prevents,
and no threat by any Person has been made to attempt to obtain any such decision
against it or its properties, and there are no actions, suits, litigation or
proceedings pending or threatened against it or its properties in or before any
Governmental Authority that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(j)       Accurate Reports. No Information Package, Purchase Report or any other
information, exhibit, financial statement, document, book, record or report
furnished by any Hill-Rom Party or any of their respective Affiliates to
Administrative Agent, any Group Agent, any Liquidity Provider or any other
Secured Party in connection with the Collateral, this Agreement or the other
Transaction Documents: (i) was or will be untrue or inaccurate in any material
respect as of the date it was or will be dated or as of the date so furnished or
(ii) contained or will contain when furnished any material misstatement of fact
or omitted or will omit to state a material fact or any fact necessary to make
the statements contained therein not misleading; provided, however, that with
respect to projected financial information and information of a general economic
or industry specific nature, the Servicer represents only that such information
has been prepared in good faith based on assumptions believed by the Servicer to
be reasonable at the time such information was delivered.

 

 60 

 



 

(k)       Lock-Box Accounts. The names and addresses of all of the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks, are specified in Schedule II (or have been notified to and
approved by the Administrative Agent in accordance with Section 8.03(d)).

 

(l)       Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by
Servicer, any Originator or any Sub-Servicer in the servicing of the
Receivables, other than those which have been obtained and are in full force and
effect.

 

(m)       Eligible Receivables. Each Receivable included in the Net Pool Balance
as an Eligible Receivable on the date of any Credit Extension or on the date of
any Information Package constitutes an Eligible Receivable on such date.

 

(n)       [Reserved].

 

(o)       Credit and Collection Policies. It has complied with the Credit and
Collection Policies in all material respects and such policies have not changed
in any material respect since the Closing Date except as permitted under
Sections 8.03(c) and 8.06(c).

 

(p)       Adverse Change. Since December 31, 2016,2018, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.

 

(q)       Compliance with Law. It has complied with all Applicable Law, except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect.

 

(r)       Investment Company Act. The Servicer is not (i) required to register
as an “Investment Company” or (ii) “controlled” by an “Investment Company”,
under (and as to each such term, as defined in) the Investment Company Act.

 

(s)       ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Hill-Rom Party and their respective ERISA
Affiliates (i) have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Pension Plan; (ii) are in
compliance in all material respects with the applicable provisions of ERISA and
the Code with respect to each Pension Plan; (iii) have not incurred any
liability to the PBGC or to any Pension Plan under Title IV of ERISA, other than
a liability to the PBGC for premiums under Section 4007 of ERISA already paid or
not yet due; (iv) have not incurred any liability to the PBGC or to any Pension
Plan under Title IV of ERISA with respect to a plan termination under Section
4041 of ERISA; and (v) have not incurred any Withdrawal Liability to a
Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

 

(t)       Adverse Change in Receivables. Since December 31, 2016,2018, other
than through Collections received in the ordinary course of business, there has
been no material adverse change in the value, validity, enforceability,
collectability or payment of its receivable or of all or a material portion of
the Pool Receivables.

 

 61 

 



 

(u)       Tax Status. The Servicer (i) has timely filed all material tax returns
required to be filed by it and (ii) has paid or caused to be paid all material
taxes, assessments and other governmental charges, other than taxes, assessments
and other governmental charges being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP.

 

(v)       Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of the Servicer that are designed to achieve
compliance by the Servicer and its Subsidiaries, directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions, giving due regard to the nature of such Person’s business and
activities, and the Servicer, its Subsidiaries and, to the knowledge of the
Servicer, their respective officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws and
Anti-Terrorism Laws in all material respects and with applicable Sanctions.

 

(w)       Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of
the Servicer or any of its Subsidiaries or, to the knowledge of the Servicer,
any of its directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the facility established
hereby is a Sanctioned Person, (ii) none of the Servicer or any of its
Subsidiaries is organized or resident in a Sanctioned Country and (iii) the
Servicer has not violated, been found in violation of or is under investigation
by any Governmental Authority for possible violation of any Anti-Corruption Laws
or Anti-Terrorism Laws in any material respect or of any Sanctions.

 

(x)       Opinions. The facts regarding each Hill Rom Party, the Receivables,
the Related Security, the transactions contemplated by the Transaction Documents
and the related matters set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

 

(y)       No Event of Default. No event has occurred and is continuing and no
condition exists, or would result from any Loan or Release or from the
application of proceeds therefrom, that constitutes or may reasonably be
expected to constitute an Event of Default or Unmatured Event of Default.

 

ARTICLE VIII

COVENANTS

 

SECTION 8.01. Affirmative Covenants of the Borrower. At all times from the
Closing Date until the Final Payout Date, the Borrower shall, unless
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:

 

(a)       Compliance with Laws, Etc. Comply in all material respects with all
Applicable Laws with respect to it, the Pool Receivables and each of the related
Contracts.

 

 62 

 



 

(b)       Preservation of Existence. Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction except where the failure to
qualify or preserve or maintain such existence, rights, franchises or privileges
could not reasonably be expected to have a Material Adverse Effect.

 

(c)       Inspections. (i) From time to time, upon reasonable notice and during
regular business hours permit each Group Agent, the Administrative Agent,
Liquidity Agent, any Program Support Provider or any of their respective agents,
regulators or representatives including certified public accountants or other
auditors or consultants acceptable to the Administrative Agent, Liquidity Agent,
such Program Support Provider or such Group Agent, as applicable (at the sole
cost and expense of the Borrower), (A) to examine and make copies of and
abstracts from all Records in the possession or under the control of the
Borrower or its Affiliates or agents, and (B) to visit the offices and
properties of the Borrower or its agents for the purpose of examining such
materials described in clause (A) above, and to discuss matters relating to the
Pool Receivables or the Borrower’s performance hereunder with any of the
officers or employees of the Borrower or its Affiliates having knowledge of such
matters; and (ii) without limiting the provisions of clause (i) above, from time
to time on request of the Administrative Agent with reasonable notice and during
reasonable business hours, permit certified public accountants or other
consultants or auditors acceptable to Administrative Agent to conduct, at
Borrower’s expense, a review of Borrower’s books and records relating to Pool
Receivables; provided that, unless an Event of Default shall have occurred and
be continuing at the time any such audit/inspection is requested, the Borrower
shall only be required to reimburse any Person for costs and expenses related to
one such audit/inspections during any calendar year and all such Persons shall
conduct such audit/inspection at the same time.

 

(d)       Keeping of Records and Books of Account; Delivery. Maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures (including an ability to recreate records evidencing the
Pool Receivables and Related Security in the event of the destruction of the
originals thereof, backing up on at least a daily basis on a separate backup
computer from which electronic file copies can be readily produced and
distributed to third parties being agreed to suffice for this purpose), and keep
and maintain, or cause to be kept and maintained (or transferred to Servicer),
all documents, books, records and other information necessary or advisable for
the collection of all Pool Receivables and Related Security (including records
adequate to permit the daily identification of each new Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable received, made
or otherwise processed on that day). At any time during the continuation of an
Event of Default, upon request of Administrative Agent, deliver or cause the
Servicer to deliver the originals of all Contracts to Administrative Agent or
its designee, together with electronic and other files applicable thereto, and
other Records necessary to enforce the related Receivable against any Obligor
thereof.

 

(e)       Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and promises required to be observed by it under the
Contracts and the Pool Receivables, unless an Originator or the Borrower makes a
Deemed Collection in respect of the entire Unpaid Balance thereof in accordance
with Section 3.2 of the Purchase and Sale Agreement.

 

 63 

 



 

(f)       Location of Records. Keep its principal place of business and chief
executive office, and the offices where it keeps its Records (and all original
documents relating thereto), at the address(es) of the Borrower referred to in
Section 7.01(m) or, upon ten (10) days’ prior written notice to the
Administrative Agent, at such other locations in jurisdictions where all action
required by Section 9.06 shall have been taken and completed.

 

(g)       Credit and Collection Policies. Cause the Servicer to service the Pool
Receivables in accordance with the Credit and Collection Policies in all
material respects and not agree to any material changes thereto except as
permitted under Sections 8.03(c) and 8.06(c).

 

(h)       Collections. Instruct or cause the Servicer to instruct all Obligors
to cause all Collections of Pool Receivables and the Related Security to be
deposited (i) directly in a Lock-Box Account covered by an effective Lock-Box
Agreement or (ii) solely with respect to Medicare/Medicaid Receivables, directly
to the Subject Account. The Borrower shall, at all times on and after the
Subject Medicare/Medicaid Date, maintain or cause to be maintained standing
instructions in full force and effect with the Subject Account Bank to sweep all
available funds in the Subject Account to a Lock-Box Account on each Business
Day. In the event the Borrower or its Affiliates receive any Collections, they
will deposit such Collections in a Lock-Box Account covered by a Lock-Box
Agreement within two (2) Business Days of such receipt thereof. In the event
that any funds other than Collections are deposited into any Lock-Box Account or
the Subject Account, the Borrower (or the Servicer on its behalf) shall within
two (2) Business Days of receipt thereof identify and transfer such funds to the
appropriate Person entitled to such funds. The Borrower shall at all times
maintain or cause to be maintained such documents, books, records and other
information necessary or advisable to (i) on a daily basis identify Collections
of Pool Receivables received from time to time and (ii) segregate within two (2)
Business Days Collections of Pool Receivables from property of the Servicer, the
Originators and their respective Affiliates other than the Borrower.

 

(i)       Right and Title. Hold all right, title and interest in each Pool
Receivable, except to the extent that any such right, title or interest has been
transferred or granted to the Administrative Agent (on behalf of the Secured
Parties).

 

(j)       Transaction Documents. Comply with each of its covenants and
agreements under each Transaction Document to which it is a party in any
capacity and its certificate of formation and limited liability company
agreement.

 

(k)       Enforcement of Purchase and Sale Agreement. On its own behalf and on
behalf of the Credit Parties and the Administrative Agent, (x) promptly enforce
all covenants and obligations of each Originator contained in the Purchase and
Sale Agreement and (y) deliver to the Administrative Agent all consents,
approvals, directions, notices and waivers and take other actions under the
Purchase and Sale Agreement as may be reasonably directed by the Administrative
Agent.

 

(l)       Filing of Financing Statements; Etc. (i) Within one (1) Business Day
of the date hereof, the Borrower shall cause the financing statements and other
lien filings described in Section 6.01 to be duly filed in the appropriate
jurisdictions and (ii) when received by the Borrower it shall promptly provide
the Administrative Agent with acknowledgment copies of all financing statements
and other filings described in Section 6.01.

 

 64 

 



 

(m)       Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Ensure that
policies and procedures are maintained and enforced by or on behalf of the
Borrower that are designed to promote and achieve compliance by the Borrower and
its directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

 

(n)       Federal Assignment of Claims Act; Etc. If reasonably requested by the
Administrative Agent, the Borrower shall prepare and make any filings under the
Federal Assignment of Claims Act (or any other similar Applicable Law) with
respect to Receivables from Obligors that are Governmental Authorities, that are
necessary or desirable in order for the Administrative Agent to enforce such
Receivable against the Obligor thereof.

 

(o)       Beneficial Ownership Rule. Promptly following any change that would
result in a change to the status of the Borrower as an excluded “Legal Entity
Customer” under the Beneficial Ownership Rule, the Borrower shall execute and
deliver to the Administrative Agent and each Group Agent a Beneficial Ownership
Certification complying with the Beneficial Ownership Rule, in form and
substance reasonably acceptable to the Administrative Agent and each Group
Agent.

 

SECTION 8.02. Reporting Requirements of the Borrower. From the date hereof until
the Final Payout Date, the Borrower shall, unless the Administrative Agent and
the Majority Group Agents shall otherwise consent in writing, furnish or cause
to be furnished to the Administrative Agent and each Group Agent:

 

(a)       Financial Statements. As soon as available and in any event within 100
days after the end of the fiscal year of the Borrower, copies of the annual
income statement and balance sheet of the Borrower, prepared in conformity with
GAAP, duly certified by a Financial Officer of the Borrower with respect to such
fiscal year.

 

(b)       Information Packages. As soon as available and in any event not later
than three (3) Business Days (or such later date as consented to in writing by
the Administrative Agent in its sole discretion) prior to each Settlement Date,
an Information Package signed by the Servicer and for the most recently
completed Settlement Period (or solely with respect to the initial Information
Package delivered hereunder, as of the most recently completed calendar month);
provided, that the Administrative Agent may modify, in any reasonable respect,
the information required to be provided by Servicer in, or the form of, the
Information Package upon reasonable prior notice to the Borrower.

 

(c)       ERISA. (a) (i) Promptly after the filing or receiving thereof, copies
of (I) all reports and notices with respect to any Reportable Event with respect
to any Pension Plan, which any Hill-Rom Party or any of their respective ERISA
Affiliates files under ERISA with the Internal Revenue Service, the PBGC or the
U.S. Department of Labor or which any Hill-Rom Party or any of their respective
ERISA Affiliates receives from the Internal Revenue Service, the PBGC or the
U.S. Department of Labor, and (II) all reports and documents which it files
under any other applicable pension benefits legislation that relate to matters
concerning, or that would or could reasonably be expected to affect, the
Receivables (including the value, the validity, the collectability, or the
enforceability thereof), the transactions contemplated by the Transaction
Documents, or the performance of the Borrower (or any of its Affiliates), or the
ability of the Borrower (or any of its Affiliates) to perform, thereunder.

 

 65 

 



 

(ii)       Promptly after the Borrower becomes aware of the occurrence of any of
the events listed in clauses (1) through (5) below, a notice indicating that
such event has occurred:

 

(1)       the Secretary of the Treasury issues a notice to any Hill-Rom Party
that a Pension Plan has ceased to be a plan described in Section 4021(a)(2) of
Title IV of ERISA or when the Secretary of Labor determines that any such plan
is not in compliance with Title I of ERISA;

 

(2)       the Secretary of the Treasury determines that there has been a
termination or a partial termination within the meaning of Section 411(d)(3) of
ERISA of any Pension Plan; or there has been a termination of any Pension Plan
under Section 4041 of ERISA;

 

(3)       any Pension Plan fails to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA;

 

(4)       any Pension Plan is unable to pay benefits thereunder when due; or

 

(5)       any Hill-Rom Party or any of their respective ERISA Affiliates
liquidates in a case under the Bankruptcy Code, or under any similar law as now
or hereafter in effect.

 

(d)       Events of Default. Notice of the occurrence of any Event of Default or
Unmatured Event of Default, accompanied by a written statement of a Financial
Officer of the Borrower setting forth details of such event and the action that
the Borrower proposes to take with respect thereto, such notice to be provided
promptly (but not later than three (3) Business Days) after the Borrower obtains
knowledge of any such event.

 

(e)       Litigation. Promptly, and in any event within five (5) Business Days
after the Borrower obtains knowledge thereof, notice of (i) any litigation,
investigation or proceeding (including a contingency thereof) initiated against
any Hill-Rom Party and (ii) any development in litigation previously disclosed
by it, in each case, that could reasonably be expected to have a Material
Adverse Effect.

 

(f)       Agreed Upon Procedures Report. Not later than 90 days (or such greater
number of days consented to in writing by the Administrative Agent) following
the close of each fiscal year of the Servicer (at the sole cost and expense of
the Borrower), a report of an accounting firm or consulting firm reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Group Agent and setting forth the results of such firm’s performance of
agreed upon procedures with respect to the performance of Servicer for the prior
fiscal year. The scope of the above agreed upon procedures report or other
reports shall be as reasonably requested by the Administrative Agent or any
Group Agent.

 

 66 

 



 

(g)       Change in Credit and Collection Policies or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice (A)
indicating such change or amendment and (B) if such proposed change or amendment
would be reasonably likely to materially and adversely affect the collectability
of the Pool Receivables or materially decrease the credit quality of any newly
created Pool Receivables, requesting the Administrative Agent’s and the Majority
Group Agent’s consent thereto and (ii) any change in the character of the
Borrower’s business, a written notice indicating such change and requesting the
Administrative Agent’s and the Majority Group Agent’s consent thereto.

 

(h)       Change in Accountants or Accounting Policy. Promptly notify the
Administrative Agent and each Group Agent of any change in (i) the external
accountants of the Borrower, the Servicer, the Performance Guarantor or any
Originator or (ii) any material accounting policy of the Borrower or any
Originator (it being understood that any change to the manner in which the
Borrower or any Originator accounts for the Pool Receivables or the transactions
contemplated under the Transaction Documents shall be deemed “material” for such
purpose).

 

(i)       Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Borrower or any other Hill-Rom Party
as the Administrative Agent or any Group Agent may from time to time reasonably
request in order to protect the interests of the Administrative Agent or any
Credit Party under or as contemplated by this Agreement or any other Transaction
Document or to comply with any Applicable Law or any Governmental Authority.

 

(j)       Notices Under Purchase and Sale Agreement. A copy of each notice
received by the Borrower from an Originator pursuant to any provision of the
Purchase and Sale Agreement.

 

(k)       Purchase and Sale Agreement. The occurrence of a Purchase and Sale
Termination Event under the Purchase and Sale Agreement.

 

(l)       Agreed Upon Procedures. In addition, the Borrower shall cooperate with
the Servicer and the designated accountants or consultants for each annual
agreed upon procedures report required pursuant to Sections 8.02(f) and 8.05(g).

 

(m)       Advanced Respiratory Division. Any change, reorganization, merger or
other corporate, organizational or other structural change to the Advanced
Respiratory Division that adversely affects the rights or interests of the
Secured Parties under this Agreement.

 

Information required to be delivered pursuant to Sections 8.02(a) or (h) shall
be deemed to have been delivered on the date such information has been posted to
the SEC website or through a link on the Parent’s website.

 

 67 

 



 

SECTION 8.03. Negative Covenants of the Borrower. From the date hereof until the
Final Payout Date, the Borrower shall not, without the prior written consent of
the Administrative Agent and the Majority Group Agents, do or permit to occur
any act or circumstance with which it has covenanted not to do or permit to
occur in any Transaction Document to which it is a party in any capacity, or:

 

(a)       Sales, Adverse Claims, Etc. Except as otherwise expressly provided
herein or in the other Transaction Documents, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (other than Permitted Liens) upon or with respect to, any of its assets,
including any Pool Receivable, any Related Security or any proceeds of any of
the foregoing, or any interest therein, or any Lock-Box Account or Subject
Account to which any Collections of any of the foregoing are sent, or any right
to receive income or proceeds from or in respect of any of the foregoing or
purport to do any of the foregoing.

 

(b)       Extension or Amendment of Receivables. Except as permitted under
Section 9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made, in full, in connection
therewith.

 

(c)       Change in Credit and Collection Policies, Business or Organizational
Documents. (i) Make or consent to any change in, or waive any of the provisions
of, the Credit and Collection Policies that would be reasonably likely to
materially and adversely affect the collectability of the Pool Receivables or
materially decrease the credit quality of any newly created Pool Receivables or
otherwise make any material change thereto without the prior written consent of
the Administrative Agent and the Majority Group Agents, (ii) make any change in
the character of its business or amend, waive or otherwise modify its limited
liability company agreement or certificate of formation without the prior
written consent of Administrative Agent and the Majority Group Agents or (iii)
amend, waive or otherwise modify any other Transaction Document to which the
Borrower is a party or consent to any amendment, waiver or modification of any
Transaction Document, in each case, without the prior written consent of the
Administrative Agent and the Majority Group Agents.

 

(d)       Change in Payment Instructions to Obligors. Deposit Collections or
cause Collections to be deposited in any lock-box account (or related lock-box,
if applicable) other than those listed in Schedule II (or solely with respect to
Medicare/Medicaid Receivables, Schedule IV), unless the Administrative Agent
shall have previously received duly executed copies of all Lock-Box Agreements
with each applicable Lock-Box Bank; provided, that a Lock-Box Account may not be
terminated unless the payments from Obligors that are being sent to such
Lock-Box Account will, upon termination of such Lock-Box Account and at all
times thereafter, be deposited in a separate Lock-Box Account covered by a
Lock-Box Agreement; provided, further, that the Subject Account may not be
terminated without the prior written consent of the Administrative Agent.

 

(e)       Name Change, Mergers, Acquisitions, Sales, etc. Without the prior
written consent of the Administrative Agent and the Majority Group Agents, (i)
change its name, (ii) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest in, any other Person, or,
except in the ordinary course of its business, sell, transfer, convey,
contribute or lease all or any substantial part of its assets, or sell or assign
with or without recourse any Receivables or any interest therein (other than
pursuant hereto and to the Purchase and Sale Agreement) to any Person or (iii)
have any Subsidiaries.

 

 68 

 



 

(f)       Deposits to Accounts. (i) Deposit or otherwise credit, or cause or
permit to be so deposited or credited, or direct any Obligor to deposit or
remit, any Collection or proceeds thereof to any lock-box account (or related
lock-box, if applicable) other than a Lock-Box Account covered by a Lock-Box
Agreement (or solely with respect to Medicare/Medicaid Receivables, to the
Subject Account) or (ii) permit funds other than Collections to be deposited
into any Lock-Box Account or Subject Account.

 

(g)       Debt and Business Activity. (i) Incur, assume, guarantee or otherwise
become directly or indirectly liable for or in respect of any Debt or other
obligation, (ii) purchase any asset, (iii) make any investment by share purchase
loan or otherwise or (iv) engage in any other activity (whether or not pursued
for gain or other pecuniary advantage), in any case, other than as will occur in
accordance with this Agreement or the other Transaction Documents and as is
permitted by its certificate of formation and limited liability company
agreement.

 

(h)       Change in Organization, Etc. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, (i) change its jurisdiction
of organization or its name, identity or corporate structure, (ii) merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) or (iii) make any
other change such that any financing statement or other lien filing filed or
other action taken to perfect Administrative Agent’s interests under this
Agreement would become seriously misleading or would otherwise be rendered
ineffective. Borrower shall at all times maintain its jurisdiction of
organization in the State of Delaware.

 

(i)       Actions Impairing Quality of Title. Take any action that could cause
any Pool Receivable, together with the Related Security, not to be owned by it
free and clear of any Adverse Claim; or take any action that could reasonably be
expected to cause Administrative Agent not to have a valid ownership interest or
first priority perfected security interest in the Pool Receivables and Lock-Box
Accounts and, to the extent such security interest can be perfected by filing a
financing statement or the execution of an account control agreement, any
Related Security (or any portion thereof) and all cash proceeds of any of the
foregoing, in each case, free and clear of any Adverse Claim other than
Permitted Liens; or suffer the existence of any financing statement or other
instrument similar in effect covering any Pool Receivable on file in any
recording office except such as may be filed (i) in favor of the Borrower in
accordance with any Transaction Document or (ii) in favor of Administrative
Agent in accordance with this Agreement or any Transaction Document.

 

(j)       Net Worth. Permit Borrower’s Net Worth (as calculated in accordance
with GAAP consistently applied), at any time, to be less than the Required
Capital Amount.

 

 69 

 



 

(k)       Actions by Originators. Notwithstanding anything to the contrary set
forth in the Purchase and Sale Agreement, the Borrower will not consent to (i)
any change or removal of any notation required to be made by any Originator
pursuant to Section 3.3 of the Purchase and Sale Agreement, or (ii) any waiver
of or departure from any term set forth in Article V of the Purchase and Sale
Agreement, in each case without the prior written consent of the Administrative
Agent.

 

(l)       Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Use, or
permit its Subsidiaries or its or their respective directors, officers,
employees or agents to use, the proceeds of any Credit Extension or Release (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the
purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any Affected Person under any applicable Sanctions
or result in the violation of any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.

 

(m)       Evading and Avoiding. Engage in, or authorize or consent to any of its
Affiliates, directors, officers, employees, agents or other Persons, each to the
extent acting on behalf of the Borrower in connection with this Agreement, to
engage in, or to conspire to engage in, any transaction that unlawfully evades
or avoids, or has the purpose of unlawfully evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, each as applicable.

 

SECTION 8.04. Affirmative Covenants of the Servicer. At all times from the
Closing Date until the Final Payout Date, the Servicer shall, unless the
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:

 

(a)       Compliance with Laws, Etc. Comply with all Applicable Laws with
respect to it, the Pool Receivables, the related Contracts and the servicing and
collection thereof, except to the extent such non-compliance could not
reasonably be expected to have a Material Adverse Effect.

 

(b)       Preservation of Existence. Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction except where the failure to
qualify or preserve or maintain such existence, rights, franchises or privileges
or to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

 

(c)       Inspections. (i) From time to time, upon reasonable notice and during
regular business hours, permit each Group Agent, the Administrative Agent,
Liquidity Agent, any Program Support Provider or any of their respective agents,
regulators or representatives including certified public accountants or other
auditors or consultants acceptable to the Administrative Agent, Liquidity Agent,
such Program Support Provider or such Group Agent, as applicable (at the sole
cost and expense of Servicer), (A) to examine and make copies of and abstracts
from all Records in the possession or under the control of Servicer or its
Affiliates or agents, and (B) to visit the offices and properties of Servicer or
its agents for the purpose of examining such materials described in clause (A)
above, and to discuss matters relating to the Pool Receivables or Servicer’s
performance hereunder with any of the officers or employees of Servicer or its
Affiliates having knowledge of such matters; and (ii) without limiting the
provisions of clause (i) above, from time to time on request of Administrative
Agent with reasonable notice and during reasonable business hours, permit
certified public accountants or other consultants or auditors acceptable to
Administrative Agent to conduct, at Servicer’s expense, a review of Borrower’s
books and records relating to Pool Receivables; provided that, unless an Event
of Default shall have occurred and be continuing at the time any such
audit/inspection is requested, Servicer shall only be required to reimburse any
Person for costs and expenses related to one such audit/inspections during any
calendar year and all such Persons shall conduct such audit/inspection at the
same time.

 

 70 

 



 

(d)       Keeping of Records and Books of Account; Delivery; Location of
Records. Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Security in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable (i) for
the collection of all Pool Receivables and Related Security (including records
adequate to permit the daily identification of each new Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable received, made
or otherwise processed on that day) and (ii) to identify and track sales with
respect to Excluded Receivables and collections of all Excluded Receivables and
related security with respect thereto (including records adequate to permit the
daily identification of each new Excluded Receivable and all collections of and
adjustments to each existing Excluded Receivable received, made or otherwise
processed on that day). At any time during the continuation of an Event of
Default, upon the request of the Administrative Agent, deliver the originals of
all Contracts to the Administrative Agent or its designee, together with
electronic and other files applicable thereto, and other Records necessary to
enforce the related Receivable against any Obligor thereof.

 

(e)       Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Pool Receivables, unless, with respect to a Pool Receivable, a
Deemed Collection occurs in respect of the entire Unpaid Balance thereof in
accordance with Section 3.2 of the Purchase and Sale Agreement.

 

(f)       Location of Records. Keep its principal place of business and chief
executive office, and the offices where it keeps its Records (and all original
documents relating thereto), at the address(es) of the Servicer referred to in
Schedule 8.04(f) or, upon ten (10) days’ prior written notice to the
Administrative Agent, at such other locations in jurisdictions where all action
required by Section 9.06 shall have been taken and completed.

 

(g)       Credit and Collection Policy. Comply in all material respects with the
applicable Credit and Collection Policy in regard to each Pool Receivable and
the other Related Security, the related Contract and the servicing and
collection thereof.

 

 71 

 



 

(h)       Collections. Instruct all Obligors to cause all Collections of Pool
Receivables and the Related Security to be deposited (i) directly in a Lock-Box
Account covered by an effective Lock-Box Agreement or (ii) solely with respect
to Medicare/Medicaid Receivables, directly to the Subject Account. The Servicer
shall, at all times on and after the Subject Medicare/Medicaid Date, maintain or
cause to be maintained standing instructions in full force and effect with the
Subject Account Bank to sweep all available funds in the Subject Account to a
Lock-Box Account on each Business Day. In the event the Servicer or any of its
Affiliates receives any Collections, such Person will deposit such Collections
in a Lock-Box Account covered by a Lock-Box Agreement within two (2) Business
Days of its receipt thereof. In the event that any funds other than Collections
are deposited into any Lock-Box Account or Subject Account, the Servicer shall
within two (2) Business Days identify and transfer such funds to the appropriate
Person entitled to such funds. The Servicer shall at all times maintain or cause
to be maintained such documents, books, records and other information necessary
or advisable to (i) on a daily basis identify Collections of Pool Receivables
received from time to time and (ii) segregate Collections of Pool Receivables
from property of the Servicer, the Originators and their respective Affiliates
other than the Borrower.

 

(i)       Transaction Documents. So long as the Servicer is an Originator or the
Performance Guarantor, the Servicer shall comply with each of its covenants and
agreements as an Originator or the Performance Guarantor, if applicable, under
each Transaction Document to which it is a party.

 

(j)       [Reserved]

 

(k)       Frequency of Billing. Prepare and deliver (or cause to be prepared or
delivered) invoices with respect to each Pool Receivable in accordance with the
Credit and Collection Policy, but in any event no less frequently than as
required under the Contract related to such Pool Receivable.

 

(l)       Insurance. Keep its insurable properties insured at all times by
financially sound and responsible insurers; maintain insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies of the same or similar size in
the same or similar businesses in the same geographic area; maintain in full
force and effect public liability insurance against claims for personal injury
or death or property damage occurring upon, in, about or in connection with the
use of any properties owned, occupied or controlled by it, in such amounts and
with such deductibles as are customary with companies of the same or similar
size in the same or similar businesses and in the same geographic area; and
maintain such other insurance as may be required by Applicable Law.

 

(m)       Maintenance of Assets. Maintain all of its assets used or useful in
its business in good repair, working order and condition (normal wear and tear
excepted and except as may be disposed of in the ordinary course of business and
in accordance with the terms of the Transaction Documents) and from time to time
to make all necessary repairs, renewals and replacements thereof, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

 72 

 



 

(n)       Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Ensure that
policies and procedures are maintained and enforced by or on behalf of the
Servicer that are designed to promote and achieve compliance by the Servicer and
each of its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

(o)       Federal Assignment of Claims Act; Etc. If requested by the
Administrative Agent, the Servicer shall prepare and make any filings under the
Federal Assignment of Claims Act (or any other similar Applicable Law) with
respect to Receivables from Obligors that are Governmental Authorities, that are
necessary or desirable in order for the Administrative Agent to enforce such
Receivable against the Obligor thereof.

 

SECTION 8.05. Reporting Requirements of the Servicer. From the date hereof until
the Final Payout Date, the Servicer shall furnish to the Administrative Agent
and each Group Agent each of the following:

 

(a) (i) Quarterly Financial Statements. Within 55 days (or such earlier date as
the Parent may be required to file its applicable quarterly report on Form 10-Q
by the rules and regulations of the SEC) after the close of each of the first
three quarterly periods of each fiscal year, for the Parent and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated unaudited profit and loss statements and a consolidated
unaudited statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by a Financial Officer.

 

(ii)       Annual Financial Statements. Within 100 days (or such earlier date as
the Parent may be required to file its applicable annual report on Form 10-K by
the rules and regulations of the SEC) after the close of each of its fiscal
years, an audit report (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) certified by independent certified public accountants of nationally
recognized standing, prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss statements, and a statement of cash flows.

 

(iii)       Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit H signed by a Financial Officer of Parent and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

 

(b)       Financial Statements and Other Information. The Servicer will furnish
to the Administrative Agent and each Group Agent:

 

(i)       promptly after the sending thereof, copies of all proxy statements,
financial statements and regular or special reports which the Parent sends to
its stockholders;

 

(ii)       promptly upon its receipt of any material notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Borrower, the Administrative Agent or any Group Agent, copies of the same;
and

 

 73 

 



 

(iii)       promptly following a request therefor, any documentation or other
information (including with respect to any Hill-Rom Party) that the
Administrative Agent or any Group Agent reasonably requests in order to comply
with its ongoing obligations under the applicable “know your customer” and anti
money laundering rules and regulations, including the PATRIOT Act.

 

(c)       Information Packages. As soon as available and in any event not later
than three (3) Business Days (or such later date as consented to in writing by
the Administrative Agent in its sole discretion) prior to each Settlement Date,
an Information Package signed by the Servicer and for the most recently
completed Settlement Period (or solely with respect to the initial Information
Package delivered hereunder, as of the most recently completed calendar month);
provided, that the Administrative Agent may modify, in any reasonable respect,
the information required to be provided by Servicer in, or the form of, the
Information Package upon reasonable prior notice to the Servicer.

 

(d)       ERISA. (a) (i) Promptly after the filing or receiving thereof, copies
of (I) all reports and notices with respect to any Reportable Event described in
Section 4043 of ERISA which any Hill-Rom Party or any of their respective ERISA
Affiliates files under ERISA with the Internal Revenue Service, the PBGC or the
U.S. Department of Labor or which any Hill-Rom Party or any of their respective
ERISA Affiliates receives from the Internal Revenue Service, the PBGC or the
U.S. Department of Labor and (II) all reports and documents which it files under
any other applicable pension benefits legislation that relate to matters
concerning, or that would or could reasonably be expected to affect the
Receivables (including the value, the validity, the collectability, or the
enforceability thereof), the priority of the Administrative Agent’s lien therein
or the enforceability thereof, the transactions contemplated by the Transaction
Documents, or the performance of the Servicer, or the ability of the Servicer or
any of its Affiliates to perform, thereunder.

 

(ii)       Promptly after the Servicer becomes aware of the occurrence of any of
the events listed in clauses (1) through (5) below, a notice indicating that
such event has occurred:

 

(1)       the Secretary of the Treasury issues a notice to any Hill-Rom Party
that a Pension Plan has ceased to be a plan described in Section 4021(a)(2) of
Title IV of ERISA or when the Secretary of Labor determines that any such plan
is not in compliance with Title I of ERISA;

 

(2)       the Secretary of the Treasury determines that there has been a
termination or a partial termination within the meaning of Section 411(d)(3) of
the Code of any Pension Plan; or there has been a termination of any Pension
Plan under Section 4041 of ERISA;

 

(3)       any Pension Plan fails to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA;

 

 74 

 



 

(4)       any Pension Plan is unable to pay benefits thereunder when due; or

 

(5)       any Hill-Rom Party or any of their respective ERISA Affiliates
liquidates in a case under the Bankruptcy Code, or under any similar law as now
or hereafter in effect.

 

(e)       Events of Default. Notice of the occurrence of any Event of Default or
Unmatured Event of Default, accompanied by a written statement of a Financial
Officer of the Servicer setting forth details of such event and the action that
the Servicer proposes to take with respect thereto, such notice to be provided
promptly (but not later than three (3) Business Days) after the Servicer obtains
knowledge of any such event.

 

(f)       Litigation. Promptly, and in any event within five (5) Business Days
after the Servicer obtains knowledge thereof, notice of (i) any litigation,
investigation or proceeding (including a contingency thereof) initiated against
any Hill-Rom Party and (ii) any development in litigation previously disclosed
by it, in each case, that could reasonably be expected to have a Material
Adverse Effect.

 

(g)       Agreed Upon Procedures Report. Not later than 90 days (or such greater
number of days consented to in writing by the Administrative Agent) following
the close of each fiscal year of the Servicer (at the sole cost and expense of
the Servicer), a report of an accounting firm or consulting firm reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Group Agent and setting forth the results of such firm’s performance of
agreed upon procedures with respect to the performance of the Servicer for the
prior fiscal year. The scope of the above agreed upon procedures report or other
reports shall be as reasonably requested by the Administrative Agent or any
Group Agent.

 

(h)       Change in Credit and Collection Policies or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice (A)
indicating such change or amendment and (B) if such proposed change or amendment
would be reasonably likely to materially and adversely affect the collectability
of the Pool Receivables or materially decrease the credit quality of any newly
created Receivables, requesting the Administrative Agent’s and the Majority
Group Agent’s consent thereto and (ii) any change in the character of the
Servicer’s business that has or could reasonably be expected to materially and
adversely affect the ability of the Servicer to perform its obligations
hereunder or that would prevent the Servicer from conducting its business
operations relating to the Receivables, its servicing of the Receivables or the
performance of its duties and obligations hereunder or under the other
Transaction Documents, a written notice indicating such change and requesting
the Administrative Agent’s and the Majority Group Agent’s consent thereto.

 

(i)       Change in Accountants or Accounting Policy. Promptly notify the
Administrative Agent and each Group Agent of any change in (i) the external
accountants of the Borrower, the Servicer, the Performance Guarantor or any
Originator or (ii) any material accounting policy of the Borrower or any
Originator (it being understood that any change to the manner in which the
Borrower or any Originator accounts for the Pool Receivables or the transactions
contemplated under the Transaction Documents shall be deemed “material” for such
purpose).

 

 75 

 



 

(j)       Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Servicer, Performance Guarantor or
any other Hill-Rom Party as the Administrative Agent or any Group Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent or any Credit Party under or as contemplated by this
Agreement or any other Transaction Document or to comply with any Applicable Law
or any Governmental Authority.

 

(k)       Servicing Programs. If Servicer is not Hill-Rom (or an Affiliate of
Hill-Rom) or if any Event of Default has occurred and is continuing and a
license or approval is required for the Administrative Agent’s or such successor
Servicer’s use of any software or other computer program used by Hill-Rom in the
servicing of the Receivables, then at the request of the Administrative Agent or
a successor servicer, Hill-Rom shall at its own expense arrange for the
Administrative Agent or such successor Servicer to receive any such required
license or approval.

 

Information required to be delivered pursuant to Sections 8.05(a), (b), or (i)
shall be deemed to have been delivered on the date such information has been
posted to the SEC website or through a link on the Parent’s website.

 

SECTION 8.06. Negative Covenants of the Servicer. From the date hereof until the
Final Payout Date, the Servicer shall not, without the prior written consent of
the Administrative Agent and the Majority Group Agents, do or permit to occur
any act or circumstance with which it (in its capacity as Servicer) has
covenanted not to do or permit to occur in any Transaction Document to which it
is a party in any capacity, or:

 

(a)       Interference. Take any action that would cause the Borrower or any
Originator to breach any of its representations, undertakings, obligations or
covenants under any of the Transaction Documents.

 

(b)       Extension or Amendment of Receivables. Except as permitted under
Section 9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made in connection therewith.

 

(c)       Change in Credit and Collection Policies, Business or Organizational
Documents. (i) Make or consent to any change in, or waive any of the provisions
of, the Credit and Collection Policies that would be reasonably likely to
materially and adversely affect the collectability of the Pool Receivables or
materially decrease the credit quality of any newly created Pool Receivables or
otherwise make any material change thereto without the prior written consent of
the Administrative Agent and the Majority Group Agent, (ii) make any change in
the character of the Servicer’s business that has or could reasonably be
expected to materially and adversely affect the ability of the Servicer to
perform its obligations hereunder or that would prevent the Servicer from
conducting its business operations relating to the Receivables, its servicing of
the Receivables or the performance of its duties and obligations hereunder or
under the other Transaction Documents, without the prior written consent of the
Administrative Agent and the Majority Group Agent or (iii) amend, waive or
otherwise modify any other Transaction Document to which it is a party, in any
capacity, or consent to any amendment, waiver or modification of any Transaction
Document, in each case, without the prior written consent of Administrative
Agent and the Majority Group Agent.

 

 76 

 



 

(d)       Change in Lock-Box Banks. (i) Add any bank or lock-box account not
listed on Schedule II as a Lock-Box Bank or Lock-Box Account unless the
Administrative Agent shall have previously approved and received duly executed
copies of all Lock-Box Agreements and/or amendments thereto covering each such
new bank and lock-box account, (ii) terminate any Lock-Box Bank, Lock-Box
Agreement or related Lock-Box Account without the prior written consent of the
Administrative Agent and, in each case, only if all of the payments from
Obligors that were being sent to such Lock-Box Bank or Lock-Box Account will,
upon termination of such Lock-Box Bank or Lock-Box Account and at all times
thereafter, be deposited in a Lock-Box Account with a Lock-Box Bank covered by a
Lock-Box Agreement or (iii) amend, supplement or otherwise modify any Lock-Box
Agreement without the prior written consent of Administrative Agent and the
Majority Group Agent.

 

(e)       Deposits to Accounts. (i) Deposit or otherwise credit, or cause or
permit to be so deposited or credited, or direct any Obligor to deposit or
remit, any Collection or proceeds thereof to any account or lock-box account (or
related lock-box, if applicable) other than a Lock-Box Account covered by a
Lock-Box Agreement (or solely with respect to Medicare/Medicaid Receivables, to
the Subject Account) or (ii) permit funds other than Collections to be deposited
into any Lock-Box Account or the Subject Account.

 

(f)       Mergers, Acquisitions, Sales, Etc. Unless the Servicer is the
surviving or continuing entity and no Change in Control shall result,
consolidate with or merge with any Person, or convey, transfer or lease
substantially all of its assets as an entirety to any Person, unless the
Administrative Agent and the Majority Group Agent provides prior written consent
to such transaction and (i) the surviving entity shall execute and deliver to
Administrative Agent and each Group Agent an agreement, in form and substance
reasonably satisfactory to Administrative Agent, containing an assumption by the
surviving entity of the due and punctual performance and observance of each
obligation, covenant and condition of the Servicer under this Agreement and each
other Transaction Document, (ii) no Change in Control shall result, (iii)
Performance Guarantor reaffirms in a writing, in form and substance reasonably
satisfactory to the Administrative Agent, that its obligations under the
Performance Guaranty shall apply to the surviving entity and (iv) the
Administrative Agent and each Group Agent receives such additional
certifications, documents, instruments, agreements and opinions of counsel as it
shall reasonably request, including as to the necessity and adequacy of any new
UCC financing statements or amendments to existing UCC financing statements.

 

(g)       Actions Contrary to Separateness. Take any action inconsistent with
the terms of Section 8.08.

 

(h)       Sales, Liens, Etc. Except as otherwise provided herein, sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon or with respect to, any Pool Receivable or
related Contract or Related Security, or any interest therein, or any proceeds
of any of the foregoing, or any lock-box account to which any Collections of any
Pool Receivable are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing, in each case, except for Permitted Liens.

 

 77 

 



 

(i)       Actions Evidencing Transfers by Originators. Notwithstanding anything
to the contrary set forth in the Purchase and Sale Agreement, Servicer shall not
consent to any change or removal of any notation required to be made by any
Originator pursuant to Section 3.3 of the Purchase and Sale Agreement without
the prior written consent of the Administrative Agent.

 

(j)       No Adverse Claim on Seller. Create or permit to exist any Adverse
Claim on any Capital Stock of the Borrower, except for Permitted Liens.

 

(k)       Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Use, or
permit its Subsidiaries, Affiliates or its or their respective directors,
officers, employees or agents to use, the proceeds of any Loan or Release (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the
purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any Affected Person under any applicable Sanctions
or result in the violation of any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.

 

(l)       Evading and Avoiding. Engage in, or authorize or consent to any of its
Subsidiaries, Affiliates, directors, officers, employees, agents or other
Persons, each to the extent acting on behalf of the Servicer in connection with
this Agreement, to engage in, or to conspire to engage in, any transaction that
unlawfully evades or avoids, or has the purpose of unlawfully evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions, each as applicable.

 

SECTION 8.07. Full Recourse. Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) the Borrower has the
obligation to pay all Capital, Interest, Fees, and all other amounts payable by
the Borrower hereunder (which obligation shall be full recourse general
obligations of the Borrower), and (ii) all obligations of the Servicer so
specified hereunder shall be full recourse general obligations of the Servicer.

 

SECTION 8.08. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates. Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of the Performance Guarantor, the Originators, the Servicer
and any other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Borrower and the Servicer shall take
such actions as shall be required in order that:

 

 78 

 



 

(a)       Hill-Rom, the Borrower and the Servicer shall assure that the
Borrower, Performance Guarantor, Hill-Rom and each Originator (and each of their
respective Affiliates) shall observe the applicable legal requirements for the
recognition of the Borrower as a legal entity separate and apart from each of
each Originator, Hill-Rom, Performance Guarantor, the Servicer and any of their
respective Affiliates, and comply with (and cause to be true and correct) its
organizational documents and assuring that each of the following is complied
with:

 

(i)       the Borrower shall maintain (or cause to be maintained) separate
company records, books of account and financial statements (each of which shall
be sufficiently full and complete to permit a determination of the Borrower’s
assets and liabilities and to permit a determination of the obligees thereon and
the time for performance on each of the Borrower’s obligations) from those of
each Hill-Rom Party and their respective Affiliates other than the Borrower;

 

(ii)       except as otherwise permitted by this Agreement, the Borrower shall
not commingle any of its assets or funds with those of any other Hill-Rom Party
or any of their respective Affiliates other than the Borrower;

 

(iii)       at least one member of the Borrower’s Board of Directors shall be an
Independent Director and the limited liability company agreement of the Borrower
shall provide: (i) for the same definition of “Independent Director” as used
herein, (ii) that Borrower’s Board of Directors shall not approve, or take any
other action to cause the filing of, a voluntary bankruptcy petition with
respect to the Borrower unless the Independent Director shall approve the taking
of such action in writing before the taking of such action and (iii) that the
provisions required by clauses (i) and (ii) of this sentence cannot be amended
except in accordance with this Agreement and without the prior written consent
of the Independent Director and the Administrative Agent;

 

(iv)       the members and Board of Directors of the Borrower shall hold all
regular and special meetings appropriate to authorize the Borrower’s actions.
The members and directors of the Borrower may act from time to time by unanimous
written consent or through one or more committees in accordance with the
Borrower’s certificate of formation and its limited liability company agreement.
The Borrower shall not take any Material Actions (as defined in its limited
liability company agreement) without the consent of all its managers, including
its Independent Director. Appropriate minutes of all meetings of the Borrower’s
members and managers (and committees thereof) shall be kept by the Borrower;

 

(v)       the Borrower shall compensate its Independent Director in accordance
with its limited liability company agreement;

 

(vi)       decisions with respect to the Borrower’s business and daily
operations shall be independently made by Borrower and shall not be dictated by
any other Hill-Rom Party or any of their respective Affiliates (except by
Hill-Rom as a member and/or manager of the Borrower in accordance with the
Borrower’s limited liability company agreement), provided that Servicer shall
service the Pool Receivables as contemplated by the Transaction Documents;

 

 79 

 



 

(vii)       the Borrower shall have its own separate stationery;

 

(viii)       subject to clause (xvii) below, no transactions shall be entered
between the Borrower, on the one hand and any other Hill-Rom Party or any
Affiliate of any of them, on the other hand (other than as contemplated hereby
and in the other Transaction Documents);

 

(ix)       the Borrower shall act solely in its own name and through its own
authorized managers, members, directors, officers and agents, except that, as a
general matter, the Obligors will not be informed in the first instance that the
Servicer, Originators or Performance Guarantor are acting on behalf of the
Borrower. No Originator, Servicer, Performance Guarantor or any Affiliates of
Hill-Rom shall be appointed as an agent of the Borrower, except in the capacity
of Servicer or Sub-Servicer hereunder;

 

(x)       none of the Servicer, any Originator, Performance Guarantor or any of
their respective Affiliates shall advance funds or credit to the Borrower; and
none of the Servicer, Performance Guarantor nor any Affiliate of the Servicer,
any Originator or Performance Guarantor will otherwise supply funds or credit
to, or guarantee any obligation of, the Borrower except for Hill-Rom’s
contributions of capital to the Borrower and the issuance by the Borrower of
Subordinated Notes to Originators as contemplated by the Transaction Documents;

 

(xi)       the Borrower shall maintain a separate office which shall be
physically separate from space occupied by an Originator, Performance Guarantor
or any Affiliate of any Originator, or Performance Guarantor (but may be in a
separate space occupied solely by the Borrower at the offices of any Originator
or any Affiliate of any Originator) and shall be clearly identified as the
Borrower’s office so it can be identified by outsiders;

 

(xii)       other than as permitted by the Transaction Documents, the Borrower
shall not guarantee, or otherwise become liable with respect to, any obligation
of Hill-Rom, any Originator, the Servicer, Performance Guarantor or any
Affiliate of any Originator;

 

(xiii)       the Borrower shall at all times hold itself out to the public under
the Borrower’s own name as a legal entity separate and distinct from its equity
holders, members, managers, Performance Guarantor, Hill-Rom, each Originator,
the Servicer and each of their respective Affiliates (the foregoing to include,
but not be limited to, the Borrower not using the letterhead or telephone number
of any such Person);

 

(xiv)       Hill-Rom or Performance Guarantor may issue consolidated financial
statements that will include the Borrower, but such financial statements will
contain a footnote to the effect that the Receivables of the Borrower are not
available to creditors of Hill-Rom or Performance Guarantor; in addition the
Borrower shall prepare separate financial statements in compliance with GAAP
consistently applied;

 

 80 

 



 

(xv)       if any of the Borrower, the Servicer, Performance Guarantor or any
Originator shall provide Records relating to Pool Receivables to any creditor of
the Borrower or the Servicer, the Borrower or the Servicer, as the case may be,
shall also provide (or cause any Originator to provide) to such creditor a
notice indicating that the Collections relating to such Pool Receivables are
held in trust pursuant to Section 4.01;

 

(xvi)       each Originator’s financial statements shall disclose the
separateness of the Borrower and that the Pool Receivables are owned by the
Borrower and are not available to creditors of such Originator or of their
respective Affiliates;

 

(xvii)       any allocations of direct, indirect or overhead expenses for items
shared between the Borrower and any Originator, Performance Guarantor or any of
their respective Affiliates that are not included as part of the Servicing Fee
shall be made among the Borrower and such Originator, Performance Guarantor or
any of their respective Affiliates to the extent practical on the basis of
actual use or value of services rendered and otherwise on a basis reasonably
related to actual use or the value of services rendered;

 

(xviii)       the Borrower shall not be named, directly or indirectly, as a
contingent beneficiary or loss payee on any insurance policy covering the
Servicer, any Originator, Performance Guarantor or any Affiliate of any of them
other than insurance policies entered into in the ordinary course of business
covering other Affiliates of any of the foregoing;

 

(xix)       the Borrower shall maintain adequate capital in light of its
contemplated business operations;

 

(xx)       the Borrower shall generally maintain an arm’s-length relationship
with each Originator, Performance Guarantor, the Servicer and its Affiliates and
each transaction entered into with the Borrower shall be undertaken in good
faith for a bona fide business purpose; and

 

(xxi)       the Independent Director shall not at any time serve as a trustee in
bankruptcy for the Borrower, the Servicer, any Originator, Performance Guarantor
or any of their respective Affiliates.

 

(b)       The Borrower agrees that (and Servicer, in its capacity as the sole
member of the Borrower, agrees that it will cause the Borrower to comply
herewith), until the Final Payout Date:

 

(i)       the Borrower shall not (A) create any Security of any kind, or (B)
incur, assume, guarantee or otherwise become directly or indirectly liable for
or in respect of any Debt or obligation other than the Subordinated Notes and
otherwise as expressly permitted by the Transaction Documents;

 

(ii)       the Borrower shall not sell, pledge or dispose of any of its assets,
except as permitted by, or as provided in, the Transaction Documents;

 

 81 

 



 

(iii)       the Borrower shall not purchase any asset (or make any investment,
by share purchase, loan or otherwise) except as permitted by, or as provided in,
the Transaction Documents;

 

(iv)       the Borrower shall not engage in any activity (whether or not pursued
for gain or other pecuniary advantage) other than as permitted by the
Transaction Documents;

 

(v)       the Borrower shall not create, assume or suffer to exist any Adverse
Claim on any of its assets other than any Lien created pursuant to the
Transaction Documents or any Permitted Lien;

 

(vi)       the Borrower shall not make any payment, directly or indirectly, to,
or for the account or benefit of, any owner of any Voting Stock, security
interest or equity interest in Borrower or any Affiliate of any such owner
(except, in each case, as expressly permitted by the Transaction Documents);

 

(vii)       the Borrower shall not make, declare or otherwise commence or become
obligated in respect of, any dividend, stock or other security redemption or
purchase, distribution or other payment to, or for the account or benefit of,
any owner of any Voting Stock or other equity interest, security interest or
equity interest in the Borrower to any such owner or any Affiliate of any such
owner other than from funds received by it under Article IV and so long as, in
any case, (I) the result would not directly or indirectly cause any
non-compliance with Section 8.03(j) or (II) before or after giving effect
thereto, an Event of Default shall not have occurred that remains continuing or
an Unmatured Event of Default shall not have occurred that remains continuing;

 

(viii)       the Borrower shall not acquiesce in, or direct the Servicer or any
other agent to take, any action that is prohibited to be taken by the Borrower
in clauses (i) through (vii) above or in Section 8.03 hereof;

 

(ix)       the Borrower shall not have any employees; and

 

(x)       the Borrower will provide for not less than ten (10) Business Days’
prior written notice to the Administrative Agent of any removal, replacement or
appointment of any director that is to serve as an Independent Director, such
notice to include the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
for an Independent Director set forth in this Agreement and the limited
liability company agreement of the Borrower.

 

(c)       None of Hill-Rom, the Borrower or the Servicer shall take any action
or permit any of their respective Affiliates to take any action inconsistent
with this Section 8.08.

 

 82 

 



 

ARTICLE IX

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

 

SECTION 9.01. Appointment of the Servicer.

 

(a)       The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 9.01. Until the Administrative Agent gives
notice to Hill-Rom (in accordance with this Section 9.01) of the designation of
a new Servicer, Hill-Rom is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer pursuant to the terms hereof. Upon
the occurrence of an Event of Default, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (at the direction of the
Majority Group Agents) designate as Servicer any Person (including itself) to
succeed Hill-Rom or any successor Servicer, on the condition in each case that
any such Person so designated shall agree to perform the duties and obligations
of the Servicer pursuant to the terms hereof.

 

(b)       Upon the designation of a successor Servicer as set forth in clause
(a) above, Hill-Rom agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Hill-Rom shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.

 

(c)       Hill-Rom acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each member in each Group
have relied on Hill-Rom’s agreement to act as Servicer hereunder. Accordingly,
Hill-Rom agrees that it will not voluntarily resign as Servicer without the
prior written consent of the Administrative Agent and the Majority Group Agents.

 

(d)       The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, each Lender and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not a Subsidiary of the Parent,
the Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.

 

 83 

 



 

SECTION 9.02. Duties of the Servicer.

 

(a)       The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall set aside, for the accounts of each Group, the
amount of Collections to which each such Group is entitled in accordance with
Article IV hereof. The Servicer may, in accordance with the Credit and
Collection Policy and consistent with past practices of the Originators, take
such action, including modifications, waivers or restructurings of Pool
Receivables and related Contracts, as the Servicer may reasonably determine to
be appropriate to maximize Collections thereof or reflect adjustments expressly
permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status of such Pool Receivable as a Defaulted Receivable or limit the
rights of any Secured Party under this Agreement or any other Transaction
Document, (iii) the Servicer may not modify, waive, restructure or adjust any
Pool Receivable or any related Contract if any Borrowing Base Deficit exists or
shall exist after giving effect thereto, (iv) unless a Deemed Collection payment
is made in accordance with Section 4.01(d) with respect to such Pool Receivable,
the Servicer shall not extend the due date of any Pool Receivable more than once
or extend the due date of any Pool Receivable to a date more than 30 days after
the original due date thereof and (v) if an Event of Default has occurred and is
continuing, the Servicer may take such action only upon the prior written
consent of the Administrative Agent. The Borrower shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Administrative Agent
(individually and for the benefit of each Group), in accordance with their
respective interests, all records and documents (including Records, computer
tapes and disks) with respect to each Pool Receivable. Notwithstanding anything
to the contrary contained herein, if an Event of Default has occurred and is
continuing, the Administrative Agent may direct the Servicer to commence or
settle any legal action to enforce collection of any Pool Receivable that is a
Defaulted Receivable or to foreclose upon or repossess any Related Security with
respect to any such Defaulted Receivable.

 

(b)       The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Person entitled thereto, the collections of
any indebtedness that is not a Pool Receivable, less, if Hill-Rom or an
Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections. The Servicer, if other than Hill-Rom or an
Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Borrower all records in its possession that evidence or relate to any
indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

(c)       The Servicer’s obligations hereunder shall terminate on the Final
Payout Date. Promptly following the Final Payout Date, the Servicer shall
deliver to the Borrower all books, records and related materials that the
Borrower previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.

 

 84 

 



 

SECTION 9.03. Lock-Box Account Arrangements. On or prior to the Closing Date,
the Borrower shall have entered into Lock-Box Agreements with all of the
Lock-Box Banks and delivered executed counterparts of each to the Administrative
Agent. At any time following the occurrence and during the continuation of an
Event of Default, the Administrative Agent may (with the consent of the Majority
Group Agents) and shall (upon at the direction of the Majority Group Agents),
give notice to each Lock-Box Bank that the Administrative Agent is exercising
its rights under the Lock-Box Agreements to do any or all of the following: (a)
to have the exclusive ownership and control of the Lock-Box Accounts transferred
to the Administrative Agent (for the benefit of the Secured Parties) and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the proceeds that are sent to the respective Lock-Box Accounts redirected
pursuant to the Administrative Agent’s instructions rather than deposited in the
applicable Lock-Box Account and (c) to take any or all other actions permitted
under the applicable Lock-Box Agreement. The Borrower hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Borrower hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Borrower or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.

 

SECTION 9.04. Enforcement Rights.

 

(a)       At any time following the occurrence and during the continuation of an
Event of Default:

 

(i)       the Administrative Agent (at the Borrower’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;

 

(ii)       the Administrative Agent may instruct the Borrower or the Servicer to
give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within three (3) Business Days following instruction by the
Administrative Agent, the Administrative Agent (at the Borrower’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;

 

(iii)       the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

 

 85 

 



 

(iv)       notify the Lock-Box Banks that the Borrower and the Servicer will no
longer have any access to the Lock-Box Accounts;

 

(v)       the Administrative Agent may (or, at the direction of the Majority
Group Agents shall) replace the Person then acting as Servicer; and

 

(vi)       the Administrative Agent may collect any amounts due from an
Originator under the Purchase and Sale Agreement or the Performance Guarantor
under the Performance Guaranty.

 

(b)       The Borrower hereby authorizes the Administrative Agent (on behalf of
the Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

(c)       The Servicer hereby authorizes the Administrative Agent (on behalf of
the Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

SECTION 9.05. Responsibilities of the Borrower.

 

(a)       Anything herein to the contrary notwithstanding, the Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations, (ii) pay when due any material taxes,
including any sales taxes, to the extent payable in connection with the Pool
Receivables and their creation and satisfaction except to the extent such taxes
are being contested in good faith and appropriate reserves have been maintained
in accordance with GAAP and (iii) timely file all material tax returns required
to be filed by it with respect to the Pool Receivables. None of the Credit
Parties shall have any obligation or liability with respect to any Collateral,
nor shall any of them be obligated to perform any of the obligations of the
Borrower, the Servicer or any Originator thereunder.

 

 86 

 



 

(b)       Hill-Rom hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Hill-Rom shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Hill-Rom conducted such data-processing functions while it acted as the
Servicer. In connection with any such processing functions, the Borrower shall
pay to Hill-Rom its reasonable and documented out-of-pocket costs and expenses
from the Borrower’s own funds (subject to the priority of payments set forth in
Section 4.01).

 

SECTION 9.06. Further Actions. Borrower agrees that from time to time, at its
expense, it shall (or cause Servicer to) promptly execute and deliver all
further instruments and documents, and take all further actions, that
Administrative Agent or its designee may reasonably request or that are
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.

 

SECTION 9.07. Servicing Fee.

 

(a)       Subject to clause (b) below, the Borrower shall pay the Servicer a fee
(the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Unpaid Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

 

(b)       If the Servicer ceases to be Hill-Rom or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.

 

ARTICLE X

EVENTS OF DEFAULT

 

SECTION 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a)       Any of the following events:

 

 87 

 



 

(i)       any Hill-Rom Party shall fail to perform or observe any term, covenant
or agreement as and when required hereunder or under any other Transaction
Document (other than as referred to in clause (a)(ii) below) and such failure,
solely to the extent capable of cure, shall remain unremedied for ten (10)
Business Days;

 

(ii)       any of the following shall occur: (A) any Hill-Rom Party shall fail
to make any payment or deposit or transfer any monies to be made by it hereunder
or under any other Transaction Document as and when due and such failure is not
remedied within one (1) Business Day, (B) the Borrower or Servicer, as
applicable, shall breach Sections 8.02(b) or 8.05(c) and such failure shall
remain unremedied for two (2) Business Days or (C) the Borrower or Servicer, as
applicable, shall breach Sections 8.03(a), 8.03(e), 8.03(i), 8.03(j), 8.06(f) or
8.06(h);

 

(b)       any representation or warranty made or deemed to be made by any
Hill-Rom Party under or in connection with any Transaction Document shall prove
to have been false or incorrect in any material respect when made or deemed to
be made;

 

(c)       (i) failure of any Hill-Rom Party or any Subsidiary thereof to pay
when due any principal of or premium or interest on any Debt that is outstanding
in an aggregate amount exceeding $100,000,000 (or solely with respect to the
Borrower, $10,000) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the applicable agreement relating to such Debt (whether or not such failure
shall have been waived under the related agreement); (ii) the default by any
such Person in the performance of any term, provision or condition contained in
any agreement under which any such Debt was created or is governed, or any other
event shall occur or condition exist, and such failure shall continue after the
applicable grace period, if any, specified in the applicable agreement relating
to such Debt, the effect of which is to cause, such Debt to become due prior to
its stated maturity or to permit such holders to terminate any undrawn committed
thereunder; (iii) any such Debt of any Hill-Rom Party or any Subsidiary thereof
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment), redeemed, defeased, accelerated or repurchased,
or the commitment of any lender thereunder to be terminated, in each case, prior
to the stated maturity thereof; (iv) any “event of default” (or similar event)
shall occur under the Credit Agreement; or (v) any “event of default” (or
similar event) shall occur under any Subordinated Note Financing Document;

 

(d)       an Event of Bankruptcy shall have occurred with respect to any
Hill-Rom Party;

 

(e)       the average of the Default Ratios for the consecutive three preceding
Settlement Periods shall at any time exceed 17.00% (such test, the “Default
Ratio Test”), and the Aggregate Capital shall not have been reduced to zero
within one (1) Business Day;

 

(f)       the average of the Dilution Ratios for the consecutive three preceding
Settlement Periods shall at any time exceed 9.75% (such test, the “Dilution
Ratio Test”), and the Aggregate Capital shall not have been reduced to zero
within one (1) Business Day;

 

 88 

 



 

(g)       the average of the Loss Ratios for the consecutive three preceding
Settlement Periods shall at any time exceed 5.25% (such test, the “Loss Ratio
Test”), and the Aggregate Capital shall not have been reduced to zero within one
(1) Business Day;

 

(h)       the average Days Sales Outstanding for the consecutive three preceding
Settlement Periods shall at any time be more than 90 days (such test, the “Days
Sales Outstanding Test”), and the Aggregate Capital shall not have been reduced
to zero within one (1) Business Day;

 

(i)       a Borrowing Base Deficit shall occur, and shall not have been cured
within two (2) Business Days;

 

(j)       a Change of Control shall occur;

 

(k)       any Hill-Rom Party shall make any change in any of the Credit and
Collection Policies that could reasonably be expected to have a Material Adverse
Effect without the prior written consent of the Administrative Agent;

 

(l)       the Administrative Agent, for the benefit of the Secured Parties,
fails at any time to have a valid and perfected first priority ownership
interest or first priority perfected security interest in all the Collateral or
any Lock-Box Account (other than such Lock-Box Bank’s right to set off or deduct
from the Lock-Box Accounts customary banking fees and charges pursuant to the
Lock-Box Agreements), in each case, free and clear of any Adverse Claim;

 

(m)       either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of any Hill-Rom
Party and such lien shall not have been released within five (5) days, or (ii)
the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 303(k) or Section 4068 of ERISA with regard to any of the
assets of any Hill-Rom Party or any of their ERISA Affiliates;

 

(n)       (i) the occurrence of a Reportable Event which has resulted or could
reasonably be expected to result in a Material Adverse Effect; (ii) the adoption
of an amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code; (iii) the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
with respect to any Pension Plan and such failure has resulted or could
reasonably be expected to result in a Material Adverse Effect; (iv) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
Hill-Rom Party or any of their respective ERISA Affiliates from any
Multiemployer Plan and such liability has resulted or could reasonably be
expected to result in a Material Adverse Effect; (v) the receipt by any of any
Hill-Rom Party or any of their respective ERISA Affiliates from the PBGC or any
plan administrator of any notice relating to the intention to terminate any
Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan and such plan termination or appointment of a
trustee has resulted or could reasonably be expected to result in a Material
Adverse Effect; (vi) the receipt by any Hill-Rom Party or any of their
respective ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA and such
Withdrawal Liability or insolvency has resulted or could reasonably be expected
to result in a Material Adverse Effect; or (vii) the occurrence of a prohibited
transaction with respect to any Hill-Rom Party or any of their respective ERISA
Affiliates (pursuant to Section 4975 of the Code) except for a prohibited
transaction with respect to which a statutory, regulatory, or individual
exemption exists;

 

 89 

 



 

(o)       (i) any Hill-Rom Party shall be required to register as an “investment
company” within the meaning of the Investment Company Act or (ii) the Borrower
becomes a “covered fund” under the Volcker Rule;

 

(p)       any Transaction Document shall cease to be the valid and binding
obligation enforceable against any Hill-Rom Party;

 

(q)       the Borrower shall fail to comply with Sections 8.08(a)(iii) or
8.08(b)(x);

 

(r)       the Borrower shall fail to pay in full all of its obligations to the
Credit Parties hereunder and under each other Transaction Documents on or prior
to the Final Maturity Date;

 

(s)       one or more judgments for the payment of money in an aggregate amount
in excess of $100,000,000 (other than judgments fully covered by insurance
issued by an insurer that has irrevocably accepted coverage and has the ability
to pay such judgments) shall be rendered against any Hill-Rom Party or any
Subsidiary of any Hill-Rom Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Hill-Rom Party or any
Subsidiary of any Hill-Rom Party to enforce any such judgment which is not
effectively stayed for a period of 10 consecutive days;

 

(t)       one or more judgments shall be rendered against the Borrower;

 

(u)       (i) the occurrence of a Purchase and Sale Termination Event under the
Purchase and Sale Agreement or (ii) Receivables cease being sold or contributed
to the Borrower pursuant to the Purchase and Sale Agreement; or

 

(v)       the Performance Guaranty is canceled, rescinded, amended, waived or
otherwise modified without the prior written consent of the Administrative
Agent;

 

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents, shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and (z)
declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (d) of this Section 10.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable. Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

 

 90 

 



 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

 

SECTION 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including the Administrative
Agent’s servicing, administering or collecting Pool Receivables in the event it
replaces the Servicer in such capacity pursuant to Section 9.01), in the absence
of its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Administrative Agent: (a) may consult with
legal counsel (including counsel for any Credit Party or the Servicer),
independent certified public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (b)
makes no warranty or representation to any Credit Party (whether written or
oral) and shall not be responsible to any Credit Party for any statements,
warranties or representations (whether written or oral) made by any other party
in or in connection with this Agreement; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of any Credit Party or to
inspect the property (including the books and records) of any Credit Party; (d)
shall not be responsible to any Credit Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

 

 91 

 



 

SECTION 11.04. Indemnification of Administrative Agent. Each Committed Lender
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or any Affiliate thereof), ratably according to the respective
Percentage of such Committed Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.

 

SECTION 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Lenders, as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Group Agents or the Majority Group Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of all
Group Agents or (ii) may be taken by the Administrative Agent alone or without
any advice or concurrence of any Group Agent, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Group Agents.

 

SECTION 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Group Agent, whereupon each Group Agent shall promptly give
notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured Event
of Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.

 

 92 

 



 

SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 11.09. Successor Administrative Agent.

 

(a)       The Administrative Agent may, upon at least thirty (30) days’ notice
to the Borrower, the Servicer and each Group Agent, resign as Administrative
Agent. Except as provided below, such resignation shall not become effective
until a successor Administrative Agent is appointed by the Majority Group Agents
(and so long as no Event of Default has occurred and is continuing with the
consent of the Borrower), as a successor Administrative Agent and has accepted
such appointment. If no successor Administrative Agent shall have been so
appointed by the Majority Group Agents (and so long as no Event of Default has
occurred and is continuing with the consent of the Borrower), within thirty (30)
days after the departing Administrative Agent’s giving of notice of resignation,
the departing Administrative Agent may, on behalf of the Secured Parties,
appoint a successor Administrative Agent as successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Majority
Group Agents (and so long as no Event of Default has occurred and is continuing
with the consent of the Borrower), within sixty (60) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.

 

(b)       Upon such acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of the
resigning Administrative Agent, and the resigning Administrative Agent shall be
discharged from its duties and obligations under the Transaction Documents.
After any resigning Administrative Agent’s resignation hereunder, the provisions
of this Article XI and Article XIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent.

 

 93 

 



 

ARTICLE XII

THE GROUP AGENTS

 

SECTION 12.01. Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent. No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Borrower or any Affiliate thereof, any Lender except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.

 

SECTION 12.02. Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 12.03. Group Agent and Affiliates. With respect to any Credit Extension
or interests therein owned by any Credit Party that is also a Group Agent, such
Credit Party shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not a Group Agent. A
Group Agent and any of its Affiliates may generally engage in any kind of
business with the Borrower or any Affiliate thereof and any Person who may do
business with or own securities of the Borrower or any Affiliate thereof or any
of their respective Affiliates, all as if such Group Agent were not a Group
Agent hereunder and without any duty to account therefor to any other Secured
Party.

 

 94 

 



 

SECTION 12.04. Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Lender to the aggregate
Percentages of all Committed Lenders in such Group, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.

 

SECTION 12.05. Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 12.06. Notice of Events of Default. No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default. If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent). A Group Agent may take such action concerning an
Unmatured Event of Default or Event of Default as may be directed by Committed
Lenders in its Group representing a majority of the Commitments in such Group
(subject to the other provisions of this Article XII), but until such Group
Agent receives such directions, such Group Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, as such Group Agent
deems advisable and in the best interests of the Conduit Lenders and Committed
Lenders in its Group.

 

SECTION 12.07. Non-Reliance on Group Agent and Other Parties. Each Credit Party
expressly acknowledges that neither the Group Agent for its Group nor any of
such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

 

 95 

 



 

SECTION 12.08. Successor Group Agent. Any Group Agent may, upon at least thirty
(30) days’ notice to the Administrative Agent, the Borrower, the Servicer and
the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.

 

SECTION 12.09. Reliance on Group Agent. Unless otherwise advised in writing by a
Group Agent or by any Credit Party in such Group Agent’s Group, each party to
this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.

 

ARTICLE XIII

INDEMNIFICATION

 

SECTION 13.01. Indemnities by the Borrower.

 

(a)       Without limiting any other rights that the Administrative Agent, the
Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify each
Borrower Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (a) Borrower Indemnified Amounts (x)
resulted solely from the gross negligence or willful misconduct by the Borrower
Indemnified Party seeking indemnification, as determined by a final
non-appealable judgment of a court of competent jurisdiction, (y) resulting from
a material breach of any Transaction Document on the part of such Borrower
Indemnified Party, as determined by a final non-appealable judgment of a court
of competent jurisdiction, or (z) that constitute recourse with respect to a
Pool Receivable by reason of an Event of Bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor, and
(b) Taxes (other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax Claim). Without limiting or being limited by the
foregoing, the Borrower shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 4.01), to
each Borrower Indemnified Party any and all amounts necessary to indemnify such
Borrower Indemnified Party from and against any and all Borrower Indemnified
Amounts relating to or resulting from any of the following (but excluding
Borrower Indemnified Amounts and Taxes described in clauses (a) and (b) above):

 

 96 

 



 

(i)       any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Pool Balance but which is not an Eligible
Receivable at such time;

 

(ii)       any representation, warranty or statement made or deemed made by the
Borrower (or any of its officers) under or in connection with this Agreement,
any of the other Transaction Documents, any Information Package, any Purchase
Report or any other information or report delivered by or on behalf of the
Borrower pursuant hereto which shall have been untrue or incorrect when made or
deemed made;

 

(iii)       the failure by the Borrower to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

 

(iv)       the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;

 

(v)       the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable and the other
Collateral and Collections in respect thereof, whether at the time of any Credit
Extension or at any subsequent time;

 

(vi)       any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Pool Receivable (including a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), any other claim resulting from or relating to
collection activities with respect to such Pool Receivable, or any other claim
resulting from the sale of goods or rendering of services related to such Pool
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of nay
Obligor to pay undisputed indebtedness;

 

(vii)       any failure of the Borrower to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

(viii)       any products liability, environmental or other claim arising out of
or in connection with any Pool Receivable or other merchandise, goods or
services which are the subject of or related to any Pool Receivable;

 

 97 

 



 

(ix)       the commingling of Collections of Pool Receivables at any time with
other funds;

 

(x)       any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extensions or in respect of any Pool Receivable or other
Collateral or any related Contract;

 

(xi)       any failure of the Borrower to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document;

 

(xii)       any setoff with respect to any Pool Receivable;

 

(xiii)       any failure of the Borrower or any Originator to perform any of
their respective duties or obligations under any Contract related to any
Receivable;

 

(xiv)       any claim brought by any Person other than a Borrower Indemnified
Party arising from any activity by the Borrower or any Affiliate of the Borrower
in servicing, administering or collecting any Pool Receivable;

 

(xv)       [Reserved];any civil penalty or fine assessed by OFAC or any other
Governmental Authority administering any Anti-Terrorism Law, Anti-Corruption Law
or Sanctions, each as applicable, and all reasonable costs and expenses
(including reasonable documented legal fees and disbursements) incurred in
connection with defense thereof by, any Borrower Indemnified Party in connection
with the Transaction Documents to the extent resulting from any action of the
Borrower or any action of its Affiliates;

 

(xvi)       any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any amounts payable by the Administrative Agent
to a Lock-Box Bank under any Lock-Box Agreement;

 

(xvii)       any action taken by the Administrative Agent as attorney-in-fact
for the Borrower, any Originator or the Servicer pursuant to this Agreement or
any other Transaction Document, other than any action constituting gross
negligence or willful misconduct of the Administrative Agent;

 

(xviii)       the use of proceeds of any Credit Extension; or

 

(xix)       any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason.

 

(b)       If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.

 

 98 

 



 

(c)       Any indemnification or contribution under this Section shall survive
the termination of this Agreement.

 

SECTION 13.02. Indemnification by the Servicer.

 

(a)       The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any acts, omissions or
alleged acts or omissions arising out of activities of the Servicer pursuant to
this Agreement or any other Transaction Document, including any judgment, award,
settlement, Attorney Costs and other reasonable and documented out-of-pocket
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim (all of the foregoing being collectively
referred to as, “Servicer Indemnified Amounts”); excluding (i) Servicer
Indemnified Amounts (x) resulted solely from the gross negligence or willful
misconduct by the Servicer Indemnified Party seeking indemnification, as
determined by a final non-appealable judgment of a court of competent
jurisdiction holds that such Servicer Indemnified Amounts, (y) resulting from a
material breach of any Transaction Document on the part of such Servicer
Indemnified Party, as determined by a final non-appealable judgment of a court
of competent jurisdiction, or (z) that constitute recourse with respect to a
Pool Receivable by reason of an Event of Bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor, (ii)
Taxes (other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax Claim), and (iii) Servicer Indemnified Amounts to the extent
the same includes losses in respect of Pool Receivables that are uncollectible
solely on account of the insolvency, bankruptcy, lack of creditworthiness or
other financial inability to pay of the related Obligor. Without limiting or
being limited by the foregoing, the Servicer shall pay on demand, to each
Servicer Indemnified Party any and all amounts necessary to indemnify such
Servicer Indemnified Party from and against any and all Servicer Indemnified
Amounts relating to or resulting from any of the following (but excluding
Servicer Indemnified Amounts described in clauses (i), (ii) and (iii) above):

 

(i)       any Pool Receivable which the Servicer includes as an Eligible
Receivable as part of the Net Pool Balance but which is not an Eligible
Receivable at such time;

 

(ii)       any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package, any
Purchase Report or any other information or report delivered by or on behalf of
the Servicer pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

 

 99 

 



 

(iii)       the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

 

(iv)       any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, each as applicable, and all reasonable costs and expenses (including
reasonable documented legal fees and disbursements) incurred in connection with
defense thereof by, any Servicer Indemnified Party in connection with the
Transaction Documents to the extent resulting from any action of the Servicer or
any action of its Affiliates;

 

(v)       (iv) any failure of the Servicer to perform any of its duties or
obligations under any Contract related to any Receivable;

 

(vi)       (v) the commingling of Collections of Pool Receivables at any time
with other funds; or

 

(vii)       (vi) any failure of the Servicer to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document.

 

(b)       If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to such Servicer Indemnified Party the amount paid or
payable by such Servicer Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Servicer and its Affiliates on the one hand and such
Servicer Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to any liability which the Servicer may otherwise have, shall
extend upon the same terms and conditions to each Servicer Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Servicer and the Servicer Indemnified
Parties.

 

(c)       Any indemnification or contribution under this Section shall survive
the termination of this Agreement.

 

ARTICLE XIV

MISCELLANEOUS

 

SECTION 14.01. Amendments, Etc.

 

 100 

 



 

(a)       No failure on the part of any Credit Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Borrower or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent and the Majority Group Agents (and, in the
case of any amendment, also signed by the Borrower), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the Servicer, affect
the rights or duties of the Servicer under this Agreement; (B) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent and each Group Agent:

 

(i)       change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Eligible Receivable, Facility Limit, Final
Maturity Date, Net Pool Balance or Required Reserves contained in this
Agreement, or increase the then existing Specified Concentration Percentage for
any Obligor or change the calculation of the Borrowing Base;

 

(ii)       reduce the amount of Capital or Interest that is payable on account
of any Loan or with respect to any other Credit Extension or delay any scheduled
date for payment thereof;

 

(iii)       release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;

 

(iv)       release the Performance Guarantor from all or a material portion of
its obligations under the Performance Guaranty or terminate the Performance
Guaranty;

 

(v)       change any of the provisions of this Section 14.01 or the definition
of “Majority Group Agents”; or

 

(vi)       change the order of priority in which Collections are applied
pursuant to Section 4.01.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender, (B) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any member of any Group or delay the dates on which
any such Fees are payable, in either case, without the consent of the Group
Agent for such Group and (C) no consent with respect to any amendment, waiver or
other modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clauses (i) through (vii) above and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

SECTION 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

 101 

 



 

SECTION 14.03. Assignability; Addition of Lenders.

 

(a)       Assignment by Conduit Lenders. This Agreement and the rights of each
Conduit Lender hereunder (including each Loan made by it hereunder) shall be
assignable by such Conduit Lender and its successors and permitted assigns (i)
to any Program Support Provider of such Conduit Lender without prior notice to
or consent from the Borrower or any other party, or any other condition or
restriction of any kind, (ii) to any other Lender with prior notice to the
Borrower but without consent from the Borrower or (iii) with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default has occurred and is continuing), to any other
Eligible Assignee so long as such Person is not a Disqualified Institution. Each
assignor of a Loan or any interest therein may, in connection with the
assignment or participation, disclose to the assignee or Participant any
information relating to the Borrower and its Affiliates, including the
Receivables, furnished to such assignor by or on behalf of the Borrower and its
Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Borrower and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 14.06(b).

 

(b)       Assignment by Committed Lenders. Each Committed Lender may assign to
any Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and any Loan or interests therein owned by it); provided, however
that

 

(i)       except for an assignment by a Committed Lender to either an Affiliate
of such Committed Lender or any other Committed Lender, each such assignment
shall require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Default or an Unmatured Event of
Default has occurred and is continuing);

 

(ii)       each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(iii)       the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
$5,000,000 and (y) all of the assigning Committed Lender’s Commitment;

 

(iv)       the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement; and

 

 102 

 



 

(v)       no assignments may be made to a Disqualified Institution without the
prior written consent of the Borrower; provided, however, that such consent
shall not be required if an Event of Default has occurred and is continuing.

 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).

 

(c)       Register. The Administrative Agent shall, acting solely for this
purpose as an agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Committed
Lenders and the Conduit Lenders, the Commitment of each Committed Lender and the
aggregate outstanding Capital (and stated interest) of the Loans of each Conduit
Lender and Committed Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Servicer, the Administrative Agent, the Group
Agents, and the other Credit Parties may treat each Person whose name is
recorded in the Register as a Committed Lender or Conduit Lender, as the case
may be, under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Servicer, any Group
Agent, any Conduit Lender or any Committed Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)       Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

 

(e)       Participations. Each Committed Lender may sell participations to one
or more Eligible Assignees (each, a “Participant”) in or to all or a portion of
its rights and/or obligations under this Agreement (including all or a portion
of its Commitment and the interests in the Loans owned by it); provided,
however, that

 

(i)       such Committed Lender’s obligations under this Agreement (including
its Commitment to the Borrower hereunder) shall remain unchanged,

 

(ii)       such Committed Lender shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations, and

 

 103 

 



 

(iii)       no participation may be sold to a Disqualified Institution without
the prior written consent of the Borrower; provided, however, that such consent
shall not be required if an Event of Default has occurred and is continuing.

 

The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement.

 

(f)       Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Committed Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such
Committed Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(g)       Assignments by Agents. This Agreement and the rights and obligations
of the Administrative Agent and each Group Agent herein shall be assignable by
the Administrative Agent or such Group Agent, as the case may be, and its
successors and assigns; provided that in the case of an assignment to a Person
that is not an Affiliate of the Administrative Agent or such Group Agent, so
long as no Event of Default or Unmatured Event of Default has occurred and is
continuing, such assignment shall require the Borrower’s consent (not to be
unreasonably withheld, conditioned or delayed).

 

(h)       Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).

 

(i)       Addition of Lenders or Groups. The Borrower may, with written notice
to the Administrative Agent and each Group Agent, add additional Persons as
Lenders (by creating a new Group) or cause an existing Lender to increase its
Commitment; provided, however, that the Commitment of any existing Lender may
only be increased with the prior written consent of such Lender. Each new Lender
(or Group) shall become a party hereto, by executing and delivering to the
Administrative Agent and the Borrower, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit D hereto (which Assumption
Agreement shall, in the case of any new Lender, be executed by each Person in
such new Lender’s Group).

 

(j)       Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including rights
to payment of Capital and Interest) and any other Transaction Document to secure
its obligations to a Federal Reserve Bank, without notice to or the consent of
the Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

 

 104 

 



 

(k)       Pledge to a Security Trustee. Notwithstanding anything to the contrary
set forth herein, any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including rights
to payment of Capital and Interest) and any other Transaction Document to a
security trustee in connection with the funding by such Person of Loans, without
notice to or the consent of the Borrower, the Servicer, any Affiliate thereof or
any Credit Party; provided, however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.

 

SECTION 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement, any Program Support Agreement (or any supplement or amendment
thereof) related to this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto and thereto), including (i) the reasonable Attorney
Costs for the Administrative Agent and the other Credit Parties with respect
thereto and with respect to advising the Administrative Agent and the other
Credit Parties as to their rights and remedies under this Agreement and the
other Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the fees and
charges of any nationally recognized statistical rating agency incurred in
connection with the administration and maintenance of this Agreement or advising
the Administrative Agent as to its rights and remedies under this Agreement or
as to any actual or reasonably claimed breach of this Agreement or any other
Transaction Document. In addition, the Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented Attorney Costs), of the Administrative Agent and the other Credit
Parties and their respective Affiliates, incurred in connection with the
enforcement of any of their respective rights or remedies under the provisions
of this Agreement and the other Transaction Documents. This Section 14.04 shall
not apply to Taxes.

 

SECTION 14.05. No Proceedings; Limitation on Payments.

 

(a)       Each of the Borrower, the Administrative Agent, the Servicer, each
Group Agent, each Lender and each assignee of a Loan or any interest agrees that
it will not institute against, or join any other Person in instituting against,
any Conduit Lender any Event of Bankruptcy so long as any Notes or other senior
indebtedness issued by such Conduit Lender shall be outstanding or there shall
not have elapsed one year plus one day since the last day on which any such
Notes or other senior indebtedness shall have been outstanding.

 

 105 

 



 

(b)       Each of the Servicer, each Group Agent, each Lender and each assignee
of a Loan or any interest therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any Event of Bankruptcy until one year and one day after the Final Payout Date;
provided, that the Administrative Agent may take any such action in its sole
discretion following the occurrence of an Event of Default.

 

(c)       Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Lender shall not, and shall be under no obligation to, pay
any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Lender has received funds which may
be used to make such payment and which funds are not required to repay such
Conduit Lender’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Lender could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Lender’s
securitization program or (y) all of such Conduit Lender’s Notes are paid in
full. Any amount which any Conduit Lender does not pay pursuant to the operation
of the preceding sentence shall not constitute a claim (as defined in Section
101 of the Bankruptcy Code) against or company obligation of such Conduit Lender
for any such insufficiency unless and until such Conduit Lender satisfies the
provisions of clauses (i) and (ii) above. The provisions of this Section 14.05
shall survive any termination of this Agreement.

 

SECTION 14.06. Confidentiality.

 

(a)       Each of the Borrower and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or the
Fee Letter (including any fees payable in connection with this Agreement, the
Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Borrower, the Servicer or their Advisors and Representatives or
(iii) to the extent it should be (A) required by Applicable Law, or in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (iii) above, the Borrower and the Servicer will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Administrative Agent and the affected Credit Party of its
intention to make any such disclosure prior to making such disclosure. Each of
the Borrower and the Servicer agrees to be responsible for any breach of this
Section by its Representatives and Advisors and agrees that its Representatives
and Advisors will be advised by it of the confidential nature of such
information and shall agree to comply with this Section. Notwithstanding the
foregoing, it is expressly agreed that each of the Borrower, the Servicer and
their respective Affiliates may publish a press release or otherwise publicly
announce the existence and principal amount of the Commitments under this
Agreement and the transactions contemplated hereby; provided that the
Administrative Agent shall be provided a reasonable opportunity to review such
press release or other public announcement prior to its release and provide
comment thereon; and provided, further, that no such press release shall name or
otherwise identify the Administrative Agent, any other Credit Party or any of
their respective Affiliates without such Person’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, the Borrower consents to the publication by the
Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement.

 

 106 

 



 

(b)       Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors or
any related Program Support Provider, (iv) to any nationally recognized
statistical rating organization in connection with obtaining or maintaining the
rating of any Conduit Lender’s Notes or as contemplated by 17 CFR
240.17g-5(a)(3), (v) at the request of a bank examiner or other regulatory
authority or in connection with an examination of any of the Administrative
Agent, any Group Agent or any Lender or their respective Affiliates or Program
Support Providers or (vi) to the extent it should be (A) required by Applicable
Law, or in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that, in
the case of clause (vi) above, the Administrative Agent, each Group Agent and
each Lender will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Borrower and the
Servicer of its making any such disclosure as promptly as reasonably practicable
thereafter. Each of the Administrative Agent, each Group Agent and each Lender,
severally and with respect to itself only, agrees to be responsible for any
breach of this Section by its Representatives, Advisors and Program Support
Providers and agrees that its Representatives, Advisors and Program Support
Providers will be advised by it of the confidential nature of such information
and shall agree to comply with this Section.

 

(c)       As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to be Representatives
of a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

 

(d)       Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.

 

 107 

 



 

SECTION 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02,
14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination of
this Agreement.

 

SECTION 14.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

 108 

 



 

(a)       EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

SECTION 14.13. Limitation of Liability.

 

(a)       No claim may be made by the Borrower or any Affiliate thereof or any
other Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. None of the
Credit Parties and their respective Affiliates shall have any liability to the
Borrower or any Affiliate thereof or any other Person asserting claims on behalf
of or in right of the Borrower or any Affiliate thereof in connection with or as
a result of this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Borrower or any Affiliate
thereof result from the breach of contract, gross negligence or willful
misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

 

 109 

 



 

(b)       The obligations of the Administrative Agent and each of the other
Credit Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person. No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

 

SECTION 14.14. Intent of the Parties. The parties hereto have structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated, for purposes of United States federal income tax and
applicable state, local and foreign tax measured by net income, as debt (the
“Intended Tax Treatment”). The Borrower, the Servicer, the Administrative Agent
and the other Credit Parties agree not to file any income tax return, and not to
take any action, inconsistent with the Intended Tax Treatment unless required by
law. Each assignee and each Participant acquiring an interest in a Credit
Extension, by its acceptance of such assignment or participation, agrees to
comply with the immediately preceding sentence.

 

SECTION 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Originators, the
Servicer and the Performance Guarantor that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower, the Originators, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties, from time to time, with all documentation and other
information required by bank regulatory authorities underrequested by the
Administrative Agent or the other Credit Parties for purposes of compliance with
applicable “know your customer” andrequirements under the PATRIOT Act, the
Beneficial Ownership Rule or other applicable anti-money laundering laws, rules
and regulations, including the PATRIOT Act.

 

SECTION 14.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.

 

SECTION 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 110 

 



 

SECTION 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

 

SECTION 14.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

 111 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

 

HILL-ROM FINANCE COMPANY LLC,

as the Borrower

By:________________________________________
Name:
Title:

     

 

 

 

HILL-ROM COMPANY, INC.,

as the Servicer


By:________________________________________
Name:
Title:

               

 

Loan and Security Agreement



 S-1 

 





 





 

 

MUFG BANK, LTD.,
as Administrative Agent


By:________________________________________
Name:
Title:

 

 

         

MUFG BANK, LTD.,
as Group Agent for the MUFG Group




By:________________________________________
Name:
Title:

     

 

 

 

MUFG BANK, LTD.,
as a Committed Lender




By:________________________________________
Name:
Title:

 

Loan and Security Agreement

 S-2 

 





 

EXHIBIT A
Form of Loan Request

[Letterhead of Borrower]

 

[Date]

[Administrative Agent]

 

[Group Agents]

 

Re: Loan Request

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of May 5, 2017 among Hill-Rom Finance Company LLC (the “Borrower”), Hill-Rom
Company, Inc., as Servicer (the “Servicer”), the Lenders party thereto, the
Group Agents party thereto and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”). Capitalized terms used in this Loan Request and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__] and for a Tranche Period of [one] [two] [three]
[month[s]]. The proceeds of such Loan should be deposited to [Account number],
at [Name, Address and ABA Number of Bank]. After giving effect to such Loan, the
Aggregate Capital will be [$_______].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

 

(i)       the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

(ii)       no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

 

(iii)       no Borrowing Base Deficit exists or would exist after giving effect
to such Credit Extension;

 

(iv)       the Aggregate Capital will not exceed the Facility Limit;

  



 Exhibit A-1 

 



 





 

(v)       no Performance Test is then being breached; and

 

(vi)       the Termination Date has not occurred.

 

 Exhibit A-2 

 



 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours,

HILL-ROM FINANCE COMPANY LLC

By:
Name:
Title:

 




 Exhibit A-3 

 






EXHIBIT B
Form of Reduction Notice

 

[Letterhead of Borrower]

[Date]

 

[Administrative Agent]

 

[Group Agents]

 

Re: Reduction Notice

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of May 5, 2017 among Hill-Rom Finance Company LLC, as borrower (the “Borrower”),
Hill-Rom Company, Inc., as Servicer (the “Servicer”), the Lenders party thereto,
and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.

 

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Borrower hereby notifies the Administrative Agent and the Lenders
that it shall prepay the outstanding Capital of the Lenders in the amount of
[$_______] to be made on [_____, 201_]. After giving effect to such prepayment,
the Aggregate Capital will be [$_______].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:

 

(i)       the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such prepayment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)       no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such prepayment;

 

(iii)       no Borrowing Base Deficit exists or would exist after giving effect
to such prepayment;

 

(iv)       the Aggregate Capital will not exceed the Facility Limit;

 

(v)      no Performance Test is then being breached; and

 







 Exhibit B-1 

 

 

(vi)       the Termination Date has not occurred.

 



 Exhibit B-2 

 

 
In Witness Whereof, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 



  Very truly yours,       HILL-ROM FINANCE COMPANY LLC           By:
________________________________________     Name:     Title:



 









 Exhibit B-3 

 

 





EXHIBIT C
[Form of Assignment and Acceptance Agreement]

 

Dated as of ___________, 20__

 

Section 1.

 

Commitment assigned: $[_____] Assignor’s remaining Commitment: $[_____] Capital
allocable to Commitment assigned: $[_____] Assignor’s remaining Capital:
$[_____] Interest (if any) allocable to Capital assigned: $[_____] Interest (if
any) allocable to Assignor’s remaining Capital: $[_____]

 

Section 2.

 

Effective Date of this Assignment and Acceptance Agreement: [__________]

 

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Loan and
Security Agreement, dated as of May 5, 2017 among Hill-Rom Finance Company LLC,
Hill-Rom Company, Inc., as Servicer, the Lenders party thereto, the Group Agents
party thereto and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Agreement”).

 

(Signature Pages Follow)

 



 Exhibit C-1 

 

 





ASSIGNOR:   [_________]           By:   Name:   Title             ASSIGNEE:  
 [_________]           By:   Name:   Title:       [Address]



 

 

Accepted as of date first above

written:

 

MUFG BANK, LTD.,

as Administrative Agent

 

By:_______________________________________
Name:
Title:




HILL-ROM FINANCE COMPANY LLC



By:_______________________________________
Name:
Title:]

 

 Exhibit C-2 

 



 



EXHIBIT D
[Form of Assumption Agreement]

 

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among ____________________ (the “Borrower”), [________], as conduit lender (the
“[_____] Conduit Lender”), [________], as the Related Committed Lender (the
“[______] Committed Lender” and together with the Conduit Lender, the “[_____]
Lenders”), and [________], as group agent for the [_____] Lenders (the “[______]
Group Agent” and together with the [_____] Lenders, the “[_______] Group”).

 

BACKGROUND

 

The Borrower and various others are parties to a certain Loan and Security
Agreement, dated as of May 5, 2017 among Hill-Rom Finance Company LLC, Hill-Rom
Company, Inc., as Servicer, the Lenders party thereto, the Group Agents party
thereto and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Loan and Security Agreement”). Capitalized terms used and not
otherwise defined herein have the respective meaning assigned to such terms in
the Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. This letter constitutes an Assumption Agreement pursuant to Section
14.03(i) of the Loan and Security Agreement. The Borrower desires [the [_____]
Lenders] [the [______] Committed Lender] to [become a Group] [increase its
existing Commitment] under the Loan and Security Agreement, and upon the terms
and subject to the conditions set forth in the Loan and Security Agreement, the
[[________] Lenders] [[__________] Committed Lender] agree[s] to [become Lenders
within a Group thereunder] [increase its Commitment to the amount set forth as
its “Commitment” under the signature of such [______] Committed Lender hereto].

 

The Borrower hereby represents and warrants to the [________] Lenders and the
[_________] Group Agent as of the date hereof, as follows:

 

(i)       the representations and warranties of the Borrower contained in
Section 7.01 of the Agreement are true and correct in all material respects on
and as of such date as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date;

 

(ii)       no Event of Default or Unmatured Event of Default has occurred and is
continuing or would result from the assumption contemplated hereby; and

 

(iii)       the Termination Date has not occurred.

 



 Exhibit D-1 

 

 



SECTION 2. Upon execution and delivery of this Agreement by the Borrower and
each member of the [______] Group, satisfaction of the other conditions with
respect to the addition of a Group specified in Section 14.03(i) of the Loan and
Security Agreement (including the written consent of the Administrative Agent
and the Majority Group Agents) and receipt by the Administrative Agent of
counterparts of this Agreement (whether by facsimile or otherwise) executed by
each of the parties hereto, [the [_____] Lenders shall become a party to, and
have the rights and obligations of Lenders under, the Loan and Security
Agreement and the “Commitment” with respect to the Committed Lenders in such
Group as shall be as set forth under the signature of each such Committed Lender
hereto] [the [______] Committed Lender shall increase its Commitment to the
amount set forth as the “Commitment” under the signature of the [______]
Committed Lender hereto].

 

SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing commercial paper notes
or other senior indebtedness issued by such Conduit Lender is paid in full. The
covenant contained in this paragraph shall survive any termination of the Loan
and Security Agreement.

 

SECTION 4. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

 

(Signature Pages Follow)

 

 Exhibit D-2 

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 



  [___________], as a Conduit Lender


By:______________________________________________________________________   Name
Printed:______________________________________________________________  
Title:_____________________________________________________________________  
[Address]           [___________], as a Committed Lender

By:______________________________________________________________________   Name
Printed:______________________________________________________________  
Title:_____________________________________________________________________  
[Address]   [Commitment]           [_____________], as Group Agent for
[_________]  
By:______________________________________________________________________   Name
Printed:______________________________________________________________  
Title:_____________________________________________________________________  
[Address]_________________________________________________________________



 

 Exhibit D-3 

 



 



  HILL-ROM FINANCE COMPANY LLC,   as Borrower          
By:_____________________________________________________________________  
  Name:     Title:





 

 Exhibit D-4 

 





 

EXHIBIT E
[Reserved]


 

 Exhibit E 

 



 

EXHIBIT F
[Reserved]

 

 Exhibit F 

 



 



EXHIBIT G

Form of Information Package

 

(Attached)

 

 Exhibit G 

 



 

EXHIBIT H

Form of Compliance Certificate

 

 

To: MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Loan and
Security Agreement, dated as of May 5, 2017 among Hill-Rom Finance Company LLC
(the “Borrower”), Hill-Rom Company, Inc., as Servicer (the “Servicer”), the
Lenders party thereto, the Group Agents party thereto and MUFG Bank, Ltd. (f/k/a
The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Administrative Agent (in such
capacity, the “Administrative Agent”) (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.       I am the duly elected ________________of the Hill-Rom Holdings, Inc.
(the “Parent”).

 

2.       I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.

 

3.       The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or an Unmatured Event of Default, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

4.       Schedule I attached hereto sets forth financial statements of the
Parent and its Subsidiaries for the period referenced on such Schedule I.

 

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:]

 



 Exhibit H-1 

 

 

 

 

The foregoing certifications are made and delivered this ______ day of
___________________, 20___.

 



  HILL-ROM HOLDINGS, INC.           By:
______________________________________________________     Name:     Title:



 

 Exhibit H-2 

 





 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

 

 

This schedule relates to the month ended: __________________.

 

A.       Schedule of Compliance as of ______________, 20__ with Section 8.05(a)
of the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

B.       The following financial statements of the Parent and its Subsidiaries
for the period ending on ______________, 20__, are attached hereto:

 

 Exhibit H-3 

 



 

EXHIBIT I

Closing Memorandum

 

(Attached)

 

 Exhibit I 

 



 



EXHIBIT J

Special Concentration Obligor Percentages

 

Obligor Special Concentration Obligor Percentage HOSPITAL CORPORATION OF AMERICA
11.75%

 

 Exhibit J 

 



 



SCHEDULE I
Commitments

 

 

 

Party Capacity Commitment MUFG Committed Lender $110,000,000

 

 Schedule I 

 



 



SCHEDULE II
Lock-Box Accounts and Lock-Box Banks

 

 

 

Lock-Box Account Bank Lock-Box Account Number PNC Bank, National Association
XXXXXXXXX

 

 Schedule II 

 



 



SCHEDULE III
Notice Addresses

 

 

 

(A)       in the case of the Borrower or Servicer, at the following address:

 

c/o Hill-Rom Holdings, Inc.

130 E. Randolph Street, Suite 1000

Chicago, IL 60601

Attn: Steve StrobelBarbara Bodem, Senior Vice President and Chief Financial
Officer

Tel: (312) 819-7258

Fax: (812) 934-8329

Email: steven.strobelbarbara.bodem@hill-rom.com

 

With a copy to:

 

c/o Hill-Rom Holdings, Inc.

130 E. Randolph Street, Suite 1000

Chicago, IL 60601

Attn: Legal Department

Tel: (312) 819-7200

Fax: (312) 819-7219

Email: ari.mintzer@hill-rom.com

 

With a copy to:

 

Jones Day

77 West Wacker Dr.

Chicago, IL 60601

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Beth VogelRyan Dzierniejko

Tel: (312212) 269-1505735-3712

Fax: (312917) 782-8585777-3712

Email: bvogel@JonesDayryan.dzierniejko@skadden.com

 

 

(B)       in the case of the Administrative Agent, at the following address:

 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

1221 Avenue of the Americas

New York, NY 10020

Attention: Securitization Group

Email: securitization_reporting@us.mufg.jp

 



 Schedule III-1 

 

 



(C)       in the case of any other Person, at the address for such Person
specified in the other Transaction Documents; in each case, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.

 

 Schedule III-2 

 



 

SCHEDULE IV
Subject Account

 

 

 

Subject Bank Subject Account Number PNC Bank, National Association XXXXXXXXX

 

 Schedule IV-1 

 



 

SCHEDULE 7.01(m)
UCC Details

 

Legal Name: Hill-Rom Finance Company LLC

 

Other Names: None.

 

Jurisdiction of Organization: Delaware

 

Organizational Identification Number: 6355797

 

FEIN: 35-153892

 

Chief Executive Office / Principal Place of Business:

 

130 E. Randolph Street, Suite 1000
Chicago, IL 60601

 

Records Location:

 

130 E. Randolph Street, Suite 1000
Chicago, IL 60601

 

 Schedule 7.01(m)-1 

 



 



SCHEDULE 8.04(f)
Location of Records

 

 

Chief Executive Office / Principal Place of Business:

 

130 E. Randolph Street, Suite 1000
Chicago, IL 60601

 

Records Location:

 

130 E. Randolph Street, Suite 1000
Chicago, IL 60601

 

 

Schedule 8.04(f)-1



 

 